Exhibit 10.21

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

GOOGLE INC.

ENUMCLAW, INC.

DMARC BROADCASTING, INC.

AND, WITH RESPECT TO ARTICLES VIII, IX AND X ONLY,

H. RICHARD DALLAS

AS STOCKHOLDER REPRESENTATIVE

AND

U.S. BANK, NATIONAL ASSOCIATION

AS ESCROW AGENT

Dated as of January 16, 2006

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I THE MERGER

   1  

1.1

  

The Merger

   1  

1.2

  

Effective Time

   2  

1.3

  

Effect of the Merger

   2  

1.4

  

Certificate of Incorporation and Bylaws

   2  

1.5

  

Directors and Officers

   2  

1.6

  

Effect of Merger on the Capital Stock of the Constituent Corporations

   3  

1.7

  

Dissenting Shares

   7  

1.8

  

Surrender of Certificates

   8  

1.9

  

No Further Ownership Rights in Company Capital Stock

   10  

1.10

  

Lost, Stolen or Destroyed Certificates

   10  

1.11

  

Taking of Necessary Action; Further Action

   10

ARTICLE II CONTINGENT CONSIDERATION PROVISIONS

   10  

2.1

  

General Provisions

   10  

2.2

  

Definitions Applicable to this Article II

   12  

2.3

  

Contingent Payments

   18  

2.4

  

Reports and Payment

   19  

2.5

  

Stockholder Representative Review

   20  

2.6

  

Disagreements

   21  

2.7

  

Exclusion of Excludable Contracts

   23  

2.8

  

Support and Control

   25  

2.9

  

No Guarantee of Employment

   26  

2.10

  

No Other Representations, Warranties or Commitments

   26  

2.11

  

Certain Transactions

   26

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   27  

3.1

  

Organization of the Company

   27  

3.2

  

Company Capital Structure

   27  

3.3

  

Subsidiaries

   29  

3.4

  

Authority

   30  

3.5

  

No Conflict

   30  

3.6

  

Consents

   31  

3.7

  

Company Financial Statements

   31  

3.8

  

No Undisclosed Liabilities

   31  

3.9

  

No Changes

   31  

3.10

  

Accounts Receivable

   33  

3.11

  

Tax Matters

   33  

3.12

  

Restrictions on Business Activities

   36  

3.13

  

Title to Properties; Absence of Liens and Encumbrances; Condition of Equipment

   36  

3.14

  

Intellectual Property

   37  

3.15

  

Agreements, Contracts and Commitments

   42  

3.16

  

Interested Party Transactions

   44  

3.17

  

Company Authorizations

   45  

3.18

  

Litigation

   45  

3.19

  

Minute Books

   45  

3.20

  

Environmental Matters

   45

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   3.21   

Brokers’ and Finders’ Fees

   46   3.22   

Employee Benefit Plans and Compensation

   46   3.23   

Insurance

   50   3.24   

Compliance with Laws

   51   3.25   

Export Control Laws

   51   3.26   

Customers and Suppliers

   51   3.27   

Complete Copies of Materials

   52

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

   52   4.1   

Organization

   52   4.2   

Authority

   52   4.3   

No Conflict

   52   4.4   

Consents

   53   4.5   

Litigation

   53

ARTICLE V CONDUCT PRIOR TO THE EFFECTIVE TIME

   53   5.1   

Conduct of Business of the Company and the Subsidiaries

   53   5.2   

No Solicitation

   56   5.3   

Procedures for Requesting Parent Consent

   57

ARTICLE VI ADDITIONAL AGREEMENTS

   57   6.1   

Company Stockholder Approval

   57   6.2   

Access to Information

   58   6.3   

Confidentiality

   58   6.4   

Public Disclosure

   58   6.5   

Reasonable Efforts

   59   6.6   

Notification of Certain Matters

   59   6.7   

Additional Documents and Further Assurances

   59   6.8   

Conversion of Preferred Stock

   59   6.9   

Treatment of Company Warrants

   59   6.10   

Amendment to Plans

   60   6.11   

Consents

   60   6.12   

Terminated Agreements

   60   6.13   

Modified Agreements

   60   6.14   

Notices

   60   6.15   

Proprietary Information and Inventions Assignment Agreement

   60   6.16   

New Employment Arrangements

   61   6.17   

Agreements and Documents Delivered at Signing

   61   6.18   

Non-Competition Agreements

   61   6.19   

Resignation of Officers and Directors

   61   6.20   

Releases of Officers

   61   6.21   

Termination of 401(k) Plan

   61   6.22   

Expenses

   62   6.23   

Spreadsheet

   62   6.24   

Release of Liens

   63   6.25   

FIRPTA Compliance

   63   6.26   

Director and Officer Liability and Indemnification

   63

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

ARTICLE VII CONDITIONS TO THE MERGER

   63   7.1   

Conditions to Obligations of Each Party to Effect the Merger

   63   7.2   

Conditions to Obligations of Parent and Sub

   64   7.3   

Conditions to Obligations of the Company

   67

ARTICLE VIII SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ESCROW

   68   8.1   

Survival of Representations and Warranties

   68   8.2   

Indemnification

   68   8.3   

Maximum Payments; Remedy

   69   8.4   

Claims for Indemnification; Resolution of Conflicts

   70   8.5   

Setoff for Losses

   72   8.6   

Escrow Arrangements

   73   8.7   

Third-Party Claims

   76   8.8   

Stockholder Representative

   76

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

   77   9.1   

Termination

   77   9.2   

Effect of Termination

   78   9.3   

Amendment

   78   9.4   

Extension; Waiver

   79

ARTICLE X GENERAL PROVISIONS

   79   10.1   

Notices

   79   10.2   

Interpretation

   80   10.3   

Counterparts

   80   10.4   

Entire Agreement; Assignment

   80   10.5   

Severability

   80   10.6   

Other Remedies

   81   10.7   

Governing Law; Exclusive Jurisdiction

   81   10.8   

Rules of Construction

   81   10.9   

Legal Representation

   81   10.10   

Resolution of Conflicts; Arbitration

   81

* * * * *

 

-iii-



--------------------------------------------------------------------------------

INDEX OF EXHIBITS1

 

Exhibit

  

Description

Exhibit A

   Cash Bonus Plan

Exhibit B

   Form of Written Consent

Exhibit C

   Form of Proxy

Exhibit D

   Form of Securityholder Agreement

Exhibit E

   Form of Certificate of Merger

Exhibit F

   Form of Letter of Transmittal

Exhibit G

   Form of Non-Competition Agreements

Exhibit H

   Form of Director and Officer Resignation Letter

Exhibit I

   Form of Officer Release Letter

Exhibit J

   Form of Legal Opinion of Counsel of the Company

Exhibit K

   Form of Legal Opinion of Reed Smith LLP

Exhibit L

   Form of Legal Opinion of Counsel of Parent

 

Schedules

  

Description

Schedule 1.6(a)(i)

   Key Employees

Schedule 1.6(a)(ii)

   Knowledge

Schedule 2.2(s)

   Approved Contracts

Schedule 2.2(z)(i)

   2006-2007 Inventory Table

Schedule 2.2(z)(ii)

   2008 Inventory Table

Schedule 2.2(kk)(i)

   2006-2007 Revenue Table

Schedule 2.2(kk)(ii)

   2008 Revenue Table

Schedule 3.14(p)(i)

   Form of Employee Proprietary Information Agreement

Schedule 3.14(p)(ii)

   Form of Consultant Proprietary Information Agreement

Schedule 6.1(a)

   Company Stockholder Approval

Schedule 6.23

   Spreadsheet

Schedule 7.2(j)

   Third Party Consents

Schedule 7.2(k)

   Terminated Agreements

Schedule 7.2(l)

   Modified Agreements

Schedule 7.2(m)

   Notices

Schedule 7.2(n)

   Proprietary Information and Inventions Assignment Agreements

Schedule 7.2(p)

   Non-Competition Agreements

Schedule 7.2(u)

   Release of Liens

Schedule 8.2(a)(v)

   Other Indemnity Matters

--------------------------------------------------------------------------------

1

The Exhibits and Schedules to this agreement have been omitted pursuant to Item
601(b)(2) of Regulation S-K. We will furnish supplementally a copy of any
Exhibit or Schedule to the Securities and Exchange Commission upon request.

 

-iv-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Section Reference
in Agreement

2006-2007 Inventory Table

   2.2(z)

2006-2007 Revenue Table

   2.2(kk)

2008 Inventory Table

   2.2(z)

2008 Revenue Table

   2.2(kk)

280G Approval

   6.1(d)

401(k) Plan

   6.21

acquire

   2.2

Acquisition Contract

   2.7(a)

Action of Divestiture

   6.5

Additional Escrow Amount

   1.6(a)

Adjusted Listener Count

   2.2

Affiliate

   2.2

Affiliated

   2.2

Agreement

   Preamble

AQH Persons 12+

   2.2

Arbitron

   2.2

AudioAds Product

   2.2

AudioAds Operating Group

   2.2

Authorized Claim

   8.6(d)

Balance Sheet Date

   3.7

Barter Transaction

   2.2

Basket

   8.3(e)

Blanket Authorization

   2.7(c)

Blanket Authorization Notice

   2.7(f)

Board Recommendation

   6.1(c)

Bonus Unit

   1.6(c)(iii)

Broadcast Automation Product

   2.2

Business

   1.6(a)

Business Day(s)

   1.6(a)

California Law

   1.7(a)

Cash Bonus Plan

   Recitals

Certificate of Incorporation

   3.1(a)

Certificate of Merger

   1.2

Chad

   2.7(e)(i)

Charter Documents

   3.1(a)

Claim Date

   8.4(a)(i)

Closing

   1.2

Closing Date

   1.2

Closing Stockholder Consent

   1.6(a)

COBRA

   3.22(a)

Code

   1.6(a)

Company

   Preamble

Company Authorizations

   3.17

Company Capital Stock

   1.6(a)

Company Common Stock

   1.6(a)

Company Disclosure Schedule

   Article III

 

-v-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Section Reference

in Agreement

Company Employee Plan

   3.22(a)

Company Indemnified Person

   6.26

Company Intellectual Property

   3.14(a)

Company Options

   1.6(a)

Company Preferred Stock

   1.6(a)

Company Registered Intellectual Property

   3.14(b)

Company Series A Common Stock

   1.6(a)

Company Series A Preferred Stock

   1.6(a)

Company Series B Common Stock

   1.6(a)

Company Series B-1 Preferred Stock

   1.6(a)

Company Series B-2 Preferred Stock

   1.6(a)

Company Stock Certificates

   1.8(c)

Company System

   2.2

Company Warrants

   1.6(a) Confidential Information    2.5(b)

Conflict

   3.5 Consultant Proprietary Information Agreement    3.14(p)

Contaminants

   3.14(v)

Contingent Payment

   1.6(a)

Contingent Payment Holdback

   8.5(b)(ii)

Contingent Payment Report

   2.2

Contract

   1.6(a)

Contracts

   1.6(a)

Costs of Revenues

   2.2

Covered Internet Advertisement

   2.2

Covered Inventory Amount

   2.2

Covered Net Revenue

   2.2

Covered Radio Advertisement

   2.2

[***]

   2.2

Covered Radio Media

   2.2

Covered Radio Media Content

   2.2

Covered Radio Spot

   2.2

Covered Radio Station

   3.26(a)

Covered Unused Radio Spot

   2.2

Covered Used Radio Spot

   2.2

Current Balance Sheet

   3.7

Customers

   3.26(a)

[***]

   2.2

Deal Review Committee

   2.7(d)

Deal Review Notice

   2.7(d)

Delaware Law

   1.1

Director and Officer Resignation Letter

   6.19

Dispute Arbitration Decision

   2.6(c)

Dispute Period

   2.6(a)

 

-vi-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Section Reference

in Agreement

Dispute Settlement Agreement

   2.6(c)

Dissenting Share Payments

   1.7(c)

Dissenting Shares

   1.7(a)

DOL

   3.22(a)

Dollars or $

   1.6(a)

Effective Time

   1.2

Employee

   3.22(a)

Employee Agreement

   3.22(a)

Employee Proprietary Information Agreement

   3.14(p)

Environmental Permits

   3.20(c)

Equipment

   3.13(d)

ERISA

   3.22(a)

ERISA Affiliate

   3.22(a)

Escrow Agent

   1.6(a)

Escrow Amounts

   1.6(a)

Escrow Distribution Holdback

   8.6(b)

Escrow Fund

   8.6(a)

Escrow Period

   8.6(b)

Excess Third Party Expenses

   6.22

Exchange Agent

   1.8(a)

Exchange Documents

   1.8(c)

Exchange Fund

   1.8(a)

Excludable Contract

   2.7(b)

Excludable Contract Notice

   2.7(f)

Excluded Blanket Authorization

   2.7(e)(iii)(2)

Excluded Contract

   2.7(e)

Export Approvals

   3.25(a)

Final Determination

   2.6(c)

Financials

   3.7

FIRPTA Compliance Certificate

   6.25

FMLA

   3.22(a)

GAAP

   1.6(a)

Governmental Entity

   3.6

Hazardous Material

   3.20(a)

Hazardous Materials Activities

   3.20(b)

HIPAA

   3.22(a)

HSR Act

   3.6

Indemnifiable Matters

   8.2(a)

Indemnified Parties

   8.2(a)

Indemnifying Party

   8.4(a)(ii)

Initial Escrow Amount

   1.6(a)

Initial Merger Consideration

   1.6(a)

Intellectual Property Rights

   3.14(a)

Interim Financials

   3.7

International Employee Plan

   3.22(a)

 

-vii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Section Reference

in Agreement

Internet Spot

   2.2

Inventory Contingency Payment

   2.2

Inventory Contingency Report

   2.4(c)(i)

Inventory Payment Period

   2.2

Inventory Reference Amount

   2.2

IRS

   3.22(a)

Key Employees

   1.6(a)

Knowledge

   1.6(a)

Known

   1.6(a)

Launch Contingency Date

   2.3(a)

Launch Contingent Payment

   2.3(a)

Launch Milestone

   2.3(a)

Lease Agreements

   3.13(b)

Leased Real Property

   3.13(b)

Letter of Transmittal

   1.8(c)

Lien

   1.6(a)

Liens

   1.6(a)

Listener Count

   2.2

Loss

   8.2(a)

Losses

   8.2(a)

Material Adverse Effect

   1.6(a)

Material Contract

   3.15(a)

Material Contracts

   3.15(a)

Maximum Inventory Contingent Consideration

   2.2

Maximum Revenue Contingent Consideration

   2.2

Merger

   Recitals

Merger Consideration

   1.6(a)

Modified Agreements

   6.13

Non-Competition Agreements

   6.18

Non-Disclosure Agreement

   1.6(a)

Notices

   6.14

Objection Deadline

   8.4(a)(iv)

Objection Notice

   8.4(a)(iii)

Offer Letter

   6.16(a)

Officer’s Certificate

   8.4(a)(i)

Officer Release Letter

   6.20

Open Source Materials

   3.14(t)

Parent

   Preamble

Parent (for purposes of Article II)

   2.2

Parent Charter Documents

   4.3

Parent Disclosure Schedule

   Article IV

Parties

   2.2

Party

   2.2

Payable Claim

   8.5(c)

Payable Contingent Payment

   8.5(b)

 

-viii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Section Reference

in Agreement

Payable Overage

   2.6(e)

Payment Adjustment Fund

   2.1(e)

Payment Dispute Report

   2.6(a)

Payment Overage

   2.4(b)(iii)

PBGC

   3.22(a)

Pension Plan

   3.22(a)

Person

   1.6(a)

Plans

   1.6(a)

Products

   3.14(a)

Programming Automation Customer

   3.26(a)

Pro Rata Portion

   1.6(a)

Proxy

   Recitals

PTO

   3.14(b)

[***]

   2.2

[***]

   2.2

Radio Spot

   2.2

Registered Intellectual Property

   3.14(a)

Related Agreements

   1.6(a)

Representative

   2.5(b)

Requisite Stockholder Vote

   3.4

Resolved Claims

   8.4(b)(iii)

Returns

   3.11(b)(i)

Revenue Contingency Payment

   2.2

Revenue Contingency Report

   2.4(b)(i)

Revenue Payment Period

   2.2

Revenue Reference Amount

   2.2

RevenueSuite Agreement

   3.15(a)(xiv)

RevenueSuite Customer

   3.26(a)

Review Request

   2.5(a)

Ryan

   2.7(e)(ii)

Securityholder Agreement

   Recitals

Settled Claims

   8.4(b)(i)

Settlement Memorandum

   8.4(b)(i)

Shrink-Wrap Code

   3.14(a)

Source Code

   3.14(a)

Spreadsheet

   6.23

Standard Form Agreements

   3.14(i)

Statement of Expenses

   6.22

Stockholder

   1.6(a)

Stockholder Representative

   Preamble

Stockholder Representative Expense

   8.8(b)

Sub

   Preamble

Subsidiaries

   3.3

Subsidiary

   3.3

Subsidiary Organizational Documents

   3.3

 

-ix-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

(continued)

 

Term

  

Section Reference

in Agreement

Survival Date

   8.1

Surviving Corporation

   1.1

Tax

   3.11(a)

Taxes

   3.11(a)

Technology

   3.14(a)

Terminated Agreements

   6.12

Terrestrial Broadcast Radio

   2.2

Third Party Claim

   8.7

Third Party Expense Adjustment Amount

   1.6(a)

Third Party Expenses

   6.22

Third Party Expense Cap

   1.6(a)

Total Outstanding Capitalization

   1.6(a)

Unagreed Barter Transaction

   2.2

Unobjected Claim

   8.4(a)(iv)

Unresolved Claim

   8.5(c)

WARN

   3.22(a)

Warrantholder

   1.6(a)

Written Consent

   Recitals

Written Decision

   8.4(b)(iii)

Year-End Financials

   3.7

* * * * *

 

-x-



--------------------------------------------------------------------------------

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of January 16, 2006 by and among Google Inc., a Delaware corporation (“Parent”),
Enumclaw, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Sub”), dMarc Broadcasting, Inc., a Delaware corporation (the “Company”), and
with respect to Article VIII, Article IX and Article X hereof only, H. Richard
Dallas as stockholder representative (the “Stockholder Representative”), and
U.S. Bank, National Association as Escrow Agent.

RECITALS

A. The Boards of Directors of each of Parent, Sub and the Company believe it is
advisable and in the best interests of each corporation and its respective
stockholders that Parent acquire the Company through the statutory merger of Sub
with and into the Company (the “Merger”) and, in furtherance thereof, have
approved this Agreement and the Merger.

B. Pursuant to the Merger, among other things, and subject to the terms and
conditions of this Agreement, (i) all of the issued and outstanding Company
Capital Stock shall be converted into the right to receive the consideration set
forth herein, (ii) all of the issued and outstanding Company Options shall be
cancelled in exchange for certain cash rights which shall be granted pursuant to
the terms and conditions of a cash bonus plan, in substantially the form
attached hereto as Exhibit A (the “Cash Bonus Plan”), and (iii) all of the
issued and outstanding Company Warrants shall be converted into the right to
receive the consideration set forth herein.

C. A portion of the Initial Merger Consideration otherwise payable by Parent in
connection with the Merger and a portion of the Launch Contingent Payment, if
any, otherwise payable by Parent in connection with the terms and conditions
described in Article II hereof shall be placed in escrow by Parent as partial
security for the indemnification obligations set forth in this Agreement.

D. The Company, on the one hand, and Parent and Sub, on the other hand, desire
to make certain representations, warranties, covenants and other agreements in
connection with the Merger.

E. Immediately following the execution and delivery of this Agreement, certain
Stockholders shall execute and deliver to the Company, and the Company shall
thereafter deliver to Parent, a true, correct and complete copy of an Action by
Written Consent, adopting this Agreement, the Merger and the transactions
contemplated hereby, in the form attached hereto as Exhibit B (the “Written
Consent”) and an irrevocable proxy coupled with an interest in the form attached
as Exhibit C (the “Proxy”). In addition, certain Stockholders shall execute and
deliver to Parent a stockholder agreement, in substantially the form attached
hereto as Exhibit D (the “Securityholder Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

ARTICLE I

THE MERGER

1.1 The Merger. At the Effective Time and subject to and upon the terms and
conditions of this Agreement and the applicable provisions of the General
Corporation Law of the State of Delaware (“Delaware Law”), Sub shall be merged
with and into the Company, the separate corporate existence of Sub shall cease,
and the Company shall continue as the surviving corporation and as a
wholly-owned subsidiary of Parent. The surviving corporation after the Merger is
sometimes referred to hereinafter as the “Surviving Corporation.”



--------------------------------------------------------------------------------

1.2 Effective Time. Unless this Agreement is earlier terminated pursuant to
Section 9.1 hereof, the closing of the Merger (the “Closing”) will take place on
a Business Day as promptly as practicable after the execution and delivery
hereof by the parties hereto, and following the satisfaction or waiver of the
conditions set forth in Article VII hereof, at the offices of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto,
California, unless another time or place is mutually agreed upon in writing by
Parent and the Company. The date upon which the Closing actually occurs shall be
referred to herein as the “Closing Date.” On the Closing Date, the parties
hereto shall cause the Merger to be consummated by filing a Certificate of
Merger in substantially the form attached hereto as Exhibit E with the Secretary
of State of the State of Delaware (the “Certificate of Merger”), in accordance
with the applicable provisions of Delaware Law (the time of such filing shall be
referred to herein as the “Effective Time”).

1.3 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in the applicable provisions of Delaware Law. Without limiting
the generality of the foregoing, and subject thereto, at the Effective Time,
except as otherwise agreed to pursuant to the terms of this Agreement, all of
the property, rights, privileges, powers and franchises of the Company and Sub
shall vest in the Surviving Corporation, and all debts, liabilities and duties
of the Company and Sub shall become the debts, liabilities and duties of the
Surviving Corporation.

1.4 Certificate of Incorporation and Bylaws.

(a) Unless otherwise determined by Parent prior to the Effective Time, the
certificate of incorporation of the Surviving Corporation shall be amended and
restated as of the Effective Time to be identical to the certificate of
incorporation of Sub as in effect immediately prior to the Effective Time, until
thereafter amended in accordance with Delaware Law and as provided in such
certificate of incorporation; provided, however, that at the Effective Time,
Article I of the certificate of incorporation of the Surviving Corporation shall
be amended and restated in its entirety to read as follows: “The name of the
corporation is dMarc Broadcasting, Inc.”; provided further, however, that the
provisions of the certificate of incorporation of Sub relating to the
incorporator of Sub shall be omitted from the certificate of incorporation of
the Surviving Corporation.

(b) Unless otherwise determined by Parent prior to the Effective Time, the
bylaws of Sub, as in effect immediately prior to the Effective Time, shall be
the bylaws of the Surviving Corporation at the Effective Time until thereafter
amended in accordance with Delaware Law and as provided in the certificate of
incorporation of the Surviving Corporation and such bylaws.

1.5 Directors and Officers.

(a) Directors of Surviving Corporation. Unless otherwise determined by Parent
prior to the Effective Time, the directors of Sub immediately prior to the
Effective Time shall be the directors of the Surviving Corporation immediately
after the Effective Time, each to hold the office of a director of the Surviving
Corporation in accordance with the provisions of Delaware Law and the
certificate of incorporation and bylaws of the Surviving Corporation until their
successors are duly elected and qualified.

(b) Officers of Surviving Corporation. Unless otherwise determined by Parent
prior to the Effective Time, the officers of Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation immediately
after the Effective Time, each to hold office in accordance with the provisions
of the bylaws of the Surviving Corporation.

 

-2-



--------------------------------------------------------------------------------

(c) Directors of Subsidiaries of Surviving Corporation. Unless otherwise
determined by Parent prior to the Effective Time, Parent, the Company and the
Surviving Corporation shall cause the directors of Sub immediately prior to the
Effective Time to be the directors of any Subsidiaries immediately after the
Effective Time, each to hold office as a director of each such Subsidiary in
accordance with the provisions of the laws of the respective jurisdiction of
organization and the respective bylaws or equivalent organizational documents of
each such Subsidiary.

(d) Officers of Subsidiaries of Surviving Corporation. Unless otherwise
determined by Parent prior to the Effective Time, Parent, the Company and the
Surviving Corporation shall cause the officers of Sub immediately prior to the
Effective Time to be the officers of any Subsidiaries immediately after the
Effective Time, each to hold office as an officer of each such Subsidiary in
accordance with the provisions of the laws of the respective jurisdiction of
organization and the bylaws or equivalent organizational documents of each such
Subsidiary.

1.6 Effect of Merger on the Capital Stock of the Constituent Corporations.

(a) Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings:

“Additional Escrow Amount” shall mean a dollar amount equal to ten percent
(10%) of the Launch Contingent Payment, if any, which amount shall be deducted
from the distribution of such Launch Contingent Payment.

“Business” shall mean the business conducted by Parent following the Closing of
inserting audio advertisements into audio radio programming broadcasts.

“Business Day(s)” shall mean each day that is not a Saturday, Sunday or other
day on which Parent is closed for business or banking institutions located in
San Francisco, California are authorized or obligated by law or executive order
to close.

“Closing Stockholder Consent” shall mean the approval by written consent of the
holders of at least 95% of the outstanding shares of Company Capital Stock.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company Capital Stock” shall mean the Company Common Stock, the Company
Preferred Stock and any other shares of capital stock, if any, of the Company.
For the avoidance of doubt, Company Capital Stock excludes Company Warrants and
Company Options.

“Company Common Stock” shall mean the Company Series A Common Stock and Company
Series B Common Stock, collectively.

“Company Options” shall mean all issued and outstanding options (including
commitments to grant options, but excluding Company Warrants) to purchase or
otherwise acquire Company Capital Stock (whether or not vested) held by any
Person.

“Company Preferred Stock” shall mean the Company Series A Preferred Stock,
Company Series B-1 Preferred Stock and Company Series B-2 Preferred Stock,
collectively.

“Company Series A Common Stock” shall mean the Series A Common Stock, par value
$0.001 per share, of the Company.

 

-3-



--------------------------------------------------------------------------------

“Company Series A Preferred Stock” shall mean the Series A Preferred Stock, par
value $0.001 per share, of the Company.

“Company Series B Common Stock” shall mean the Series B Common Stock, par value
$0.001 per share, of the Company.

“Company Series B-1 Preferred Stock” shall mean the Series B-1 Preferred Stock,
par value $0.001 per share, of the Company.

“Company Series B-2 Preferred Stock” shall mean the Series B-2 Preferred Stock,
par value $0.001 per share, of the Company.

“Company Warrants” shall mean all issued and outstanding warrants to purchase
Company Capital Stock.

“Contingent Payment” shall mean each of the payments described in Article II
hereto, payment of which is contingent upon the satisfaction of the
contingencies described therein.

“Contract” shall mean any mortgage, indenture, lease, contract, covenant, plan,
insurance policy or other agreement, instrument, arrangement, obligation,
understanding or commitment, permit, concession, franchise or license, whether
oral or written (collectively, “Contracts”).

“Dollars” or “$” shall mean United States Dollars.

“Escrow Agent” shall mean U.S. Bank, National Association, or another
institution acceptable to Parent and the Stockholder Representative.

“Escrow Amounts” shall mean the Initial Escrow Amount and the Additional Escrow
Amount, if any, collectively.

“GAAP” shall mean U.S. generally accepted accounting principles consistently
applied.

“Initial Escrow Amount” shall mean a dollar amount equal to ten million two
hundred thousand dollars ($10,200,000).

“Initial Merger Consideration” shall mean an amount equal to one hundred two
million dollars ($102,000,000) less the Third Party Expense Adjustment Amount.

“Key Employees” shall mean the individuals set forth on Schedule 1.6(a)(i)
hereto.

“Knowledge” or “Known” shall mean (i) with respect to the Company, the actual
knowledge of the Persons identified on Schedule 1.6(a)(ii), without any duty of
inquiry, and (ii) with respect to Parent or Sub, the actual knowledge of the
general counsel of Parent without any duty of inquiry.

“Lien” shall mean any lien, pledge, charge, claim, mortgage, security interest
or other encumbrance of any sort (collectively, “Liens”).

“Material Adverse Effect” with respect to the Company or Parent shall mean any
state of facts, condition, change, development, event or effect that, either
alone or in combination with any other change, event or effect, is, or is
reasonably likely to be, materially adverse to the business, assets (whether
tangible or intangible), condition (financial or otherwise) or operations (or,
in the case of Section 7.2(b) only, prospects) of such entity and its
subsidiaries, taken as a whole; provided, however, that “Material Adverse
Effect” shall not include the effect of any state of facts, condition, change,
development, event or effect to the extent resulting from any of the following,
either alone or in combination:

(i) the markets in which the company and its subsidiaries operate, to the extent
such effect does not disproportionately affect such entity and its subsidiaries;

 

-4-



--------------------------------------------------------------------------------

(ii) general economic or political conditions (including those affecting the
securities markets), to the extent such conditions do not disproportionately
affect such entity and its subsidiaries;

(iii) compliance with this Agreement;

(iv) delays in or suspensions or terminations of contracts, or disruptions in
supplier, customer, partner or similar business relationships resulting from the
public announcement of this Agreement or of the consummation of the transactions
contemplated hereby;

(v) acts of war (whether or not declared), sabotage or terrorism, military
actions or the escalation thereof or other force majeure events occurring after
the date hereof; or

(vi) any changes in applicable laws, regulations or accounting rules.

“Merger Consideration” shall mean the sum of the Initial Merger Consideration,
plus any Contingent Payments that are paid, plus any Contingent Payments that
are earned but not yet paid pursuant to the terms of Article II (including, for
the avoidance of doubt, any Escrow Amounts or amounts that are subject to
set-off pursuant to Section 8.5).

“Non-Disclosure Agreement” shall mean that certain Mutual Non-Disclosure
Agreement effective as of June 10, 2005 by and between Parent and the Company.

“Person” shall mean an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental Entity
(or any department, agency, or political subdivision thereof).

“Plans” shall mean the Company’s 2005 Stock Incentive Plan.

“Pro Rata Portion” shall mean (i) with respect to each Stockholder, a percentage
equal to the quotient of (A) the total number of shares of Company Capital Stock
(on an as-converted to common stock basis) held by such Stockholder as of the
Effective Time, divided by (B) the Total Outstanding Capitalization, (ii) with
respect to each Warrantholder, a percentage equal to the quotient of (A) the
maximum aggregate number of shares of Company Common Stock issuable to such
Warrantholder upon full exercise, exchange or conversion of all Company Warrants
and any other rights (other than Company Options) whether vested or unvested
convertible into, exercisable for or exchangeable for, shares of Company Common
Stock held by such Warrantholder, divided by (B) the Total Outstanding
Capitalization, and (iii) with respect to the Cash Bonus Plan, a percentage
equal to the quotient of (A) the aggregate number of Bonus Units authorized for
issuance pursuant to the Cash Bonus Plan, divided by (B) the Total Outstanding
Capitalization.

“Related Agreements” shall mean the Non-Disclosure Agreement, Non-Competition
Agreements, Offer Letters, Securityholder Agreements and Proxies.

“Stockholder” shall mean any holder of any Company Capital Stock immediately
prior to the Effective Time. To the extent a Stockholder also holds Company
Options or Company Warrants, that Stockholder shall be deemed a Stockholder only
as to that Stockholder’s holdings of Company Capital Stock.

 

-5-



--------------------------------------------------------------------------------

“Third Party Expense Adjustment Amount” shall mean the difference between
(i) the amount of the Third Party Expenses reflected on the Statement of
Expenses and (ii) the Third Party Expense Cap.

“Third Party Expense Cap” shall mean Five Hundred Thousand Dollars ($500,000).

“Total Outstanding Capitalization” shall mean the sum of the aggregate number of
(i) shares of Company Common Stock issued and outstanding immediately prior to
the Effective Time, plus (ii) the maximum number of shares of Company Common
Stock issuable, immediately prior to the Effective Time, upon full conversion of
the issued and outstanding Company Preferred Stock, plus (iii) the maximum
aggregate number of shares of Company Common Stock issuable upon full exercise,
exchange or conversion of all Company Warrants and any other rights (other than
Company Options) whether vested or unvested convertible into, exercisable for or
exchangeable for, shares of Company Common Stock, plus (iv) the aggregate number
of Bonus Units authorized for issuance pursuant to the Cash Bonus Plan, which,
for the avoidance of doubt, shall equal 600,000. Notwithstanding the foregoing,
Total Outstanding Capitalization shall not include any shares of Company Capital
Stock issuable upon the exercise of Company Warrants that expire or are canceled
concurrently with or immediately prior to the Effective Time to the extent not
exercised or converted into the right to receive the consideration described in
Section 1.6(c)(i).

“Warrantholder” shall mean any holder of Company Warrants immediately prior to
the Effective Time. To the extent a Warrantholder also holds Company Capital
Stock or Company Options, that Warrantholder shall be deemed a Warrantholder
only as to that Warrantholder’s holdings of Company Warrants.

(b) Effect on Stockholders. At the Effective Time, by virtue of the Merger and
without any action on the part of Sub, the Company or the Stockholders, each
Stockholder (other than any holders of Dissenting Shares and excluding, for
avoidance of doubt, any Company Warrants and Company Options held by
Stockholders, which shall be treated as provided for in Section 1.6(c) below)
will receive, subject to the terms and conditions set forth in this Section 1.6
and throughout this Agreement, including the escrow and setoff provisions set
forth in Section 1.8(b) and Article VIII hereof and the contingent payment
provisions set forth in Article II hereof, upon surrender of any certificates
representing shares of Company Capital Stock held by such Stockholder in the
manner provided in Section 1.8 hereof, an amount of cash equal to such
Stockholder’s Pro Rata Portion of the Initial Merger Consideration and a
nontransferable (except by operation of law or pursuant to the terms of
Article II) contingent right to receive, if, when and to the extent payable in
accordance with Article II, such Stockholder’s Pro Rata Portion of any
Contingent Payments, in each case, rounded to the nearest cent ($0.01) (with
amounts greater than or equal to $0.005 rounded up).

(c) Treatment of Company Warrants and Company Options.

(i) Effect on Company Warrants. At the Effective Time, each Company Warrant that
is outstanding prior to the Effective Time hereof shall be converted, subject to
the terms and conditions set forth in this Section 1.6 and throughout this
Agreement, including the escrow and setoff provisions set forth in
Section 1.8(b) and Article VIII hereof and the contingent payment provisions set
forth in Article II hereof, upon surrender of such Company Warrants in the
manner provided in Section 1.8 hereof, into an amount of cash equal to such
Warrantholder’s Pro Rata Portion of the Initial Merger Consideration and a
nontransferable (except by operation of law or pursuant to the terms of
Article II) contingent right to receive, if, when and to the extent payable in
accordance with Article II, such Warrantholder’s Pro Rata Portion of any
Contingent Payments, in each case, rounded to the nearest cent ($0.01) (with
amounts greater than or equal to $0.005 rounded up). The amount of such
Warrantholder’s Pro Rata Portion of the Initial Merger Consideration shall be
reduced by an amount equal to the aggregate exercise price of such
Warrantholder’s Company Warrants.

 

-6-



--------------------------------------------------------------------------------

(ii) Effect on Company Options. As of the Effective Time, each Company Option
that is outstanding and not cancelled by the Company at or prior to the
Effective Time hereof shall be cancelled in exchange for the Bonus Units
provided in Section 1.6(c)(iii).

(iii) Adoption of Cash Bonus Plan. The Company shall grant to eligible
participants a conditional right (a “Bonus Unit”) under the Cash Bonus Plan to
receive a portion of the Initial Merger Consideration and a nontransferable
(except by operation of law) contingent right to receive, if, when and to the
extent payable in accordance with Article II, a portion of each Contingent
Payment, subject to the terms and conditions of the Cash Bonus Plan. As of the
Effective Time, Parent shall become obligated to reserve an amount of cash for
payment pursuant to the terms and conditions of the Cash Bonus Plan equal to the
Cash Bonus Plan’s Pro Rata Portion of the Initial Merger Consideration, and, if,
when and to the extent payable in accordance with Article II, the Cash Bonus
Plan’s Pro Rata Portion of any Contingent Payments, in each case, rounded to the
nearest cent ($0.01) (with amounts greater than or equal to $0.005 rounded up).

(iv) Necessary Actions. Prior to the Effective Time, and subject to the review
and approval of Parent, the Company shall take all actions necessary to effect
the transactions anticipated by Sections 1.6(b) and 1.6(c) under all Company
Option agreements, all Company Warrant agreements and any other plan or
arrangement of the Company (whether written or oral, formal or informal),
including delivering all required notices.

(d) Withholding Taxes. The Company, and on its behalf Parent and the Surviving
Corporation, shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement such amounts as may
be required to be deducted or withheld therefrom under any provision of federal,
local or foreign tax law or under any applicable legal requirement. To the
extent such amounts are so deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid to the Person to whom
such amounts would otherwise have been paid.

(e) Capital Stock of Sub. Each share of common stock of Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
exchanged for one validly issued, fully paid and nonassessable share of common
stock of the Surviving Corporation. Each stock certificate of Sub evidencing
ownership of any such shares shall continue to evidence ownership of such shares
of capital stock of the Surviving Corporation.

1.7 Dissenting Shares.

(a) Notwithstanding any other provisions of this Agreement to the contrary, any
shares of Company Capital Stock held by a holder who has properly demanded and
not effectively withdrawn or lost such holder’s appraisal, dissenters’ or
similar rights for such shares under Delaware Law and under Chapter 13 of the
California Corporations Code (“California Law”), if applicable (collectively,
the “Dissenting Shares”), shall not be converted into or represent a right to
receive the applicable consideration for Company Capital Stock set forth in
Section 1.6(b) hereof, but the holder thereof shall only be entitled to such
rights as are provided by Delaware Law and California Law, if applicable.

(b) Notwithstanding the provisions of Section 1.7(a) hereof, if any holder of
Dissenting Shares shall effectively withdraw or lose (through failure to perfect
or otherwise) such holder’s appraisal or dissenters’ rights under Delaware Law
and California Law, if applicable, then, as of the later of the Effective Time
and the occurrence of such event, such holder’s shares shall automatically be
converted into and represent only the right to receive the consideration for
Company Capital Stock, as applicable, set forth in Section 1.6(b) hereof,
without interest thereon, and subject to the provisions of Section 8.6 hereof,
upon surrender of the certificate representing such shares.

 

-7-



--------------------------------------------------------------------------------

(c) The Company shall give Parent (i) prompt notice of any written demand for
appraisal received by the Company pursuant to the applicable provisions of
Delaware Law or California Law, and (ii) the opportunity to participate in all
negotiations and proceedings with respect to such demands. The Company shall
not, except with the prior written consent of Parent, make any payment with
respect to any such demands or offer to settle or settle any such demands. Any
communication to be made by the Company to any Stockholder with respect to such
demands shall be submitted to Parent in advance and shall not be presented to
any Stockholder prior to the Company receiving Parent’s consent. Notwithstanding
the foregoing, to the extent that Parent, the Surviving Corporation or the
Company (i) makes any payment or payments in respect of any Dissenting Shares in
excess of the consideration that otherwise would have been payable in respect of
such shares in accordance with this Agreement (taking into account the expected
value of any Contingent Payments) or (ii) incurs any Losses, (including
attorneys’ and consultants’ fees, costs and expenses and including any such
fees, costs and expenses incurred in connection with investigating, defending
against or settling any action or proceeding) in respect of any Dissenting
Shares (excluding payments for such shares) ((i) and (ii) together “Dissenting
Share Payments”), Parent shall be entitled to recover under the terms of
Article VIII hereof the amount of such Dissenting Share Payments.

1.8 Surrender of Certificates.

(a) Exchange Agent. Computershare Trust Company, N.A., or another Person
selected by Parent to the reasonable satisfaction of the Stockholder
Representative, shall serve as the exchange agent (the “Exchange Agent”) for the
Merger. Any cash deposited with the Exchange Agent shall be referred to as the
“Exchange Fund.”

(b) Initial Merger Consideration and Escrow Deposits. Immediately following the
Closing, Parent shall make available to the Exchange Agent for exchange in
accordance with this Article I the Initial Merger Consideration. Notwithstanding
Sections 1.6(b) and 1.6(c) hereof, Parent shall deposit into the Escrow Fund:
(i) a portion of the Initial Merger Consideration otherwise payable pursuant to
Section 1.6 hereof equal to the Initial Escrow Amount, and (ii) a portion of the
Launch Contingent Payment, if any, otherwise payable pursuant to Section 1.6 in
accordance with Article II hereof (at the time such Launch Contingent Payment
becomes payable) equal to the Additional Escrow Amount. Parent shall be deemed
to have contributed with respect to each Stockholder, Warrantholder and the Cash
Bonus Plan his, her or its Pro Rata Portion of the Escrow Amounts to the Escrow
Fund at such times, rounded to the nearest cent ($0.01) (with amounts greater
than or equal to $0.005 rounded up).

(c) Exchange Procedures. As soon as commercially practicable after the date
hereof, Parent or the Exchange Agent shall deliver a letter of transmittal in
substantially the form of Exhibit F (the “Letter of Transmittal”) to each
Stockholder and Warrantholder at the address set forth opposite each such
Stockholder and Warrantholder’s name on the Spreadsheet. After receipt of such
letter of transmittal and any other documents that Parent or the Exchange Agent
may require in order to effect the exchange (the “Exchange Documents”), the
Stockholders and Warrantholders will surrender the certificates representing
their shares of Company Capital Stock (the “Company Stock Certificates”) or
Company Warrants, as the case may be, to the Exchange Agent for cancellation
together with duly completed and validly executed Exchange Documents. Upon
surrender of a Company Stock Certificate or Company Warrants, as the case may
be, for cancellation to the Exchange Agent, or such other agent or agents as may
be appointed by Parent, together with such Exchange Documents, duly completed
and validly executed in accordance with the instructions thereto, and subject to
the terms of Section 1.8(d) hereof, the holder of such Company Stock Certificate
or Company Warrant, as the case may be, shall be entitled to receive from the
Exchange Agent in exchange therefor, the cash amount to which such holder is
entitled pursuant to Section 1.6(b) less the amount of cash deposited or to be
deposited into the Escrow Fund on such Stockholder or Warrantholder’s behalf
pursuant to Section 1.8(b) hereof and Article VIII hereof, and the Company Stock

 

-8-



--------------------------------------------------------------------------------

Certificate or Company Warrant, as the case may be, so surrendered shall be
cancelled. In addition, holders of Company Stock Certificates or Company
Warrants, as the case may be, surrendered pursuant to the terms of the preceding
sentence shall be entitled to receive from the Exchange Agent, as soon as
commercially practicable after such amounts become payable pursuant to the terms
of Article II, the cash amount to which such holder is entitled pursuant to
Article II hereof, subject to the holdback of the Additional Escrow Amount
pursuant to the terms of Section 1.8(b) hereof. Until so surrendered, each
Company Stock Certificate outstanding after the Effective Time will be deemed,
for all corporate purposes thereafter, to evidence only the right to receive the
consideration provided for in this Article I. No portion of the Merger
Consideration will be paid to the holder of any unsurrendered Company Stock
Certificate with respect to shares of Company Capital Stock formerly represented
thereby until the holder of record of such Company Stock Certificate shall
surrender such Company Stock Certificate and the Exchange Documents pursuant
hereto.

(d) Transfers of Ownership. If any cash amounts are to be disbursed pursuant to
Section 1.6(b) hereof to a Person other than the Person whose name is reflected
on the Company Stock Certificate surrendered in exchange therefor, it will be a
condition of the issuance or delivery thereof that the certificate so
surrendered will be properly endorsed and otherwise in proper form for transfer
and that the person requesting such exchange will have paid to Parent or any
agent designated by it any transfer or other taxes required by reason of the
payment of any portion of the Merger Consideration in any name other than that
of the registered holder of the certificate surrendered, or established to the
satisfaction of Parent or any agent designated by it that such tax has been paid
or is not payable.

(e) Exchange Agent to Return Merger Consideration. At any time following the
last day of the sixth month following the Effective Time, Parent shall be
entitled to require the Exchange Agent to deliver to Parent or its designated
successor or assign all cash amounts relating to the Initial Merger
Consideration that have been deposited with the Exchange Agent and any and all
interest thereon or other income or proceeds thereof not disbursed to the
holders of Company Stock Certificates pursuant to Section 1.8(c) hereof. At any
time following the last day of the sixth month following the date upon which
Parent deposits the funds relating to a Contingent Payment, if any, with the
Exchange Agent (after such Contingent Payment becomes due and payable pursuant
to Article II), Parent shall be entitled to require the Exchange Agent to
deliver to Parent or its designated successor or assign all cash amounts
relating to the Contingent Payment that have been deposited with the Exchange
Agent and any and all interest thereon or other income or proceeds thereof not
disbursed to the holders of Company Stock Certificates pursuant to
Section 1.8(c) hereof. Following return to Parent of any portion of the Merger
Consideration as provided in this Section 1.8(e), thereafter the holders of
Company Stock Certificates shall be entitled to look only to Parent (subject to
the terms of Section 1.8(g) hereof) only as general creditors thereof with
respect to any and all cash amounts that may be payable to such holders of
Company Stock Certificates pursuant to Section 1.6(b) hereof upon the due
surrender of such Company Stock Certificates and duly executed Exchange
Documents in the manner set forth in Section 1.8(c) hereof. No interest shall be
payable for the cash amounts delivered to Parent pursuant to the provisions of
this Section 1.8(e) and which are subsequently delivered to the holders of
Company Stock Certificates.

(f) Investment of Exchange Fund. The Exchange Agent shall invest the cash
deposited by Parent into the Exchange Fund as directed by Parent on a daily
basis; provided, however, that no such investment or loss thereon shall affect
the amounts payable to the Stockholders, Warrantholders and Cash Bonus Plan
pursuant to Section 1.6(b) hereof. Any interest and other income resulting from
such investment shall become a part of the Exchange Fund, and any amounts in
excess of the amounts payable to the Stockholders pursuant to Section 1.6(b)
hereof shall promptly be paid to Parent. Any loss or other reduction resulting
from such investment shall be reimbursed by Parent such that the total cash in
the Exchange Fund shall at all times be an amount equal to or greater than the
Merger Consideration then payable less amounts previously paid to holders of
Company Stock Certificates pursuant to Section 1.6(b) or deposited in the Escrow
Fund pursuant to Section 1.8(b) and Article VIII hereof.

 

-9-



--------------------------------------------------------------------------------

(g) No Liability. Notwithstanding anything to the contrary in this Section 1.8,
neither the Exchange Agent, the Surviving Corporation, nor any party hereto
shall be liable to a holder of shares of Company Capital Stock for any amount
paid to a public official as required by any applicable abandoned property,
escheat or similar law.

1.9 No Further Ownership Rights in Company Capital Stock. The cash amounts paid
or payable in respect of the surrender for exchange of shares of Company Capital
Stock in accordance with the terms hereof shall be deemed to be full
satisfaction of all rights pertaining to such shares of Company Capital Stock,
and there shall be no further registration of transfers on the records of the
Surviving Corporation of shares of Company Capital Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time, Company
Stock Certificates are presented to the Surviving Corporation for any reason,
they shall be canceled and exchanged as provided in this Article I.

1.10 Lost, Stolen or Destroyed Certificates. In the event any Company Stock
Certificates shall have been lost, stolen or destroyed, the Exchange Agent shall
issue in exchange for such lost, stolen or destroyed certificates, upon the
making of an affidavit of that fact by the holder thereof, such amount, if any,
as may be required pursuant to Section 1.6(b) hereof; provided, however, that
Parent may, in its discretion and as a condition precedent to the issuance of
such amount, require the Stockholder who is the owner of such lost, stolen or
destroyed certificates to either (a) deliver a bond in such amount as it may
reasonably direct or (b) provide an indemnification agreement in a form and
substance acceptable to Parent, against any claim that may be made against
Parent or the Exchange Agent with respect to the certificates alleged to have
been lost, stolen or destroyed.

1.11 Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company, Parent, Sub, and the officers and directors of
the Company, Parent and Sub are fully authorized in the name of their respective
corporations or otherwise to take, and will take, all such lawful and necessary
action.

ARTICLE II

CONTINGENT CONSIDERATION PROVISIONS

2.1 General Provisions.

(a) Contingent Payments Generally. The parties acknowledge and agree that the
achievement by the Parent of certain product launch, revenue and ad inventory
milestone targets (as described in this Article II and the Schedules attached
hereto) are material factors in determining the valuation of the Company by
Parent.

(b) Contingent Payments as Merger Consideration. The portions of the Contingent
Payments payable to the Stockholders pursuant to this Article II are intended to
be treated for Tax purposes as additional consideration for the Company Capital
Stock and Company Warrants purchased by Parent in the Merger and shall be
treated as such (subject to the requirement to treat a portion as imputed
interest) for all Tax purposes except to the extent reasonably determined by
Parent in the event of a dispute with, or contrary guidance or instruction is
issued by, a taxing authority. Parent intends to treat the portions of the
Contingent Payments payable to the participants in the Cash Bonus Plan pursuant
to this Article II as compensation income taxable at ordinary income rates, and
to the extent any participant in the Cash Bonus

 

-10-



--------------------------------------------------------------------------------

Plan received rights under the Cash Bonus Plan by virtue of being (or having
been) an employee of the Company, shall be subject to all employment-related
withholding taxes. Notwithstanding anything to the contrary, Parent makes no
representations or warranties to the Company, Stockholders, Warrantholders or
participants in the Cash Bonus Plan regarding the Tax treatment of the
transactions contemplated by this Agreement by any taxing authority, or any of
the Tax consequences to any Stockholder, Warrantholder or participant in the
Cash Bonus Plan relating to the transactions contemplated by this Agreement.
Each of the Company, the Stockholders, the Warrantholders and the participants
in the Cash Bonus Plan must rely solely on its own tax advisors in connection
with the transactions contemplated hereby.

(c) Payment to, and Allocation among, Stockholders, Warrantholders and the Cash
Bonus Plan. Any Contingent Payments provided for in this Article II shall be
allocated among the Stockholders, the Warrantholders and the Cash Bonus Plan in
accordance with the terms of the Agreement. Any reference herein to payment of
Contingent Payments to the Stockholders, Warrantholders and the Cash Bonus Plan
provided for in this Article II shall be paid as follows: (i) in the case of
payments to Stockholders and Warrantholders, the aggregate amount allocable to
the Stockholders and Warrantholders shall be paid to the Exchange Agent for
further distribution to the Stockholders and Warrantholders as soon as
practicable thereafter, and (ii) in the case of payments to be made to the Cash
Bonus Plan, the aggregate amount allocable to the Cash Bonus Plan shall be paid
to the participants in the Cash Bonus Plan in accordance with the provisions of
the Cash Bonus Plan.

(d) Contingent Payment Rights Not Transferable. No Stockholder or Warrantholder
may, directly or indirectly, sell, exchange, transfer or otherwise dispose of
his, her or its right to receive any portion of the Contingent Payments provided
for herein, other than transfers (i) by the laws of divorce, descent and
distribution or succession, (ii) to the Stockholder’s spouse, ex-spouse,
domestic partner, lineal descendant or antecedent, brother or sister, the
adopted child or adopted grandchild, or the spouse or domestic partner of any
child, adopted child, grandchild or adopted grandchild of Stockholder, or to a
trust or trusts for the exclusive benefit of the Stockholder or the
above-mentioned members of the Stockholder’s family for valid estate planning
purposes or (iii) to Affiliated Persons, in each case conditioned upon the
Stockholder Representative delivering to Parent prior written notice of such
transfer a reasonable time prior to the transfer being effected; provided that
Parent, the Exchange Agent and the Escrow Agent shall not be required to give
effect to any transfer until such parties have received from the transferor
and/or the Stockholder Representative all of the documentation, instruments and
information they may reasonably request in order to properly reflect such
transfer. The notice of transfer must include (in addition to any information
requested by Parent, the Exchange Agent and the Escrow Agent) the name and
address of the transferee, taxpayer identification number of the transferee, and
a revised Spreadsheet giving effect to the transfer. Any transfer in violation
of this Section 2.1(d) shall be null and void and need not be recognized by
Parent. Transfers by participants in the Cash Bonus Plan shall be permitted only
to the extent permitted by the terms of the Cash Bonus Plan (if at all).

(e) Payment Adjustment Fund. For each of calendar years 2006, 2007 and 2008, ten
percent (10%) of each Revenue Contingency Payment and Inventory Contingency
Payment (rounded down to the nearest $0.01) relating to a Revenue Payment Period
or Inventory Payment Period, as applicable, ending on March 31, June 30 or
September 30 of such year shall be deducted from such Revenue Contingency
Payment or Inventory Contingency Payment, and instead shall be deposited with
the Escrow Agent (such deposits, together with interest accruing thereon are
referred to as the “Payment Adjustment Fund” for such year) to be held available
to reimburse Parent for any Payment Overage (as defined in Section 2.4(b))
relating to any Revenue Contingency Payment and/or Inventory Contingency Payment
made in such year.

(f) Setoff Against Contingent Payments. Each Contingent Payment shall be subject
to Parent’s right of setoff as and to the extent provided in Article VIII of the
Agreement.

 

-11-



--------------------------------------------------------------------------------

2.2 Definitions Applicable to this Article II.

(a) Capitalized terms not defined in this Article II shall have the meanings
ascribed to them in the Agreement.

(b) The term “acquire” (and variants of such term) used with reference to Radio
Spots and Internet Spots means to acquire the right to insert audio
advertisements into such Radio Spot or Internet Spot, as applicable.

(c) “Adjusted Listener Count” shall mean, for each Covered Unused Radio Spot,
the product of (i) the Listener Count for such Covered Unused Radio Spot, times
(ii) the quotient obtained by dividing (A) the length (in seconds) of such
Covered Unused Radio Spot, by (B) the average length (in seconds) of all Covered
Radio Advertisements broadcast during Covered Used Radio Spots during the
Inventory Payment Period in which the Covered Unused Radio Spot occurs.

(d) “Affiliate” of any entity (or entities that are “Affiliated”) shall mean any
other entity who either directly or indirectly through one or more
intermediaries is in control of, is controlled by, or is under common control
with, such entity. For purposes of this definition, “control” when used with
respect to any entity means the power to direct the management and policies of
such entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

(e) “AudioAds Product” shall mean the products and services to be provided by
Parent to (i) acquire and manage Radio Spots and Internet Spots; (ii) sell such
advertising inventory to its network of advertisers; (iii) dynamically insert
audio advertisements into such advertising inventory; and (iv) manage the ad
creation, ad campaign management, reporting, billing and payments related
thereto.

(f) “AudioAds Operating Group” shall mean the operating group (including
development, sales, support, administrative and other personnel) within Parent
that has principal responsibility for (i) developing, launching and maintaining
the AudioAds Product, the Company System and the Broadcast Automation Product,
(ii) the sales and marketing of the use of the AudioAds Product, Company System
and the Broadcast Automation Product and (iii) managing and developing
relationships with advertisers, advertising agencies, content producers and
syndicators, broadcasters and other parties with whom Parent interacts in
connection with the AudioAds Product, the Company System and the Broadcast
Automation Product.

(g) “Barter Transaction” shall mean a transaction in which Parent acquires one
or more Radio Spots or Internet Spots, audio content, data or other property
(tangible or intangible), services or rights in exchange for Parent providing
(or entering into an obligation to provide) non-monetary consideration (that is,
consideration other than the payment of cash or the obligation to pay cash),
either alone or together with monetary consideration.

(h) “Broadcast Automation Product” shall mean Parent’s programming automation
solution and related services for Covered Radio Media broadcasters.

(i) “Company System” shall mean the system (which may comprise software and/or
hardware) developed by the Company (as such system may be modified, replaced or
augmented from time to time by Parent following the Closing) that enables Parent
to dynamically insert audio advertisements into Radio Spots and Internet Spots
as directed by servers controlled by Parent, over an internet protocol network.

(j) “Contingent Payment Report” shall mean a Revenue Contingency Report or an
Inventory Contingency Report.

 

-12-



--------------------------------------------------------------------------------

(k) “Costs of Revenues” shall mean, with respect to a Revenue Payment Period,
the following costs and expenses recognized by Parent during such period in
accordance with GAAP (as applied by Parent) , resulting from payments made to,
property or services provided to or obligations owed to third parties in
consideration for the following (subject to the provisions of Section 2.7):

(i) Parent acquiring Radio Spots;

(ii) Parent acquiring Internet Spots;

(iii) Parent acquiring the right to insert advertisements into [***];

(iv) Parent acquiring [***] (including acquiring [***]);

(v) Parent acquiring [***]; and

(vi) Parent acquiring [***].

Such costs and expenses may include monetary and/or non-monetary consideration
(including pursuant to a Barter Transaction). Such costs and expenses include
payments, transfers and obligations made to:

(1) The parties from whom Parent acquire the right to insert advertisements as
described in (i), (ii) and (iii) above (including (A) radio stations, (B) radio
station groups, (C) audio content producers, (D) audio content syndicators and
(E) other parties that have the right to place Covered Radio Advertisements and
Covered Internet Advertisements);

(2) The parties from whom Parent acquires [***] as described in (iv) and
(v) above; and

(3) The parties from whom Parent acquires [***] services for [***].

In the case of a Barter Transactions in which Parent provides the Broadcast
Automation Product, services based on [***] or services in exchange for Radio
Spots or Internet Spots, the Cost of Revenues for such Radio Spots and Internet
Spots resulting from the bartered property shall be the third party costs
incurred by Parent in procuring and providing property and services required to
provide such bartered property or services. In the case of any other Barter
Transactions, the Cost of Revenues related to such Barter Transactions shall be
as determined by the parties in good faith; provided that for any such other
Barter Transaction with respect to which the parties have not agreed upon
treatment (an “Unagreed Barter Transaction”), no cost associated with such
Barter Transaction will count toward or be included in the definition of Cost of
Revenues.

(l) “Covered Internet Advertisement” shall mean an audio advertisement inserted
using the Company System within (or immediately before or after) other audio
content (in the form of an audio file or audio stream) distributed over the
internet.

(m) “Covered Inventory Amount” shall mean (subject to the provisions of
Section 2.7), for an Inventory Payment Period, the quotient obtained by
dividing:

(i) the sum of (1) the sum of the Listener Counts for all Covered Radio
Advertisements inserted into Covered Radio Spots broadcast during such Inventory
Payment Period plus (2) the sum of the Adjusted Listener Counts for all Covered
Unused Radio Spots that occur during such Inventory Payment Period, by

(ii) three.

 

-13-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(n) “Covered Net Revenue” shall mean, for a Revenue Payment Period, the
following, as determined in accordance with GAAP as applied by Parent (subject
to the provisions of Section 2.7):

(i) the revenues recognized by Parent (which, for the avoidance of doubt, are
calculated after giving effect to contra revenue items including sales
allowance) during such period from:

(1) Covered Radio Advertisements;

(2) Covered Internet Advertisements;

(3) [***];

(4) [***];

(5) [***]; and

(6) [***];

LESS, in each case

(ii) the Cost of Revenues related to such revenues described above for such
period;

provided that, no revenue derived from any Unagreed Barter Transaction
(including indirectly from the property or services acquired in such Unagreed
Barter Transaction), will count toward or be included in the definition of
Covered Net Revenue

(o) “Covered Radio Advertisement” shall mean an audio advertisement inserted
into a Radio Spot by Parent using the Company System.

(p) [***].

(q) “Covered Radio Media” shall mean the following media, which are used
primarily for, respectively, the broadcast and transmission of audio
programming: (i) Terrestrial Broadcast Radio and (ii) digital audio radio
satellite, including by XM Satellite Radio Inc., Sirius Satellite Radio Inc. and
other digital audio radio satellite providers to end user digital audio radio
satellite receivers; provided that, for clarification, “Covered Radio Media”
shall not include the internet (even with respect to a rebroadcast or simulcast
over the internet of the programming content that is or was broadcast over
Covered Radio Media).

(r) “Covered Radio Media Content” shall mean audio programming content broadcast
by commercial radio broadcasters over Covered Radio Media.

(s) “Covered Radio Spot” shall mean a Radio Spot (i) into which Parent is,
pursuant to a written contract, entitled to insert Covered Radio Advertisements
using the Company System; (ii) which is recognized by the Company System as
available for advertisement insertion (by “tokenization” or otherwise) and
(iii) into which the Company System has the capability of inserting Covered
Radio Advertisements; provided that, in the case of clause (i), the Contract has
been entered into in compliance with Parent’s policies and procedures for
contract review, approval and execution, including Parent’s “Deal Review”
process and signature authority policy; provided further that the parties
acknowledge that the Contracts listed on Schedule 2.2(s) have been approved by
Parent’s “Deal Review” process and signature authority policy.

 

-14-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(t) “Covered Unused Radio Spot” shall mean a Covered Radio Spot that has
occurred and during which no Covered Radio Advertisements were broadcast.

(u) “Covered Used Radio Spot” shall mean a Covered Radio Spot that has occurred
and during which one or more Covered Radio Advertisement was broadcast.

(v) [***].

(w) “Internet Spot” shall mean each opportunity to play a Covered Internet
Advertisement.

(x) “Inventory Contingency Payment” shall mean, for an Inventory Payment Period,
the payment amount calculated in accordance with Section 2.3(d) or 2.3(e) below,
as applicable.

(y) “Inventory Payment Period” shall mean each of the following periods
(inclusive of the beginning and ending dates of each such period):

January 1, 2006 through March 31, 2006

April 1, 2006 through June 30, 2006

July 1, 2006 through September 30, 2006

October 1, 2006 through December 31, 2006

January 1, 2007 through March 31, 2007

April 1, 2007 through June 30, 2007

July 1, 2007 through September 30, 2007

October 1, 2007 through December 31, 2007

January 1, 2008 through March 31, 2008

April 1, 2008 through June 30, 2008

July 1, 2008 through September 30, 2008

October 1, 2008 through December 31, 2008

(z) “Inventory Reference Amount” shall mean, (1) for an Inventory Payment Period
ending on or before December 31, 2007, the amount set forth in the table
entitled “2006-2007 Inventory Table” in Schedule 2.2(z)(i) directly to the
right, in such table, of the entry in the Covered Inventory Amount column that
includes the Covered Inventory Amount achieved for such Inventory Payment
Period, and (2) for Inventory Payment Period ending after January 1, 2008, the
amount set forth in the table entitled “2008 Inventory Table” in
Schedule 2.2(z)(ii) directly to the right, in such table, of the entry in the
Covered Inventory Amount column that includes the Covered Inventory Amount
achieved for such Inventory Payment Period.

 

-15-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(aa) “Listener Count” shall, for a Covered Radio Spot, mean the measure of the
number of listeners applicable to such Covered Radio Spot, determined as
follows:

(i) For Covered Radio Advertisements and Covered Unused Radio Spots broadcast
over Terrestrial Broadcast Radio:

(1) If the radio station (as recognized by its call-sign) broadcasting such
Covered Radio Advertisement or Covered Unused Radio Spot is not rated by
Arbitron, Inc. (“Arbitron”), then the parties will assign to such Covered Radio
Advertisement or Covered Unused Radio Spot an Average Quarter Hour Persons (AQH
Persons) aged 12 and older (“AQH Persons 12+”) measure of 100; provided that if
the parties determine in good faith that 100 is not the appropriate measure for
such station, then they will negotiate in good faith an appropriate higher
measure.

(2) If the radio station (as recognized by its call-sign) broadcasting such
Covered Radio Advertisement or Covered Unused Radio Spot is rated by Arbitron,
then the parties will use an Arbitron measure for AQH persons that is equal to
the greater of the sum of all Metro markets or Designated Market Area (DMA)
Arbitron measure for AQH Persons 12+ for such station for the narrowest Arbitron
day part associated with such Covered Radio Advertisement or Covered Unused
Radio Spot; provided that the minimum measure shall be 100.

(ii) For Covered Radio Advertisements or Covered Unused Radio Spots broadcast
over digital audio radio satellite, the audience measurement shall be Arbitron’s
most recently published data.

(iii) The parties agree to use the most recently available published listener
count data that is effective in the Company System.

(iv) The methodology described in this definition is intended to describe the
current methodology used by the Company to present audience measurement data to
its advertisers for purposes of purchasing and determining pricing for Covered
Radio Spots. Upon request of one of the Parties from time to time, the Parties
agree to discuss and consider in good faith whether the methodologies defined
herein remain valid, and if, in the exercise of their good faith judgment, they
determine that they do not, including if Arbitron ceases to provide data, then
the Parties shall negotiate in good faith appropriate modifications to this
Listener Count definition.

(bb) “Maximum Inventory Contingent Consideration” shall mean the maximum total
amount of Inventory Contingency Payments that may be earned pursuant to Sections
2.3(d) and 2.3(e) of this Article II below, which (i) for the period 2006 – 2007
is equal to an aggregate of $90,000,000 and (ii) for the period 2008 is equal to
an aggregate of $181,000,000.

(cc) “Maximum Revenue Contingent Consideration” shall mean the maximum total
amount of Revenue Contingency Payments that may be earned pursuant to Sections
2.3(b) and 2.3(c) below, which (i) for the period 2006 – 2007 is equal to an
aggregate of $300,000,000 and (ii) for the period 2008 is equal to an aggregate
of $540,000,000.

(dd) “Parent” shall, for purposes of this Article II, mean Parent and/or its
consolidated subsidiaries.

 

-16-



--------------------------------------------------------------------------------

(ee) “Party” and “Parties” shall mean, for purposes of this Article II, Parent
and the Stockholder Representative.

(ff) [***].

(gg) [***].

(hh) “Radio Spot” shall mean a contiguous segment of not less than 10 seconds of
audio broadcasting airtime on Covered Radio Media that may be filled with audio
advertisements.

(ii) “Revenue Contingency Payment” shall mean, for a Revenue Payment Period, the
payment amount calculated in accordance with Sections 2.3(b) or 2.3(c) below, as
applicable.

(jj) “Revenue Payment Period” means each of the following periods (inclusive of
the beginning and ending dates of each such period):

January 1, 2006 through March 31, 2006

January 1, 2006 through June 30, 2006

January 1, 2006 through September 30, 2006

January 1, 2006 through December 31, 2006

April 1, 2006 through March 31, 2007

July 1, 2006 through June 30, 2007

October 1, 2006 through September 30, 2007

January 1, 2007 through December 31, 2007

January 1, 2008 through March 31, 2008

January 1, 2008 through June 30, 2008

January 1, 2008 through September 30, 2008

January 1, 2008 through December 31, 2008

(kk) “Revenue Reference Amount” shall mean, (1) for a Revenue Payment Period
ending on or before December 31, 2007, the amount set forth in the table
entitled “2006-2007 Revenue Table” in Schedule 2.2(kk)(i) directly to the right,
in such table, of the entry in the Covered Net Revenues column which includes
the Covered Net Revenue amount achieved for such Revenue Payment Period, and
(2) for a Revenue Payment Period ending after January 1, 2008, the amount set
forth in the table entitled “2008 Revenue Table” in Schedule 2.2(kk)(ii)
directly to the right, in such table, of the entry in the Covered Net Revenues
column which includes the Covered Net Revenue amount achieved for such Revenue
Payment Period.

 

-17-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(ll) “Terrestrial Broadcast Radio” means analog terrestrial radio broadcasting
and digital terrestrial radio broadcasting (in all cases, using radio wave
transmission, in the AM and the FM broadcast bands).

2.3 Contingent Payments. The Stockholders, Warrantholders and Cash Bonus Plan
shall be entitled to the following Contingent Payments:

(a) Product Launch. Parent shall pay to the Stockholders, Warrantholders and the
Cash Bonus Plan (in accordance with the provisions of Section 2.4) Twenty Five
Million Dollars ($25,000,000) (the “Launch Contingent Payment”) in cash if and
only if, prior to the three (3) year anniversary of the Closing Date (“Launch
Contingency Date”), Parent launches a self-service version of the AudioAds
Product that is generally available to U.S. advertisers and that is integrated
with Parent’s billing infrastructure and GAIA login system and AdWords interface
(the “Launch Milestone”); provided that any such product launch shall be subject
to Parent’s product launch processes and procedures and shall be subject to
Parent’s determination of when the AudioAds Product is ready for launch
(including Parent’s determination as to the necessary features, performance,
scalability, and security requirements for launch and Parent’s determination of
whether or not any features described above are to be included in the AudioAds
Product at launch).

(b) 2006-2007 Revenue Milestones. For each completed Revenue Payment Period
ending on or before December 31, 2007, Parent shall pay (in accordance with the
provisions of Section 2.4) to the Stockholders, Warrantholders, and the Cash
Bonus Plan (in accordance with their respective Pro Rata Portions) cash in the
aggregate equal to (i) for the first Revenue Payment Period during such period,
the Revenue Reference Amount for such Revenue Payment Period, and (ii) for each
subsequent Revenue Payment Period during such period, the amount, if any, by
which (A) the Revenue Reference Amount for such Revenue Payment Period exceeds
(B) the highest Revenue Reference Amount achieved in any of the prior completed
Revenue Payment Periods.

(c) 2008 Revenue Milestones. For each completed Revenue Payment Period ending
after January 1, 2008 and on or before December 31, 2008, Parent shall pay (in
accordance with the provisions of Section 2.4) to the Stockholders,
Warrantholders and the Cash Bonus Plan (in accordance with their respective Pro
Rata Portions) cash in the aggregate equal to (i) for the first Revenue Payment
Period during such period, the Revenue Reference Amount for such Revenue Payment
Period, and (ii) for each subsequent Revenue Payment Period during such period,
the amount, if any, by which (A) the Revenue Reference Amount for such Revenue
Payment Period exceeds (B) the highest Revenue Reference Amount achieved in any
of the prior completed Revenue Payment Periods ended after January 1, 2008.

(d) 2006-2007 Inventory Milestones. For each completed Inventory Payment Period
ending on or before December 31, 2007, Parent shall pay (in accordance with the
provisions of Section 2.4) to the Stockholders, Warrantholders and Cash Bonus
Plan (in accordance with their respective Pro Rata Portions) cash in the
aggregate equal to (i) for the first Inventory Payment Period during such
period, the Inventory Reference Amount for such Inventory Payment Period, and
(ii) for each subsequent Inventory Payment Period during such period, the
amount, if any, by which (A) the Inventory Reference Amount for such Inventory
Payment Period exceeds (B) the highest Inventory Reference Amount achieved in
any of the prior completed Inventory Payment Periods .

(e) 2008 Inventory Milestones. For each completed Inventory Payment Period
ending after January 1, 2008 and on or before December 31, 2008, Parent shall
pay (in accordance with the provisions of Section 2.4) to the Stockholders,
Warrantholders and Cash Bonus Plan (in accordance with their respective Pro Rata
Portions) cash in the aggregate equal to (i) for the first Inventory Payment
Period during such period, the Inventory Reference Amount for such Inventory
Payment Period, and (ii) for each

 

-18-



--------------------------------------------------------------------------------

subsequent Inventory Payment Period during such period, the amount, if any, by
which (A) the Inventory Reference Amount for such Inventory Payment Period
exceeds (B) the highest Inventory Reference Amount achieved in any of the prior
completed Inventory Payment Periods ended after January 1, 2008.

(f) Calculation of Reference Amounts. For purposes of clarification, in no
event, with respect to the 2006-2007 time period and the 2008 time period, will
Parent be required to pay an aggregate amount of Revenue Contingency Payments or
Inventory Contingency Payments that is in excess of the highest Revenue
Reference Amount or Inventory Reference Amount, as applicable, actually achieved
in any of the completed Revenue Payment Periods or Inventory Payment Periods
during such 2006-2007 time period or 2008 time period, as applicable, subject in
any event to Parent’s right to recover for indemnity claims and Payment
Overages. Any Launch Contingent Payment that is not earned as provided herein
and any portion of the Maximum Inventory Contingent Consideration and Maximum
Revenue Contingent Consideration that are not earned as provided herein shall in
each case not be included in the Merger Consideration and shall not be paid to
the Stockholders, Warrantholders or the Cash Bonus Plan.

(g) Period from January 1, 2006 through Closing. For purposes of determining the
Revenue Reference Amount and Inventory Reference Amount for the first Revenue
Reference Period and Inventory Reference Period of 2006, transactions occurring
between January 1, 2006 and the Closing will be counted (notwithstanding that
they occurred prior to the Closing) to the extent that they would have counted
had they occurred after the Closing.

2.4 Reports and Payment.

(a) Launch Contingency Report. Upon the written request of the Stockholder
Representative (provided that not more than one such request shall be made each
calendar quarter), Parent shall no later than fifteen (15) Business Days
following receipt of such request, deliver to the Stockholder Representative a
report setting forth the Parent’s assessment of the progress towards the launch
of the AudioAds Product. No later than thirty (30) days following achievement of
the Launch Milestone, Parent shall pay the Launch Contingent Payment to the
Stockholders, the Warrantholders and the Cash Bonus Plan.

(b) Revenue Contingency Report; Payment; Overage Claim.

(i) No later than sixty (60) days following the last day of each Revenue Payment
Period (ninety (90) days in the case of a Revenue Payment Period ending on
December 31 of any year), Parent shall deliver to the Stockholder Representative
and the Escrow Agent a written report setting forth Parent’s good faith
determination of the Covered Net Revenue and the Revenue Reference Amount for
such Revenue Payment Period, and the resulting Revenue Contingency Payment
payable, if any, for such Revenue Payment Period (the “Revenue Contingency
Report”).

(ii) No later than sixty (60) days following the last day of each Revenue
Payment Period (ninety (90) days in the case of a Revenue Payment Period ending
on December 31 of any year), Parent shall pay to the Stockholders and to the
Cash Bonus Plan the amount of the Revenue Contingency Payment, subject to
Sections 2.1(e) and 2.1(f).

(iii) If Parent determines that it made one or more Revenue Contingency Payments
in respect of Revenue Payment Periods occurring during a calendar year that were
in excess of the amounts that it should have paid, Parent may include in the
Revenue Contingency Report for the Revenue Payment Period ending December 31 of
such calendar year a written report setting forth Parent’s good faith
determination of such excess payment, including the adjusted Covered Net
Revenue(s) and the Revenue Reference Amount(s) for the applicable Revenue
Payment Period(s). Such an excess payment of a Revenue Contingency Payment, or
an excess payment of an Inventory Contingency Payment described in

 

-19-



--------------------------------------------------------------------------------

Section 2.4(c) below, is referred to herein as a “Payment Overage.” If Parent
fails to include in the Revenue Contingency Report for the Revenue Payment
Period ending December 31 of a calendar year a written report setting forth
Parent’s good faith determination of any Payment Overage in respect of Revenue
Payment Periods occurring during such calendar year, Parent waives any right to
object to the amount of any such Revenue Contingency Payments, unless the
Stockholder Representative submits to Parent and the Escrow Agent a Payment
Dispute Report with respect any such Revenue Contingency Payments.

(c) Inventory Contingency Report; Payment; Overage Claim.

(i) No later than sixty (60) days (ninety (90) days in the case of an Inventory
Payment Period ending on December 31 of any year) following the last day of each
Inventory Payment Period, Parent shall deliver to the Stockholder Representative
and the Escrow Agent a written report setting forth Parent’s good faith
determination of the Covered Inventory Amount and the Inventory Reference Amount
for such Inventory Payment Period, and the Inventory Contingency Payment
payable, if any, for such Inventory Payment Period (the “Inventory Contingency
Report”). The Inventory Contingency Report and the Revenue Contingency Report
for a period may be combined into a single report.

(ii) No later than sixty (60) days following the last day of each Inventory
Payment Period (ninety (90) days in the case of an Inventory Payment Period
ending on December 31 of any year), Parent shall pay to the Stockholders and the
Cash Bonus Plan the amount of the Inventory Contingency Payment, subject to
Sections 2.1(e) and 2.1(f) of this Article II.

(iii) If Parent determines in good faith that it made one or more Inventory
Contingency Payments in respect of Inventory Payment Periods occurring during a
calendar year that were in excess of the amounts that it should have paid,
Parent may include in the Inventory Contingency Report for the Inventory Payment
Period ending December 31 of such calendar year a written report setting forth
Parent’s good faith determination of such excess payment, including the adjusted
Covered Inventory Amount(s) and the Inventory Reference Amount(s) for the
applicable Inventory Payment Period(s). If Parent fails to include in the
Inventory Contingency Report for the Inventory Payment Period ending December 31
of a calendar year a written report setting forth Parent’s good faith
determination of any Payment Overage in respect of Inventory Payment Periods
occurring during such calendar year, Parent waives any right to object to the
amount of any such Inventory Contingency Payments, unless the Stockholder
Representative submits to Parent and the Escrow Agent a Payment Dispute Report
with respect any such Inventory Contingency Payments.

2.5 Stockholder Representative Review.

(a) Upon the written request of the Stockholder Representative (a “Review
Request”), Parent shall promptly deliver to the Stockholder Representative a
copy of all supporting work papers and accounting records reasonably requested
by the Stockholder Representative that were utilized in preparing the Contingent
Payment Report relating to any Revenue Payment Period or Inventory Payment
Period; provided however that a Review Request must be made, if at all, no later
than one hundred eighty (180) days following the last day of the calendar year
during which occurred the Revenue Payment Period or Inventory Payment Period to
which the Review Request relates. The review provided for in this Section 2.5(a)
shall occur during ordinary business hours, and shall be at the Stockholder
Representative’s sole expense.

(b) Information provided to the Stockholder Representative under the terms of
this Article II (including the existence and amounts of any Contingent Payments
and the fact of any dispute relating to any Contingent Payment) shall be
referred to as “Confidential Information.” The Stockholder Representative shall,
(i) except as required by law, keep all Confidential Information confidential,
shall not disclose or reveal any Confidential Information to any person other
than its Representatives (as defined below) who are actively and directly
participating in Stockholder Representative’s review or dispute of the

 

-20-



--------------------------------------------------------------------------------

Contingent Payments provided for herein and shall cause those persons to observe
the terms of this provision; (ii) shall not use Confidential Information for any
purpose other than in connection with its review or dispute of the Contingent
Payments as provided for herein. The Stockholders and Warrantholders shall be
responsible for any breach of the terms of this provision by them or their
Representatives. “Representative” shall mean, as to the Stockholder
Representative, its agents and advisors (including, without limitation,
financial advisors, attorneys and accountants). Parent shall keep and retain
complete and accurate records in sufficient detail to reasonably enable the
Stockholder Representative to complete the review described above.

(c) Parent shall cause such records to be kept and retained in sufficient detail
to satisfy Parent’s obligations under Section 2.5(a). If any such information
required to be delivered under Section 2.5(a) is maintained by Parent in
electronic form, Parent shall make such information available to the Stockholder
Representative in electronic form.

2.6 Disagreements.

(a) If the Stockholder Representative concludes in good faith that a Revenue
Contingency Report or Inventory Contingency Report contains inaccuracies or that
the calculations of the Contingent Payment or Payment Overage, as applicable,
contained in a Revenue Contingency Report or Inventory Contingency Report do not
comply with the terms of this Agreement in any way, the Stockholder
Representative may notify Parent and Escrow Agent of its conclusions (such
notice, a “Payment Dispute Report”). Any Payment Dispute report delivered by the
Stockholder Representative must be in writing, shall state in reasonable detail
the basis for the conclusion and its calculation of the Contingent Payment due
to the Stockholders, Warrantholders and the Cash Bonus Plan and/or, if
applicable, the Payment Overage due to Parent, and shall be delivered to Parent
and the Escrow Agent no later than one hundred eighty (180) days after the end
of the calendar year during which occurred the Revenue Payment Period(s) and
Inventory Payment Period(s) that are the subject of the Payment Dispute Report
(such period, the “Dispute Period” for Contingency Periods during such calendar
year). A Revenue Contingency Report or Inventory Contingency Report shall be
final, and shall be conclusive and binding upon the parties (including with
respect to any Payment Overage included therein), with respect to all of its
contents if the Stockholder Representative does not timely deliver a Payment
Dispute Report in respect of such Revenue Contingency Report or Inventory
Contingency as provided herein.

(b) If the Stockholder Representative timely delivers a Payment Dispute Report
in accordance with Section 2.6(a), the dispute represented thereby shall be
resolved in accordance with the provisions of Section 10.10 (subject to the
provisions of Section 2.6(d) below); provided, however, that the dispute
resolution proceedings relating to all disputes regarding Revenue Payment
Periods and Inventory Payment Periods that occur during the same calendar year
must be combined into a single negotiation, mediation and/or arbitration
process, as applicable; provided further that such dispute resolution
proceedings shall not commence until after the ninetieth (90th) day following
the end of such calendar year.

(c) If a dispute arises between the parties relating to an Launch Contingency
Report, a Revenue Contingency Report or an Inventory Contingency Report, the
parties agree to engage in mediation, as described in Section 10.10(b), for no
more than thirty (30) days. If after the aforementioned thirty (30) day period,
the dispute has not been resolved, such dispute will be submitted to an
arbitrator or arbitration panel chosen pursuant to Section 10.10(d); provided
that, for purposes of disputes under this Article II, the seventy-five (75) day
period referenced in Section 10.10(f) shall instead be sixty (60) days, and the
ninety (90) day period referenced in Section 10.10(f) shall instead be sixty
(60) days. The arbitrator(s) decision shall be final and binding on all parties
and non-appealable. A dispute as described above will be considered to be
finally determined and conclusive upon the parties (a “Final Determination”)
under the following circumstances (1) an agreement among the Parent and
Stockholder Representative is reached

 

-21-



--------------------------------------------------------------------------------

pursuant to negotiations or mediation conducted pursuant to this Section 2.6(d)
which is memorialized in a written settlement agreement executed by both parties
(a “Dispute Settlement Agreement”); or (2) a final decision from an arbitration
proceeding conducted pursuant to this Section 2.6(d) (a “Dispute Arbitration
Decision”).

(d) If the dispute resolution process of Section 10.10 results in Parent being
required to (or agreeing to) pay additional amounts to the Stockholders,
Warrantholders and the Cash Bonus Plan, Parent shall within ten (10) Business
Days of the Final Determination pay such additional amount of Contingent Payment
to the Stockholders, Warrantholders and the Cash Bonus Plan.

(e) Escrow Recovery of Overage Amount. A Payment Overage asserted by Parent
shall become final and binding upon the parties if it is the subject of a Final
Determination or if the Stockholder Representative does not timely object to
such asserted Payment Overage as provided in Section 2.6 above (such a final
Payment Overage, a “Payable Overage”). A Payable Overage shall be satisfied as
follows: (1) first out of the Payment Adjustment Fund, (2) then (if amounts
remain to be paid), at Parent’s election by claim against the Escrow Fund and/or
by offsetting such remaining Payment Overage against any future Contingent
Payments. The Escrow Agent shall be entitled to rely on a Dispute Settlement
Agreement or a written Dispute Arbitration Decision, to make a distribution to
Parent out of the Escrow Fund or the Payment Adjustment Fund of a Payment
Overage determined in the Dispute Settlement Agreement or Dispute Decision. The
Escrow Agent shall be entitled to rely on a Revenue Contingency Report or
Inventory Contingency Report with respect to which no Payment Dispute Report was
timely delivered and that specifically identifies an asserted Payment Overage,
and make a distribution to Parent out of the Escrow Fund or the Payment
Adjustment Fund of such Payment Overage.

(f) Release of Payment Adjustment Fund to Stockholders, Warrantholders and the
Cash Bonus Plan.

(i) As soon as practicable following the one hundred eightieth (180th) day after
the end of each of calendar year 2006, 2007 and 2008, to the extent that the
Payment Adjustment Fund for each such year exceeds the aggregate amount of any
Payment Overages asserted by Parent for the Inventory Payment Periods and
Revenue Payment Periods in such year, the Escrow Agent shall distribute such
excess amount to the Exchange Agent for payment to the Stockholders and
Warrantholders, and to Parent for payment to the Cash Bonus Plan, in each case
in proportion to their respective Pro Rata Portions.

(ii) For each of calendar years 2006, 2007 and 2008, in the case that Parent
does not timely assert a Payment Overage (as provided in Section 2.4) for any
Revenue Payment Period or Inventory Payment Period occurring during such
calendar year, the Escrow Agent shall distribute any remaining amounts of the
Payment Adjustment Fund applicable to such year to the Exchange Agent for
payment to the Stockholders and Warrantholders, and to Parent for payment to the
Cash Bonus Plan, in each case in proportion to their respective Pro Rata
Portions, as soon as practicable after the day following the last day on which a
Payment Overage relating to any Revenue Payment Period or Inventory Payment
Period occurring during such year could be timely asserted hereunder.

(iii) For each of calendar years 2006, 2007 and 2008, in the case that any
Payment Overages have been timely asserted by Parent for any Revenue Payment
Periods or Inventory Payment Periods occurring during any such calendar year,
but no dispute relating to any of the asserted Payment Overages for such year is
timely raised by the Stockholder Representative, after payment of such Payment
Overages to Parent out of the Payment Adjustment Fund, the Escrow Agent shall
distribute any remaining amounts of the Payment Adjustment Fund applicable to
such year to Parent as soon as practicable after the day following the last day
on which Stockholder Representative could have timely disputed any such Payment
Overages.

 

-22-



--------------------------------------------------------------------------------

(iv) For each of calendar years 2006, 2007 and 2008, in the case that any
Payment Overages have been timely asserted by Parent for any Revenue Payment
Periods or Inventory Payment Periods occurring during any such calendar year,
and a dispute relating to any such asserted Payment Overage is timely raised by
the Stockholder Representative, on the day on which the Escrow Agent receives
written notice of the Final Determination of all such disputes relating to
Payment Overages asserted with respect to such year, after payment to Parent out
of the applicable Payment Adjustment Fund of all Payment Overages to which
Parent is entitled pursuant to such Final Determinations, the Escrow Agent shall
distribute any amount remaining in the Payment Adjustment Fund for such calendar
year to the Exchange Agent for payment to the Stockholders and Warrantholders,
and to Parent for payment to the Cash Bonus Plan (in each case in proportion to
their respective Pro Rata Portions).

(g) All negotiations pursuant to this Section 2.6 shall be treated as compromise
and settlement negotiations for purposes of the Federal Rules of Evidence and
state rules of evidence.

2.7 Exclusion of Excludable Contracts.

(a) Acquisition Contract. An “Acquisition Contract” shall mean an agreement
entered into by Parent for the acquisition of Radio Spots or Internet Spots or
for the acquisition [***].

(b) Excludable Contract. An “Excludable Contract” shall mean an Acquisition
Contract that (i) provides for guaranteed minimum payments and (ii) Parent’s
deal approval policies and procedures require that the agreement must be
approved by Parent’s executive Deal Review Committee; provided that, for
purposes of clarification, an Excludable Contract will not include any agreement
which was entered into under a Blanket Authorization (as defined below).

(c) Blanket Authorization. A “Blanket Authorization” shall mean an authorization
by Parent’s Deal Review Committee authorizing the entry into multiple
Acquisition Contracts that provide for guaranteed minimum payments, in each case
on contractual terms and within spending limits specified in such authorization.

(d) Deal Review. “Deal Review Notice” shall mean, with respect to an Acquisition
Contract, a written notice (which may be in email form) advising of a “Deal
Review Committee” meeting to consider the approval of an Acquisition Contract.
References to “Deal Review Committee” shall include references to any successor
body formed by Parent from time to time for the purpose of considering and
approving the transactions referred to in this Section 2.7.

(e) Excluded Contract. Each of the following agreements shall be an “Excluded
Contract”:

(i) Chad Is an Employee. During the time that Chad Steelberg (“Chad”) is an
employee of Parent:

(1) An Excludable Contract with respect to which (A) Chad has received a Deal
Review Notice prior to the Deal Review Committee meeting at which such agreement
is to be approved, and (B) Chad sends a written notice (which may be in email
form) to Parent’s Deal Review Committee at or prior to such meeting requesting
that such Excludable Contract be treated as an Excluded Contract (with a signed
copy thereof sent to Parent within five days after such meeting in accordance
with the notice provisions hereof); or

(2) An Excludable Contract with respect to which (A) Chad has not received a
Deal Review Notice prior to the Deal Review Committee meeting at which such
agreement is to be approved, and (B) Chad sends, within five days after
receiving notice (which may be by email) of the

 

-23-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

agreement or proposed agreement, a written notice (which may be in email form)
to Parent’s Deal Review Committee requesting that such Excludable Contract be
treated as an Excluded Contract (with a signed copy thereof sent to Parent
within five days after such meeting in accordance with the notice provisions
hereof); or

(ii) Ryan Is an Employee and Chad Not an Employee. During the time that Chad is
not an employee of Parent, but Ryan Steelberg (“Ryan”) is an employee of Parent:

(1) An Excludable Contract with respect to which (A) Ryan has received a Deal
Review Notice prior to the Deal Review Committee meeting at which such agreement
is to be approved, and (B) Ryan sends a written notice (which may be in email
form) to Parent’s “Deal Review Committee” at or prior to such meeting requesting
that such Excludable Contract be treated as an Excluded Contract (with a signed
copy thereof sent to Parent within five days after such meeting in accordance
with the notice provisions hereof); or

(2) An Excludable Contract with respect to which (A) Ryan has not received a
Deal Review Notice prior to the Deal Review Committee meeting at which such
agreement is to be approved, and (B) Ryan sends, within five days after
receiving notice (which may be by email) of the agreement or proposed agreement,
a written notice (which may be in email form) to Parent’s Deal Review Committee
requesting that such Excludable Contract be treated as an Excluded Contract
(with a signed copy thereof sent to Parent within five days after such meeting
in accordance with the notice provisions hereof); or

(iii) Neither Chad Nor Ryan Is an Employee. During the time that neither Chad
nor Ryan is an employee of Parent:

(1) An Excludable Contract with respect to which the Parent has delivered an
Excludable Contract Notice (defined below) and the Stockholder Representative
has delivered notice to Parent within five (5) business days thereafter
requesting that such Excludable Contract be treated as an Excluded Contract.

(2) Any Acquisition Contract providing for guaranteed minimum payments that was
entered into under to an Excluded Blanket Authorization (as defined below).
“Excluded Blanket Authorization” shall mean a Blanket Authorization approved by
Parent’s Deal Review Committee during a time when neither Chad nor Ryan is an
employee of Parent and with respect to which the Parent has delivered a Blanket
Authorization Notice (defined below) and the Stockholder Representative has
delivered to Parent within five (5) business days thereafter a notice requesting
that such Blanket Authorization be treated as an Excluded Blanket Authorization.
For purposes of clarification, any Acquisition Contract entered into by Parent
under a Blanket Authorization that is not an Excluded Blanket Authorization, and
any Acquisition Contract entered into by Parent under the authority of a Blanket
Authorization while Chad or Ryan remain employed by Parent, will not be an
Excluded Contract.

(f) Notice to Stockholder Representative. If Parent proposes to enter into, or
enters into, an Excludable Contract or a Blanket Authorization, and if neither
Chad nor Ryan is an employee of Parent at such time, Parent shall give notice to
the Stockholder Representative of such contract or blanket authorization (or
proposed contract or blanket authorization, as applicable) (each, a “Excludable
Contract Notice” or “Blanket Authorization Notice”).

(g) Notices to Chad and Ryan. Without limiting the foregoing, for purposes of
Sections 2.7(e)(i)(2) and 2.7(e)(ii)(2), notice of any such agreement or
proposed agreement will be deemed given if Chad or Ryan, as the case may be,
signs the agreement or the deal approval sheet (or any electronic equivalent
thereof) approving such agreement.

 

-24-



--------------------------------------------------------------------------------

(h) Effect of Excluded Contracts. No revenue derived from any Excluded Contract
(including indirectly from the monetization of property or services acquired in
such Excluded Contract) will count toward or be included in the definition of
Covered Net Revenue, and no third party cost arising out of such Excluded
Contract will count toward or be included in the definition of Cost of Revenues,
in each case for any applicable Revenue Payment Period. In addition, no Listener
Counts for Covered Radio Advertisements, and no Adjusted Listener Counts for
Covered Unused Radio Spots, in each case from any Radio Spots acquired directly
or indirectly through such Excluded Contract shall count toward or be included
in the calculation of Covered Inventory Amount for any applicable Inventory
Payment Period.

(i) Stockholder Representative Confidentiality. Notwithstanding anything to the
contrary, Parent’s obligations hereunder shall in no event be interpreted in a
manner to require it to violate any confidentiality obligations applicable to
it.

(j) Requests for Confirmation. From time to time, at Parent’s request, Chad,
Ryan or the Stockholder Representative, as the case may be, will confirm in
writing his understanding as to the list of agreements that are Excluded
Contracts, and/or sign an acknowledgement of the parties’ understanding with
respect thereto.

(k) Appointment. Each of the Stockholders and Warrantholders hereby appoints
Chad and Ryan as its agent and attorney-in-fact for and on behalf of the
Stockholders to give and receive notices and communications, and to sign the
confirmations contemplated by this Section 2.7, but only to the extent Chad or
Ryan, as the case may be, are still then employed by Parent. Any action of Chad
or Ryan permitted to be taken under this Section 2.7 shall be binding upon and
effective against the Stockholders and Warrantholders.

2.8 Support and Control.

(a) Subject to the other provisions of this Section 2.8, Parent shall make
available to the AudioAds Operating Group) an annual operating budget of
resources of at least $[***] for each of calendar years 2006, 2007 and 2008. The
following costs and expenses of the AudioAds Operating Group will be counted in
the calculation of the budget referred to in this Section 2.8: (i) fully-loaded
headcount costs (in accordance with Parent’s standard practice for determining
fully-loaded headcount costs) for all service providers for whom 40% or more of
their time is applied to the AudioAds Operating Group (provided that for service
providers who do not apply substantially all of their time to the AudioAds
Operating Group, a pro rata portion of their fully-loaded headcount costs equal
to the pro rata portion of their time which is applied to the AudioAds Operating
Group shall apply toward the budget) and (ii) direct costs and expenses and
expenditures incurred by the AudioAds Operating Group. For purposes of
clarification, resources made available by Parent for all activities of the
AudioAds Operating Group (including in connection with the development,
maintenance and sale of [***]) will be counted in the calculation of budget
referred to in this subsection.

(b) Notwithstanding anything herein to the contrary, the AudioAds Operating
Group will be subject to Parent’s operating policies, processes and procedures,
including:

(i) All expenditures by the AudioAds Operating Group will be subject to Parent’s
spending authority policy.

(ii) All contracts entered into by the AudioAds Operating Group will be subject
to Parent’s deal review and contracts approval policies, processes an procedures
(including Parent’s signature authority policy).

 

-25-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(iii) All product and feature launches by the AudioAds Operating Group will be
subject to Parent’s product and feature launch policies, processes and
procedures.

(iv) All hiring and terminations by the AudioAds Operating Group will be subject
to Parent’s hiring and human resources policies, processes and procedures.

(c) Upon Closing, Chad Steelberg will be the General Manager of the AudioAds
Operating Group, reporting to Jonathan Rosenberg.

(d) Parent agrees that it will not shut down or sell all or substantially all of
the AudioAds Operating Group prior to December 31, 2008.

(e) Parent agrees that it shall make all material decisions with respect to the
AudioAds Operating Group in good faith.

(f) Subject to the provisions of Sections 2.7(d) and 2.7(e), Parent shall have
the ultimate power, right and discretion to control all aspects of its business
and operations (including decisions regarding the features, functions and
characteristics of any of its products, the technology on which its products and
associated software are based, whether and when to launch its products, how to
price, market and distribute its products and the terms and conditions of any
agreement by which it will agree to be bound).

2.9 No Guarantee of Employment. Nothing herein shall constitute a guarantee of
employment or engagement of any employee or contractor of the Company or Parent,
and either of them may terminate any employee or contractor, with or without
cause, at any time and such termination shall not constitute a breach of this
Agreement.

2.10 No Other Representations, Warranties or Commitments. This Agreement
contains the entire agreement with respect to Parent’s and the Surviving
Corporation’s obligations in connection with the achievement of any of the Lunch
Milestone or inventory or revenue targets that would result in the payment of
any Contingent Payments hereunder. Other than the express representations of
Parent contained in Article IV, notwithstanding anything else (including any
prior or contemporaneous communications) to the contrary, for purposes of
determining the parties’ rights under this Article II, Parent and the Surviving
Corporation make no, and none of the Company, any Stockholder, Warrantholder nor
any participant in the Cash Bonus Plan are relying on any, representations,
warranties or covenants either with respect to the support to be provided in
order to achieve the launch of the AudioAds Product or the inventory or revenue
targets or as to the likelihood or feasibility of achieving the launch of the
AudioAds Product or the inventory or revenue targets.

2.11 Certain Transactions. Notwithstanding any other provision of this
Article II, for purposes of determining the achievement of the Covered Net
Revenue and Covered Inventory thresholds that determine the payment of
Contingent Payments pursuant to Sections 2.3(b), 2.3(c), 2.3(d) and 2.3(e),
unless prior notice is provided to Parent, there shall not be counted in such
determination any Covered Net Revenue or Covered Inventory Amount that results
from a transaction involving (a) one or more Persons with which a 1% or greater
Stockholder directly or indirectly is an Affiliate; or (b) has an agreement or
arrangement pursuant to which the Stockholder, Warrantholder or participant in
the Cash Bonus Plan agrees to share the economic benefit of any Contingent
Payments hereunder with such Persons in relation to such transaction and which
in any way relates to Covered Radio Spots, Covered Radio Advertisements, Covered
Audio Advertisements, Contingent Payments or the achievement of the thresholds
relevant to Sections 2.3(b), 2.3(c), 2.3(d) and 2.3(e). Each Stockholder,
Warrantholder and participant in the Cash Bonus Plan agrees to provide prompt
written notice to Parent prior to consummation of any transaction described in
the preceding sentence. Following such notice, Parent agrees to evaluate all
such transactions in good faith with the same scrutiny that would apply to
transactions which do not involve such conflicting interests. To the Company’s
Knowledge, no Stockholder, Warrantholder or participant in the Cash Bonus Plan
is a party to any transaction described in (b) above.

 

-26-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Sub, subject to such
exceptions as are specifically disclosed in the disclosure schedule (referencing
the appropriate section and subsection numbers) supplied by the Company to
Parent (the “Company Disclosure Schedule”) and dated as of the date hereof,
(A) on the date hereof and, (B) if the Closing occurs, as of the Closing Date
(except where a representation or warranty is made as of the date hereof or a
specific date herein), as though made on the Closing Date, as set forth below.
Notwithstanding anything herein to the contrary, the representations and
warranties contained in this Article III are the only representations and
warranties being made by the Company in this Agreement.

3.1 Organization of the Company.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the corporate
power to own its properties and to carry on its business as currently conducted
and as currently contemplated to be conducted. The Company is duly qualified or
licensed to do business and in good standing as a foreign corporation in each
jurisdiction in which the character or location of its assets or properties
(whether owned, leased or licensed) or the nature of its business make such
qualifications necessary. The Company has delivered a true and correct copy of
its certificate of incorporation, as amended to date (the “Certificate of
Incorporation”) and bylaws, as amended to date, each in full force and effect on
the date hereof (collectively, the “Charter Documents”), to Parent. The Board of
Directors of the Company has not approved or proposed to the Stockholders any
amendment to any of the Charter Documents.

(b) Section 3.1(b) of the Company Disclosure Schedule lists the directors and
officers of the Company as of the date hereof.

(c) Section 3.1(c) of the Company Disclosure Schedule lists every state or
foreign jurisdiction in which the Company has Employees or facilities or
otherwise conducts its business.

3.2 Company Capital Structure.

(a) The authorized capital stock of the Company consists of 6,675,987 shares of
Series A Common Stock, of which 2,619,405 shares are issued and outstanding,
420,000 shares of Series B Common Stock, of which no shares are issued and
outstanding, 660,000 shares of Company Series A Preferred Stock, all of which
shares are issued and outstanding, 966,797 shares of Company Series B-1
Preferred Stock, all of which shares are issued and outstanding, and 1,216,982
shares of Company Series B-2 Preferred Stock, of which 1,169,810 shares are
issued and outstanding. Each share of Company Preferred Stock is convertible on
a one-share for one-share basis into Company Common Stock. As of the date
hereof, the capitalization of the Company is as set forth in Section 3.2(a) of
the Company Disclosure Schedule. Assuming the same total capitalization as on
the date hereof, the total number of shares of Company Capital Stock outstanding
as of immediately prior to the Effective Time (assuming the conversion,
exercise, or exchange of all securities (including the Company Preferred Stock)
convertible into, or exercisable or exchangeable for, shares of Company Capital
Stock and the exercise of all Company Options and Company Warrants) will be as
set forth in Section 3.2(a) of the Company Disclosure Schedule. The Company
Capital Stock is held by the Persons with the domicile addresses and in the
amounts set forth in Section 3.2(a) of the Company Disclosure Schedule, which
further sets forth for each such Person the

 

-27-



--------------------------------------------------------------------------------

number of shares held, class and/or series of such shares and the number of the
applicable Company Stock Certificates representing such shares. All outstanding
shares of Company Capital Stock are duly authorized, validly issued, fully paid
and non-assessable and are not subject to preemptive rights created by statute,
the Charter Documents, or any agreement to which the Company is a party or by
which it is bound.

(b) All outstanding shares of Company Capital Stock, Company Options and Company
Warrants have been issued or repurchased (in the case of shares that were
outstanding and repurchased by the Company or any Stockholder) in compliance
with all applicable federal, state, foreign, or local statutes, laws, rules, or
regulations, including federal and state securities laws, and were issued,
transferred and repurchased (in the case of shares that were outstanding and
repurchased by the Company or any Stockholder) in accordance with any right of
first refusal or similar right or limitation Known to the Company, including
those in the Charter Documents. There are no outstanding shares of Company
Capital Stock that constitute unvested restricted stock or that are otherwise
subject to a repurchase or redemption right. There are no declared or accrued
but unpaid dividends with respect to any shares of Company Capital Stock. Except
as set forth in Section 3.2(a) of the Company Disclosure Schedule, the Company
has no other capital stock authorized, issued or outstanding.

(c) Except for the Plans, the Company has never adopted, sponsored or maintained
any stock option plan or any other plan or agreement providing for equity
compensation to any person. The Company has reserved 600,000 shares of Company
Common Stock for issuance to employees and directors of, and consultants to, the
Company upon the issuance of stock or the exercise of options granted under the
Plans, of which (i) 369,876 shares are issuable, as of the date hereof, upon the
exercise of outstanding, unexercised options granted under the Plans, (ii) no
shares have been issued upon the exercise of options granted under the Plans as
of the date hereof, (iii) no shares have been issued in the form of restricted
stock granted under the Plans, and (iv) 230,124 shares remain available for
future grant as of the date hereof. The Company Options that are outstanding
immediately prior to the Effective Time will be converted at the Effective Time
by the administrator of the Plan into Bonus Units pursuant to the terms and
conditions of the Cash Bonus Plan at the Effective Time. Section 3.2(c) of the
Company Disclosure Schedule sets forth for each outstanding Company Option and
Company Warrant, the name of the holder of such option or warrant, the number of
shares of Company Capital Stock issuable upon the exercise of such option or
warrant, the exercise price of such option or warrant, the date of grant (in the
case of options), and the vesting schedule (in the case of options), including
the extent vested to date and whether the vesting of such option is subject to
acceleration as a result of the transactions contemplated by this Agreement or
any other events (including a description of any such acceleration provisions).
The terms of the Plans authorize the administrator of such Plans to amend the
Plans, as required, to effect the provisions set forth in Section 1.6(c) hereof
with respect to each Company Option without the consent of any holder of any
Company Option granted under such Plans. True and complete copies of all
agreements and instruments relating to or issued under the Plans have been
provided to Parent and such agreements and instruments have not been amended,
modified or supplemented, and there are no agreements to amend, modify or
supplement such agreements or instruments from the forms thereof provided to
Parent.

(d) Except for the Cash Bonus Plan, the Company has never adopted, sponsored or
maintained any plan that will require the payment of any cash bonuses in
connection with the transactions contemplated by this Agreement. The Bonus Units
under the Cash Bonus Plan are intended to be equivalent to the value of 600,000
shares of Company Common Stock which had been reserved for issuance to employees
and directors of, and consultants to, the Company. Exhibit A to the Cash Bonus
Plan contains the names of the participants in the Cash Bonus Plan, the number
of Bonus Units each participant has been, or will be, granted under the Cash
Bonus Plan, and the vesting schedule with respect to each such participant.

 

-28-



--------------------------------------------------------------------------------

(e) As of the date hereof, no shares of Company Capital Stock are issuable upon
the exercise of outstanding Company Options that have not been issued under the
Plans. Except as set forth in Sections 3.2(a) and 3.2(c) of the Company
Disclosure Schedule, as of the date hereof, no shares of Company Capital Stock
are issuable upon the exercise of outstanding Company Warrants. Except for the
Company Options and Company Warrants, there are no options, warrants, calls,
rights, convertible securities, commitments or agreements of any character,
written or oral, to which the Company is a party or by which the Company is
bound obligating the Company to issue, deliver, sell, repurchase or redeem, or
cause to be issued, delivered, sold, repurchased or redeemed, any shares of the
capital stock of the Company or obligating the Company to grant, extend,
accelerate the vesting of, change the price of, otherwise amend or enter into
any such option, warrant, call, right, commitment or agreement. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar rights with respect to the Company. Except as
contemplated hereby, neither the Company nor, to the Knowledge of the Company,
any other Stockholder is a party to any voting trusts, proxies, or other
agreements or understandings with respect to the voting stock of the Company.
Except as set forth in Section 3.2(e) of the Company Disclosure Schedule, there
are no agreements to which the Company is a party relating to the registration,
sale or transfer (including agreements relating to rights of first refusal,
co-sale rights or “drag-along” rights) of any Company Capital Stock. As a result
of the Merger, Parent will be the sole record and beneficial holder of all
issued and outstanding shares of Company Capital Stock and all rights to acquire
or receive any shares of Company Capital Stock, whether or not such shares of
Company Capital Stock are outstanding.

3.3 Subsidiaries. Section 3.3(a) of the Company Disclosure Schedule lists each
entity in which the Company owns any shares of capital stock or any interest in,
or controls, directly or indirectly, any other corporation, limited liability
company, partnership, association, joint venture or other business entity.
Section 3.3(b) of the Company Disclosure Schedule lists each corporation,
limited liability company, partnership, association, joint venture or other
business entity of which the Company owns, directly or indirectly, more than 50%
of the stock or other equity interest entitled to vote on the election of the
members of the board of directors or similar governing body (each, a
“Subsidiary” and collectively, the “Subsidiaries”). Except for the Subsidiaries,
the Company does not have and has never had any subsidiaries or affiliated
companies and does not otherwise own and has never otherwise owned any shares of
capital stock or any interest in, or control, directly or indirectly, any other
corporation, limited liability company, partnership, association, joint venture
or other business entity. Each entity listed on Section 3.3(a) of the Company
Disclosure Schedule that is no longer in existence has been duly dissolved in
accordance with its charter documents and the laws of the jurisdiction of its
incorporation or organization and there are no outstanding liabilities or
obligations (outstanding, contingent or otherwise), including taxes, with
respect to any such entity. Each Subsidiary is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization. Each
Subsidiary has the corporate power to own its properties and to carry on its
business as currently conducted and as currently contemplated to be conducted.
Each Subsidiary is duly qualified or licensed to do business and in good
standing as a foreign corporation or company, as the case may be, in each
jurisdiction in which the character or location of its assets or properties
(whether owned, leased or licensed) or the nature of its business make such
qualifications necessary. The Company has delivered a true and correct copy of
each Subsidiary’s charter documents and bylaws or articles of organization and
operating agreement, as the case may be, each as amended to date and in full
force and effect on the date hereof, to Parent (the “Subsidiary Organizational
Documents”). Section 3.3(c) of the Company Disclosure Schedule lists the
directors and officers or members, as the case may be, of each Subsidiary as of
the date of this Agreement. The operations now being conducted by each
Subsidiary are not now and have never been conducted under any other name. All
of the outstanding shares of capital stock or membership interests, as the case
may be, of each Subsidiary are owned of record and beneficially by the Company.
All outstanding shares of capital stock or membership interests, as the case may
be, of each Subsidiary are duly authorized, validly issued, fully paid and
non-assessable and not subject to preemptive rights created by statute, the
Subsidiary Organizational Documents,

 

-29-



--------------------------------------------------------------------------------

or any agreement to which such Subsidiary is a party or by which it is bound,
and have been issued in compliance with all applicable legal requirements. There
are no options, warrants, calls, rights, commitments or agreements of any
character, written or oral, to which each Subsidiary is a party or by which it
is bound obligating the Subsidiary to issue, deliver, sell, repurchase or
redeem, or cause to be issued, sold, repurchased or redeemed, any shares of the
capital stock or membership interests, as the case may be, of each Subsidiary or
obligating each Subsidiary to grant, extend, accelerate the vesting of, change
the price of, otherwise amend or enter into any such option, warrant, call
right, commitment or agreement. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other similar rights with
respect to any of the Subsidiaries. Neither the Company nor any Subsidiary has
agreed or is obligated to make any future investment in, or capital contribution
to, any Person.

3.4 Authority. The Company has all requisite power and authority to enter into
this Agreement and any Related Agreements to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and any Related Agreements to which the Company is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of the
Company and no further action is required on the part of the Company to
authorize this Agreement and any Related Agreements to which it is a party and
the transactions contemplated hereby and thereby, subject only to the approval
of this Agreement by the Stockholders. The vote required to approve this
Agreement by the Stockholders is set forth in Section 3.4 of the Company
Disclosure Schedule (the “Requisite Stockholder Vote”). This Agreement and the
Merger have been unanimously approved by the Board of Directors of the Company.
This Agreement and each of the Related Agreements to which the Company is a
party have been duly executed and delivered by the Company and assuming the due
authorization, execution and delivery by the other parties hereto and thereto
and the due authorization and execution of the Written Consent, constitute the
valid and binding obligations of the Company and the Stockholders enforceable
against them in accordance with their respective terms.

3.5 No Conflict. The execution and delivery by the Company of this Agreement and
any Related Agreement to which the Company is a party, and the consummation of
the transactions contemplated hereby and thereby, will not conflict with or
result in any violation of or default under (with or without notice or lapse of
time, or both) or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit under (any
such event, a “Conflict”) (i) any provision of the Charter Documents or the
Subsidiary Organizational Documents, (ii) any Material Contract or Contract that
does not materially differ in substance from the Standard Form Agreement to
which the Company or any Subsidiary is a party or by which any of their
properties or assets (whether tangible or intangible) are bound, or (iii) any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Company, any Subsidiary or any of their properties or assets (whether
tangible or intangible). Section 3.5 of the Company Disclosure Schedule sets
forth all necessary consents, waivers and approvals of parties to any Material
Contracts as are required thereunder in connection with the Merger, or for any
such Material Contract to remain in full force and effect without limitation,
modification or alteration after the Effective Time so as to preserve all rights
of, and benefits to, the Company and the Subsidiaries under such Material
Contracts from and after the Effective Time. There are no consents, waivers or
approvals from any party to any Contract that does not materially differ in
substance from the Standard Form Agreement that are necessary or required in
order for such Contract to remain in full force and effect without limitation,
modification or alteration after the Effective Time. Following the Effective
Time, the Surviving Corporation and each of its subsidiaries will be permitted
to exercise all of their rights under the Material Contracts and Contracts that
do not materially differ in substance from the Standard Form Agreement without
the payment of any additional amounts or consideration other than ongoing fees,
royalties or payments which the Company or any Subsidiary would otherwise be
required to pay pursuant to the terms of such Material Contracts had the
transactions contemplated by this Agreement not occurred.

 

-30-



--------------------------------------------------------------------------------

3.6 Consents. No consent, notice, waiver, approval, order or authorization of,
or registration, declaration or filing with any court, administrative agency or
commission or other federal, state, county, local or other foreign governmental
authority, instrumentality, agency or commission (each, a “Governmental Entity”)
or a party to any Material Contract to which the Company or any Subsidiary is a
party (so as not to trigger any Conflict), is required by, or with respect to,
the Company or any Subsidiary in connection with the execution and delivery of
this Agreement and any Related Agreement to which the Company is a party or the
consummation of the transactions contemplated hereby and thereby, except for
(a) such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws, (b) the filing of the Certificate of Merger with the Secretary
of State of the State of Delaware, (c) the adoption of this Agreement and
approval of the transactions contemplated by this Agreement by the Stockholders
and (d) the filing of notification, and expiration or early termination of the
waiting period under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), as well as any required approval under foreign
antitrust laws, if applicable.

3.7 Company Financial Statements. Section 3.7 of the Company Disclosure Schedule
sets forth the Company’s (a) unaudited consolidated balance sheet as of
December 31, 2004, and the related consolidated statements of income, cash flow
and stockholders’ equity for the three (3) month period then ended (the
“Year-End Financials”), and (b) unaudited consolidated balance sheet as of
November 30, 2005 (the “Balance Sheet Date”), and the related unaudited
statements of income, cash flow and stockholders’ equity for the eleven months
then ended (the “Interim Financials”). The Year-End Financials and the Interim
Financials (collectively referred as the “Financials”) are true and correct in
all material respects and have been prepared in accordance with GAAP applied on
a consistent basis throughout the periods indicated and consistent with each
other (except that the Financials do not contain footnotes and other
presentation items that may be required by GAAP). The Financials present fairly
in all material respects the Company’s consolidated financial condition,
operating results and cash flows as of the dates and during the periods
indicated therein, subject in the case of the Interim Financials to normal
year-end adjustments, which are not material in amount or significance in any
individual case or in the aggregate. The Company’s unaudited consolidated
balance sheet as of the Balance Sheet Date is referred to hereinafter as the
“Current Balance Sheet.”

3.8 No Undisclosed Liabilities. Neither the Company nor any Subsidiary has any
liability, indebtedness, obligation, expense, claim, deficiency, guaranty or
endorsement of any type, whether accrued, absolute, contingent, matured,
unmatured or other, of a nature required to be reflected in financial statements
in accordance with GAAP, except for those which (a) have been reflected in the
Current Balance Sheet, (b) have arisen in the ordinary course of business
consistent with past practices since the Balance Sheet Date and prior to the
date hereof or (c) have arisen since the date hereof and do not arise from a
violation of Section 5.1 hereof.

3.9 No Changes. Since the Balance Sheet Date, except as (i) expressly permitted
hereunder, (ii) required hereby, (iii) set forth in Section 3.9 of the Company
Disclosure Schedule, or (iv) specifically consented to by Parent pursuant to
Section 5.1 or Section 5.3 hereof, there has not been, occurred or arisen any:

(a) transaction by the Company or any Subsidiary except in the ordinary course
of business as conducted on that date and consistent with past practices;

(b) modifications, amendments or changes to the Charter Documents or the
Subsidiary Organizational Documents except as expressly contemplated by this
Agreement;

(c) payment, discharge, waiver or satisfaction by the Company or any Subsidiary,
in any amount in excess of $15,000 in any one case, or $50,000 in the aggregate,
of any claim, liability, right or

 

-31-



--------------------------------------------------------------------------------

obligation (absolute, accrued, asserted or unasserted, contingent or otherwise),
other than payments, discharges or satisfactions in the ordinary course of
business of liabilities reflected or reserved against in the Current Balance
Sheet;

(d) destruction of, damage to, or loss (whether or not covered by insurance) of
any material assets (whether tangible or intangible) or material business of the
Company or any Subsidiary or any loss of, or material adverse change in the
Company’s or any Subsidiary’s relationships with, any of their material
customers;

(e) employment dispute, including claims or matters raised by any individual,
Governmental Entity, or any workers’ representative organization, bargaining
unit or union regarding labor trouble or claim of wrongful discharge or other
unlawful employment or labor practice or action with respect to the Company or
any Subsidiary;

(f) adoption or change in accounting policies or procedures (including any
change in reserves for excess or obsolete inventory, doubtful accounts or other
reserves, or depreciation or amortization policies or rates) by the Company or
any Subsidiary other than as required by GAAP;

(g) adoption of or change in any material election in respect of Taxes, adoption
of or change in any accounting method in respect of Taxes, agreement or
settlement of any claim or assessment in respect of Taxes, or extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes by the Company or any Subsidiary;

(h) declaration, setting aside or payment of a dividend or other distribution
(whether in cash, stock or property) in respect of any Company Capital Stock or
capital stock of any Subsidiary, or any split, combination or reclassification
in respect of any shares of Company Capital Stock or capital stock of any
Subsidiary, or any issuance or authorization of any issuance of any other
securities in respect of, in lieu of or in substitution for shares of Company
Capital Stock or capital stock of any Subsidiary, or any direct or indirect
repurchase, redemption, or other acquisition by the Company of any shares of
Company Capital Stock or capital stock of any Subsidiary (or options, warrants
or other rights convertible into, exercisable or exchangeable therefor), except
in accordance with the agreements evidencing Company Options or Company
Warrants;

(i) termination or extension, or any material amendment, waiver or modification
of the terms, of any Material Contract;

(j) other than pursuant to Standard Form Agreements, sale, lease, sublease,
license or other disposition of any of the material assets (whether tangible or
intangible) or material properties of the Company or any Subsidiary, including,
but not limited to, the sale of any accounts receivable of the Company or any
Subsidiary, or any creation of any Lien in such material assets or material
properties;

(k) loan by the Company or any Subsidiary to any Person, incurring by the
Company or any Subsidiary of any indebtedness, guaranteeing by the Company or
any Subsidiary of any indebtedness, issuance or sale of any debt securities of
the Company or any Subsidiary or guaranteeing of any debt securities of others,
except for (i) loans, advances or capital contributions to or investments in
wholly-owned Subsidiaries made in the ordinary course of business consistent
with past practices, and (ii) advances to Employees for travel and business
expenses in the ordinary course of business consistent with past practices;

(l) waiver or release of any material right or claim of the Company or any
Subsidiary, including any write off, discount or other compromise of any account
receivable of the Company or any Subsidiary that exceeds $1,000 in any one case;

 

-32-



--------------------------------------------------------------------------------

(m) commencement, settlement, notice or, to the Knowledge of the Company, threat
of any lawsuit or proceeding or other investigation against the Company or any
Subsidiary or their respective properties or affairs;

(n) notice of any claim or potential claim of ownership by any Person other than
the Company of the Company Intellectual Property Rights or of infringement by
the Company or any Subsidiary of any other Person’s Intellectual Property
Rights;

(o) issuance or sale, or contract to issue or sell, by the Company or any
Subsidiary of any shares of Company Capital Stock or capital stock of any
Subsidiary, or securities convertible into, or exercisable or exchangeable for,
shares of Company Capital Stock or capital stock of any Subsidiary, or any
securities, warrants, options or rights to purchase any of the foregoing, except
for issuances of (i) Company Capital Stock upon the exercise of Company Options
granted under the Plans or Company Warrants in accordance with their terms (each
of which Company Options and Company Warrants are listed on Section 3.2(c) of
the Company Disclosure Schedule) and (ii) additional Company Options granted
under the Plans;

(p)(i) sale or license of any Company Intellectual Property or execution of any
agreement with respect to the Company Intellectual Property with any Person or
with respect to the Intellectual Property Rights of any Person (other than
licenses granted by the Company pursuant to Standard Form Agreements), or
(ii) purchase or license of any Intellectual Property Rights or execution of any
agreement with respect to the Intellectual Property Rights of any Person (other
than licenses granted by the Company pursuant to Standard Form Agreements),
(iii) agreement with respect to the development of any Intellectual Property
Rights with a third party, or (iv) change in pricing or royalties set or charged
by the Company or any Subsidiary to its customers or licensees or in pricing or
royalties set or charged by Persons who have licensed Intellectual Property
Rights to the Company or any Subsidiary;

(q) Material Adverse Effect with respect to the Company; or

(r) agreement by the Company or any Subsidiary, or any officer or Employees on
behalf of the Company or any Subsidiary, to do any of the things described in
the preceding clauses (a) through (q) of this Section 3.9 (other than
negotiations with Parent and its representatives regarding the transactions
contemplated by this Agreement).

3.10 Accounts Receivable.

(a) The Company has made available to Parent a list of all accounts receivable
of the Company and each Subsidiary as of the Balance Sheet Date, together with
an aging schedule indicating a range of days elapsed since invoice.

(b) All of the accounts receivable of the Company and each Subsidiary (i) arose
in the ordinary course of business, (ii) are carried at values determined in
accordance with GAAP consistently applied, (iii) are not subject to any valid
setoff or counterclaim, and (iv) do not represent obligations for goods sold on
consignment, on approval or on a sale-or-return basis or subject to any other
repurchase or return arrangement. No person has any Lien on any accounts
receivable of the Company or any Subsidiary, and no written request or agreement
for deduction or discount has been made with respect to any accounts receivable
of the Company or any Subsidiary.

3.11 Tax Matters.

(a) Definition of Taxes. For the purposes of this Agreement, the term “Tax” or,
collectively, “Taxes” shall mean (i) any and all U.S. federal, state, local and
non-U.S. taxes, assessments

 

-33-



--------------------------------------------------------------------------------

and other governmental charges, duties, impositions and liabilities, including
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes as well as public
imposts, fees and social security charges (including health, unemployment,
workers’ compensation and pension insurance), together with all interest,
penalties and additions imposed with respect to such amounts, (ii) any liability
for the payment of any amounts of the type described in clause (i) of this
Section 3.11(a) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period (including any arrangement for group or
consortium relief or similar arrangement), and (iii) any liability for the
payment of any amounts of the type described in clauses (i) or (ii) of this
Section 3.11(a) as a result of any express or implied obligation to indemnify
any other person or as a result of any obligation under any agreement or
arrangement with any other person with respect to such amounts and including any
liability for taxes of a predecessor entity.

(b) Tax Returns and Audits.

(i) The Company and each of its Subsidiaries has (a) prepared and timely filed
all U.S. federal, and all material state, local and non-U.S. returns, estimates,
information statements and reports (“Returns”) (including as material Returns,
without limitation, income, sales and use and payroll tax returns) relating to
Taxes of the Company or any of its Subsidiaries or their respective operations,
and such Returns are true and correct and have been completed in accordance with
applicable law and (b) timely paid all material Taxes it is required to pay.

(ii) The Company and each of its Subsidiaries has withheld from payments to
their respective Employees and other third parties, all U.S. federal, state and
non-U.S. income Taxes and social security charges and other Taxes required to be
withheld, and have timely paid such Taxes over to the appropriate authorities.

(iii) Neither the Company nor any of its Subsidiaries has been delinquent in the
payment of any material Tax, nor is there any Tax deficiency outstanding,
assessed or proposed against the Company or any of its Subsidiaries, nor has the
Company or any of its Subsidiaries executed any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.

(iv) No audit or other examination of any Return of the Company or any of its
Subsidiaries is presently in progress, nor has the Company or any of its
Subsidiaries been notified in writing of any request for such an audit or other
examination. No adjustment relating to any Return filed by the Company or any of
its Subsidiaries has been proposed formally or, to the Knowledge of the Company,
informally by any Tax authority to the Company or any of its Subsidiaries or any
representative thereof. No claim has ever been made by any authority in a
jurisdiction where the Company or any its Subsidiaries does not file Tax Returns
that the Company or any of its Subsidiaries is or may be subject to taxation by
that jurisdiction.

(v) Neither the Company nor any of its Subsidiaries has material liabilities for
unpaid Taxes which have not been accrued or reserved on the Current Balance
Sheet, whether asserted or unasserted, contingent or otherwise, and neither the
Company nor any of its Subsidiaries has incurred any liability for Taxes since
the Balance Sheet Date other than in the ordinary course of business.

(vi) The Company has made available to Parent or its legal counsel, copies of
all Returns for the Company and its Subsidiaries filed for all periods since its
inception.

(vii) There are (and immediately following the Effective Time there will be) no
Liens on the assets of the Company or any of its Subsidiaries relating to or
attributable to Taxes other than Liens for Taxes not yet due and payable.
Neither the Company nor any of its Subsidiaries has Knowledge of any basis for
the assertion of any claim relating or attributable to Taxes which, if adversely
determined, would result in any Lien on the assets of the Company or any of its
Subsidiaries.

 

-34-



--------------------------------------------------------------------------------

(viii) Neither the Company nor any of its Subsidiaries has (A) ever been a
member of an affiliated group (within the meaning of Code §1504(a)) filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company), (B) ever been a party to any Tax sharing,
indemnification or allocation agreement, (C) any liability for the Taxes of any
person (other than the Company or any of its Subsidiaries), under Treasury
Regulation § 1.1502-6 (or any similar provision of state, local or non-U.S. law,
including any arrangement for group or consortium relief or similar
arrangement), as a transferee or successor, by contract or agreement, or
otherwise and (D) ever been a party to any joint venture, partnership or other
arrangement that could be treated as a partnership for Tax purposes.

(ix) Neither the Company nor any of its Subsidiaries has been, at any time, a
“United States Real Property Holding Corporation” within the meaning of
Section 897(c)(2) of the Code.

(x) Neither the Company nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code.

(xi) Neither the Company nor any of its Subsidiaries has engaged in a reportable
transaction under Treasury Regulation Section 1.6011-4(b), including a
transaction that is the same or substantially similar to one of the types of
transactions that the Internal Revenue Service has determined to be a Tax
avoidance transaction and identified by notice, regulation, or other form of
published guidance as a listed transaction, as set forth in Treasury Regulation
Section 1.6011-4(b)(2).

(xii) Each of the Company and its Subsidiaries is and has at all times been
resident for Tax purposes in its country of incorporation or formation and is
not and has not at any time been treated as resident in any other country for
any Tax purpose (including any arrangement for the avoidance of double
taxation). Neither the Company nor any of its Subsidiaries is subject to Tax in
any country other than its country of incorporation or formation by virtue of
having a permanent establishment or other place of business or by virtue of
having a source of income in that country. Neither the Company nor any of its
Subsidiaries is liable for any Tax as the agent of any other Person or business
or constitutes a permanent establishment or other place of business of any other
Person, business or enterprise for any Tax purpose.

(xiii) Each of the Company and its Subsidiaries is in full compliance with all
terms and conditions of any Tax exemption, Tax holiday or other Tax reduction
agreement or order of a territorial or non-U.S. government and the consummation
of the transactions contemplated by this Agreement will not have any adverse
effect on the continued validity and effectiveness of any such Tax exemption,
Tax holiday or other Tax reduction agreement or order.

(xiv) Neither the Company nor any of its Subsidiaries will be required to
include any income or gain or exclude any deduction or loss from taxable income
as a result of (A) any change in method of accounting under Section 481(c) of
the Code, (B) closing agreement under Section 7121 of the Code, (C) deferred
intercompany gain or excess loss account under Treasury Regulations under
Section 1502 of the Code (or in the case of each of (A), (B) or (C), under any
similar provision of applicable law), (D) installment sale or open transaction
disposition or (E) prepaid amount.

(c) Executive Compensation Tax. There is no contract, agreement, plan or
arrangement to which the Company or any Subsidiary is a party, including the
provisions of this Agreement, covering any Employee of the Company or any
Subsidiary, which, individually or collectively, could give rise to the payment
of any amount that would not be deductible pursuant to Sections 280G or 404.

 

-35-



--------------------------------------------------------------------------------

3.12 Restrictions on Business Activities. There is no agreement (non-competition
or otherwise), commitment, judgment, injunction, order or decree to which the
Company or any Subsidiary is a party or otherwise binding upon the Company or
any Subsidiary which has or may reasonably be expected to have the effect of
prohibiting or impairing any business practice of the Company or any Subsidiary,
any acquisition of property (tangible or intangible) by the Company or any
Subsidiary, the conduct of business by the Company or any Subsidiary, or
otherwise limiting the freedom of the Company or any Subsidiary to engage in any
line of business or to compete with any Person. Without limiting the generality
of the foregoing, neither the Company nor any Subsidiary has entered into any
Contract under which the Company or any Subsidiary is restricted from selling,
licensing, manufacturing or otherwise distributing any of its technology or
products or from providing services to customers or potential customers or any
class of customers, in any geographic area, during any period of time, or in any
segment of the market.

3.13 Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment.

(a) Neither the Company nor any Subsidiary owns any real property, nor has the
Company or any Subsidiary ever owned any real property.

(b) Section 3.13(b) of the Company Disclosure Schedule identifies all real
property currently leased, subleased or licensed by or from the Company or any
Subsidiary or otherwise used or occupied by the Company or any Subsidiary for
the operation of its business (the “Leased Real Property”), including any lease
agreement, lease guarantee, sublease or other agreement for the leasing, use or
occupancy of the Leased Real Property to which the Company or any Subsidiary is
a party or of which the Company or any Subsidiary is a beneficiary, and all
amendments and modifications thereof (collectively, the “Lease Agreements”). The
Company has provided Parent with correct and complete copies of the copies or
originals of the Lease Agreements. To the Knowledge of the Company, (i) all
Lease Agreements are valid and effective in accordance with their respective
terms, (ii) no rentals payable thereunder by the Company or any of its
Subsidiaries are past due and (iii) there is not any existing default or event
of default thereunder (or event which with notice or lapse of time, or both,
would constitute a default by the Company or any of its Subsidiaries or any
other party to any Lease Agreement). Neither the Company nor any Subsidiary has
received any notice of a default, alleged failure to perform, or any offset or
counterclaim with respect to any such Lease Agreement, which has not been fully
remedied and withdrawn. Assuming the receipt of consents relating to the Lease
Agreements set forth in Section 3.5 of the Company Disclosure Schedule, the
Closing will not affect the enforceability against any person of any such Lease
Agreement or the rights of the Company or the Surviving Corporation or any of
its Subsidiaries to the continued use and possession of the Leased Real Property
for the conduct of business as presently conducted.

(c) The Company and each Subsidiary has good and valid title to, or, in the case
of leased properties and assets, valid leasehold interests in, all of their
respective tangible properties and tangible assets, real, personal and mixed,
used or held for use in the conduct of the business of the Company and each
Subsidiary as currently conducted free and clear of any Liens, except (i) Liens
for Taxes not yet due and payable, and (ii) such imperfections of title and
encumbrances, if any, which do not materially adversely affect the value of or
materially interfere with the present use of the property subject thereto or
affected thereby.

(d) Section 3.13(d) of the Company Disclosure Schedule lists all items of
equipment (the “Equipment”) owned or leased by the Company and the Subsidiaries
that have a book value of at least $5,000 as of the date hereof, and such
Equipment is adequate for the conduct of the business of the Company and the
Subsidiaries as currently conducted and as currently contemplated to be
conducted.

 

-36-



--------------------------------------------------------------------------------

3.14 Intellectual Property.

(a) Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings:

“Company Intellectual Property” shall mean any and all Intellectual Property
Rights that are owned or purported to be owned by the Company or any Subsidiary.

“Intellectual Property Rights” shall mean worldwide (i) patents and patent
applications, (ii) copyrights, copyright registrations and applications for
copyright registration, (iii) trade secrets, (iv) trademarks, trade names and
service marks, (v) divisions, continuations, renewals and reissuances of the
foregoing (as applicable).

“Products” shall mean all products and services developed as of the date hereof
(including products and services of which development is substantially completed
as of the date hereof that are set forth in the milestones in Article II),
distributed, marketed, imported for resale, sold or licensed out by or on behalf
of the Company or any Subsidiary in the ten year period preceding the date
hereof.

“Registered Intellectual Property” shall mean patents, trademark registrations,
copyright registrations, and any application for any of the foregoing.

“Shrink-Wrap Code” means generally commercially available binary code (other
than development tools and development environments) where available for a cost
of not more than $5,000 for a perpetual license for a single user or work
station (or $50,000 in the aggregate for all users and work stations).

“Source Code” shall mean computer software in a form that is readily suitable
for review and edit by trained programmers, including related programmer
comments embedded therein. For avoidance of doubt, Source Code excludes any
software that is wholly or substantially in binary form and any documentation or
other information provided or used with such software.

“Technology” shall mean any or all of the following (i) computer programs,
architecture, documentation, (ii) inventions (whether or not patentable),
discoveries, improvements, and technology, (iii) proprietary and confidential
information, trade secrets and know how, (iv) databases, data compilations and
collections and technical data, (v) logos, trade names, trade dress, trademarks
and service marks, (vi) domain names, web addresses and sites, (vii) methods and
processes and (viii) devices, prototypes, and schematics.

(b) Section 3.14(b)(i) of the Company Disclosure Schedule (i) lists all
Registered Intellectual Property that is part of Company Intellectual Property
(the “Company Registered Intellectual Property”), all domain names registered in
the Company’s name and applications and registrations therefor and all material
unregistered trademarks used by the Company with respect to its Products and
(ii) lists any proceedings or actions before any court or tribunal (including
the United States Patent and Trademark Office (the “PTO”) or equivalent
authority anywhere in the world) to which Company or any Subsidiary is a party
and in which claims are raised relating to the validity, enforceability, scope,
ownership or infringement of any of the Company Registered Intellectual
Property. Section 3.14(b)(ii) of the Disclosure Schedule lists all Products
released on or before January 5, 2006, by name and version number (other than
any version of any Product first released by Scott Studios before October 1,
2004).

(c) To the Company’s Knowledge, except as set forth in Section 3.14(c)(i) of the
Company Disclosure Schedule, each item of Company Registered Intellectual
Property is valid and subsisting, other than any registered trademarks indicated
on Section 3.14(b)(i) of the Company Disclosure Schedule as no longer being used
by the Company or any Subsidiaries. All necessary registration, maintenance and
renewal fees in connection with such Company Registered Intellectual Property
that are or will be due for

 

-37-



--------------------------------------------------------------------------------

payment on or before the Closing Date have been or will be timely paid and all
necessary documents and certificates in connection with such Company Registered
Intellectual Property that are or will be due for filing on or before the
Closing Date have been or will be timely filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of maintaining such Company
Registered Intellectual Property. Section 3.14(c)(ii) of the Company Disclosure
Schedule lists all actions that must be taken by the Company within 60 days of
the Closing Date, including the payment of any registration, maintenance or
renewal fees or the filing of any documents, for the purposes of maintaining or
renewing any Company Registered Intellectual Property.

(d) There are no agreements to which Company or any Subsidiary is a party that
would restrict the ability of the Surviving Corporation or the Parent to
transfer or license Company Intellectual Property without restriction and
without payment of any kind to any third party immediately following the
Closing, except to the extent of restrictions and payment or other obligations
that bind the Company immediately before the Closing pursuant to agreements set
forth in Section 3.14(d) of the Company Disclosure Schedule.

(e) The Company or a Subsidiary owns each item of Company Intellectual Property,
including all Company Registered Intellectual Property listed in
Section 3.14(b)(i) of the Company Disclosure Schedule, free and clear of any
liens, mortgages, security interests or pledges, other than those set forth on
Section 3.14(e) of the Company Disclosure Schedule.

(f) Except for trade secrets that lost their status as trade secrets upon the
release of a new product or service, upon the issuance of a patent or
publication of a patent application, or as a result of a good faith business
decision to disclose such trade secret, and except for trademarks, service
marks, slogans or similar designations that the Company or a Subsidiary made a
good faith business decision to stop using, neither the Company nor any
Subsidiary has (i) transferred ownership of, or granted any exclusive license
with respect to, any Intellectual Property Rights that are or, as of the time of
such transfer or exclusive license, were material to the Company, to any other
person or, (ii) except as set forth in Section 3.14(b)(i) and
Section 3.14(c)(i), permitted the Company’s or any Subsidiary’s rights in any
Company Intellectual Property that is or was at the time material to the Company
to enter into the public domain.

(g) The Company and the Subsidiaries are the exclusive owners of all Company
Intellectual Property. Other than Intellectual Property Rights licensed to
Company under (i) licenses for the public or open source technology listed in
Section 3.14(t) of the Company Disclosure Schedule, (ii) licenses listed in
Section 3.14(h) of the Company Disclosure Schedule, (iii) agreements that are
not substantially focused on the license of Intellectual Property Rights, such
as service, lease, sales or nondisclosure agreements in which the license of
Intellectual Property Rights is incidental to the primary purposes of such
agreement, or (iv) licenses for Shrink-Wrap Code, the Company Intellectual
Property includes all of the Intellectual Property Rights that are used in or
necessary to the conduct of the Company’s business as currently conducted, and
the Company possesses all Technology that is used in or necessary to the conduct
of the Company’s business as currently conducted.

(h) Other than (i) licenses for the public or open source technology listed in
Section 3.14(t) of the Company Disclosure Schedule and (ii) licenses for
Shrink-Wrap Code, Section 3.14(h) of the Company Disclosure Schedule sets forth
all of the agreements under which the Company or any Subsidiary receives a
license from any Person of any Intellectual Property Rights of such Person or a
third party, other than agreements that are not substantially focused on the
license of Intellectual Property Rights, such as service, lease, sales or
nondisclosure agreements in which the license of Intellectual Property Rights is
incidental to the primary purposes of such agreement. For purposes of
clarification, any agreement under which Technology is licensed to the Company
or any Subsidiary is deemed to be a license of the Intellectual Property Rights
implicitly licensed thereunder, notwithstanding whether the term Intellectual
Property Rights is used in such agreement.

 

-38-



--------------------------------------------------------------------------------

(i) Other than (x) non-disclosure agreements, (y) non-exclusive licenses and
related agreements with respect thereto of the Products to end-users (in each
case, pursuant to written agreements that do not materially differ in substance
from the Company’s standard form(s) including attachments and which is or are
included in Section 3.14(i) of the Company Disclosure Schedule (the “Standard
Form Agreements”)), or (z) as specified in Section 3.14(i) of the Company
Disclosure Schedule, Section 3.14(i) of the Company Disclosure Schedule lists
all contracts, licenses and agreements to which the Company or any Subsidiary is
a party under which the Company or any Subsidiary has granted rights under any
Company Intellectual Property to third parties (other than rights granted to
contractors or vendors to use Company Intellectual Property for the sole benefit
of the Company or any Subsidiary). For purposes of clarification, any agreement
under which Products or Technology are licensed to third parties is deemed to be
a license of the Intellectual Property Rights implicitly licensed thereunder
notwithstanding whether the term Intellectual Property Rights is used in such
agreement.

(j) Except as set forth in Section 3.14(j) of the Company Disclosure Schedule,
no third party that has licensed Intellectual Property Rights to the Company or
any Subsidiary has retained sole ownership of or exclusive license rights under
any Intellectual Property Rights in any material improvements or derivative
works made solely or jointly by the Company or any Subsidiary under such
license. For purposes of clarification, any agreement under which Technology is
licensed to the Company or any Subsidiary is deemed to be a license of the
Intellectual Property Rights implicitly licensed thereunder notwithstanding
whether the term Intellectual Property Rights is used in such agreement.

(k) Other than (i) the public or open source technology listed in
Section 3.14(t) of the Company Disclosure Schedule and (ii) agreements entered
into by the Company or any Subsidiary substantially in the form of the Standard
Form Agreements, and other than as provided in any of the agreements listed in
Section 3.14(i) of the Company Disclosure Schedule, and other than obligations
implied by law, Section 3.14(k) of the Company Disclosure Schedule lists all
Contracts between the Company or any Subsidiary and any other Person wherein or
whereby the Company or any Subsidiary has agreed to indemnify such Person with
respect to the infringement or misappropriation of the Intellectual Property
Rights of any third party.

(l) To the Company’s Knowledge, none of the Contracts listed in Section 3.14(h)
or Section 3.14(i) of the Company Disclosure Schedule are subject to any
material dispute regarding the scope of the rights under Intellectual Property
Rights granted under such Contract, or performance under such Contract including
with respect to any payments to be made or received by the Company or any
Subsidiary thereunder.

(m) The operation of the business of the Company and the Subsidiaries as it is
currently conducted, including the design, development, use, import, branding,
advertising, promotion, marketing, manufacture and sale of any Product, and, to
its Knowledge, as contemplated to be conducted with respect to the radio
business following the Merger as contemplated in Article II, does not infringe
or misappropriate any Intellectual Property Rights of any Person or violate any
publicity or similar right of any Person under the laws of any jurisdiction.
Neither the Company nor any Subsidiary has received notice from any Person
claiming that such operation or any Product infringes or misappropriates any
Intellectual Property Rights of any Person or violates any right of publicity or
similar right of any Person (nor, subject to Section 3.14(m) of the Company
Disclosure Schedule, does the Company or any Subsidiary have Knowledge of any
facts that constitute a reasonable basis for any good-faith claim of such
infringement or misappropriation).

 

-39-



--------------------------------------------------------------------------------

(n) Except as set forth in Section 3.14(n) of the Company Disclosure Schedule,
neither this Agreement nor the transactions contemplated by this Agreement,
including the assignment to Parent by operation of law or otherwise of any
contracts or agreements to which the Company or any Subsidiary is a party, will
result, under any agreements to which the Company or any Subsidiary is a party,
in: (i) Parent, any of its subsidiaries or the Surviving Corporation granting to
any third party any right to or with respect to any Intellectual Property Rights
owned by, or licensed to, any of them (other than rights granted by Company on
or prior to the Closing Date under Intellectual Property Rights owned or held by
the Company as of the Closing Date that are obtained by Parent, any of its
subsidiaries or the Surviving Corporation as a result of this Agreement or the
transactions contemplated by this Agreement, and other than Intellectual
Property Rights in updates, upgrades or new versions of Products that Parent,
any of its subsidiaries or the Surviving Corporation is obligated to provide to
any third party under any agreement between Company and such third party that is
assigned to or assumed by Parent, any of its subsidiaries or the Surviving
Corporation by operation of law or otherwise which agreement does not materially
differ in substance from the Company’s Standard Form Agreements included in
Section 3.14(i) of the Company Disclosure Schedule), (ii) Parent, any of its
subsidiaries or the Surviving Corporation, being bound by, or subject to, any
non-compete or other material restriction on the operation or scope of their
respective businesses, or (iii) Parent, any of its subsidiaries or the Surviving
Corporation being obligated to pay any royalties or license fees with respect to
Intellectual Property Rights of any third party in excess of those payable by
Company in the absence of this Agreement or the transactions contemplated hereby
under the same or similar circumstances, or Parent, any of its subsidiaries or
the Surviving Corporation being obligated to offer any discounts to any third
party in excess of those payable by, or required to be offered by, any of them,
respectively, in the absence of this Agreement or the transactions contemplated
hereby, other than discounts that Company would have been required to offer in
the absence of this Agreement or the transactions contemplated hereby under such
agreements under the same or similar circumstances.

(o) To the Knowledge of the Company, no Person is infringing or misappropriating
any Company Intellectual Property.

(p) The Company and each Subsidiary has taken reasonable steps to protect the
Company’s rights in confidential information and trade secrets of the Company
and the Subsidiaries or provided by any other person to the Company. Without
limiting the foregoing, except as provided in Section 3.14(p) of the Company
Disclosure Schedule, (i) the Company and the Subsidiaries have, and enforce, a
policy requiring each current and former employee to execute proprietary
information, confidentiality and assignment agreements substantially in one of
the Company’s standard forms for employees (a copy of each such form is attached
as Schedule 3.14(p)(i) hereto (the “Employee Proprietary Information
Agreement”)), (ii) the Company and the Subsidiaries have, and enforce, a policy
requiring each current and former consultant or contractor who is involved in
the development of Technology for the Company to execute an agreement containing
proprietary information, confidentiality and assignment provisions substantially
in the Company’s standard form for consultants or contractors (a copy of which
is attached as Schedule 3.14(p)(ii) hereto (the “Consultant Proprietary
Information Agreement”)) and (iii) all current and former employees of the
Company and each Subsidiary and all current and former consultants and
contractors of the Company and each Subsidiary involved in the development of
Technology for the Company (other than Technology licensed to the Company
pursuant to agreements listed in Section 3.14(h) of the Company Disclosure
Schedule) have (or will as of the Closing have) executed an Employee Proprietary
Information Agreement or a Consultant Proprietary Information Agreement, as
appropriate.

(q) No Company Intellectual Property or Product is subject to any outstanding
decree, order, judgment, settlement agreement, or similar obligation binding on
the Company or any Subsidiary that restricts in any manner the use, transfer or
licensing thereof by the Company and the Subsidiaries or that affects the
validity, use or enforceability of such Company Intellectual Property or
Product.

 

-40-



--------------------------------------------------------------------------------

(r) No (i) Product, (ii) material authored by or for the Company that is
published or distributed by the Company or any Subsidiary (or, to the Company’s
Knowledge, third party advertisements or other third party materials served,
published or distributed by the Company), or (iii) conduct or statement of the
Company or any Subsidiary, violates any law or regulation.

(s) No government funding or facilities or resources of a university, college or
other educational institution or research center (i.e., an independent research
institute conducting client-sponsored research and development) was used in the
development of Company Intellectual Property and (b) no Governmental Entity,
university, college, or other educational institution has any claim or right in
or to Company Intellectual Property (except under any non-exclusive licenses and
related agreements with respect thereto granted to any such entities of the
Products pursuant to written agreements that do not materially differ in
substance from the Company’s Standard Form Agreements included in
Section 3.14(i) of the Company Disclosure Schedule).

(t) Section 3.14(t) of the Company Disclosure Schedule lists all software or
other material that is distributed as “open source software” (also known as
“free software”) or under a similar licensing or distribution model (including
but not limited to the GNU General Public License (GPL), GNU Lesser General
Public License (LGPL), Mozilla Public License (MPL), BSD licenses, the Artistic
License, the Netscape Public License, the Sun Community Source License (SCSL),
the Sun Industry Standards License (SISL) and the Apache License) (collectively,
“Open Source Materials”) used by the Company or any Subsidiary in any way, and
describes the manner in which such Open Source Materials were used (such
description shall include, without limitation, whether the Open Source Materials
were distributed by the Company or any Subsidiary, and if they were so
distributed, whether the Open Source Materials were modified by the Company or
any Subsidiary), other than (i) Open Source Material incorporated into any
Shrink Wrap Code, (ii) Open Source Materials used by Company solely as
incorporated into any office equipment or other equipment or products purchased
or leased or otherwise obtained by Company from third parties, and (iii) Open
Source Materials incorporated without Company's Knowledge into Technology
licensed, leased, sold or otherwise transferred by any third party to the
Company. Except with respect to Open Source Materials incorporated without
Company's Knowledge into Technology licensed, sold or otherwise transferred by
any third party to the Company, and except as provided in Section 3.14(t) of the
Company Disclosure Schedule, neither the Company nor any Subsidiary has
(i) incorporated Open Source Materials into, or combined Open Source Materials
with, any Product or Company Intellectual Property or used Open Source Materials
to provide any Product; (ii) distributed Open Source Materials in conjunction
with or for use with any Product or Company Intellectual Property; or (iii) used
Open Source Materials that create, or purport to create, obligations for the
Company or any Subsidiary with respect to Intellectual Property Rights or grant,
or purport to grant, to any third party, any rights or immunities under
Intellectual Property Rights (including, but not limited to, using any Open
Source Materials that require, as a condition of use, modification and/or
distribution of such Open Source Materials or that other software incorporated
into, derived from or distributed with such Open Source Materials be
(x) disclosed or distributed in source code form, (y) be licensed for the
purpose of making derivative works, or (z) be redistributable at no charge or
with any restriction on the consideration charged therefor).

(u) Except as provided in Section 3.14(u) of the Company Disclosure Schedule,
neither the Company nor any Subsidiary nor any other Person acting on any of
their behalf has disclosed or agreed under any circumstance, to disclose to any
Person, any Source Code that is covered in substantial part by the Company
Intellectual Property, except for disclosures to employees, contractors or
consultants under agreements that prohibit use or disclosure except in the
performances of services to the Company or any Subsidiary.

(v) All Products (and all parts thereof) are free of any and any “back door,”
“time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus” or other
software routines or hardware components

 

-41-



--------------------------------------------------------------------------------

that permit unauthorized access or the unauthorized disablement or erasure of
such Product (or all parts thereof) or data or other software of users
(“Contaminants”), other than Contaminants of which Company has no Knowledge that
were introduced by software licensed to Company or any of its Subsidiaries from
any third party or that were distributed by Company's Subsidiaries before such
Subsidiaries were acquired by Company. Company endeavors to prevent the
introduction of Contaminants into Products from software licensed from third
parties using the procedures specified in Section 3.14(v) of the Company
Disclosure Schedule.

(w) Section 3.14(w) of the Company Disclosure Schedule sets forth Company’s
current (as of January 5, 2006) list of known bugs maintained by its development
or quality control groups with respect to the Products.

(x) The Company and the Subsidiaries have taken the steps and implemented the
procedures specified in Section 3.14(x) of the Company Disclosure Schedule to
protect the information technology systems used in connection with the operation
of the Company and the Subsidiaries from Contaminants. The Company and the
Subsidiaries have the disaster recovery and security plans, procedures and
facilities for the business specified in Section 3.14(x) of the Company
Disclosure Schedule. To the Company’s Knowledge, there have been no material
unauthorized intrusions or breaches of the security of information technology
systems.

(y) Except as set forth in Section 3.14(y) of the Company Disclosure Schedule,
the Company and the Subsidiaries have complied with all applicable laws and its
internal privacy policies relating to (i) the privacy of users of their products
and services and of all internet websites owned, maintained or operated by the
Company and the Subsidiaries and (ii) the collection, storage and transfer of
any personally identifiable information collected by the Company and the
Subsidiaries or by third parties having authorized access to the records of the
Company and the Subsidiaries. Except as set forth in Section 3.14(y) of the
Company Disclosure Schedule, the execution, delivery and performance of this
Agreement by the Company and any Subsidiary complies with all applicable laws
relating to privacy and with the Company’s and the Subsidiaries’ privacy
policies. Copies of all current and prior privacy policies of the Company and
the Subsidiaries, including the privacy policies included in the Company’s and
the Subsidiaries’ internet websites, are attached to Section 3.14(y) of the
Company Disclosure Schedule. Except as set forth in Section 3.14(y) of the
Company Disclosure Schedule, each such privacy policy and all materials
distributed or marketed by the Company and the Subsidiaries have at all times
made all disclosures to users or customers required by applicable laws, and none
of such disclosures made or contained in any such privacy policy or in any such
materials have been inaccurate, misleading or deceptive or in violation of any
applicable laws.

(z) The Company and the Subsidiaries have taken the steps specified in
Section 3.14(z) of the Company Disclosure Schedule to protect the personally
identifiable information in their possession against loss and against
unauthorized access, use, modification, disclosure or other misuse. To the
Knowledge of the Company, there has been no unauthorized access to or other
misuse of that information.

(aa) Notwithstanding anything herein, the representations and warranties
contained in this Section 3.14 are the only representations and warranties being
made with respect to infringement of any Intellectual Property Rights of any
third party or the sufficiency of Intellectual Property Rights to the conduct of
the business by the Company.

3.15 Agreements, Contracts and Commitments.

(a) Section 3.15(a) of the Company Disclosure Schedule (specifying the
appropriate paragraph) sets forth a complete and accurate list of all Contracts
to which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is otherwise bound, as follows (each such Contract required to be
disclosed in Section 3.15(a) of the Company Disclosure Schedule, a “Material
Contract” and collectively, the “Material Contracts”):

(i) each employment, contractor or consulting Contract with an employee or
individual consultant, contractor, or salesperson, any Contract to grant any
severance or termination pay (in cash or otherwise) to any employee, or any
contractor, consulting or sales Contract with a firm or other organization;

 

-42-



--------------------------------------------------------------------------------

(ii) each Contract or plan, including any stock option plan, stock appreciation
rights plan or stock purchase plan, any of the benefits of which will be
increased, or the vesting of benefits of which will be accelerated, by the
occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement;

(iii) each fidelity or surety bond or completion bond;

(iv) each lease of personal property having a per year value in excess of
$15,000 individually or $50,000 (not including any leases listed in
Section 3.15(a)(iv) of the Company Disclosure Schedule) in the aggregate;

(v) each Contract of indemnification or guaranty;

(vi) each Contract relating to capital expenditures and involving future
payments in excess of $50,000 individually or $100,000 in the aggregate;

(vii) each Contract relating to the disposition or acquisition of assets or any
interest in any business enterprise outside the ordinary course of the Company’s
business;

(viii) each mortgage, indenture, guarantee, loan or credit agreement, security
agreement or other Contract or instrument relating to the borrowing of money or
extension of credit;

(ix) each purchase order or Contract for the purchase of materials involving
annual payments of $15,000 individually or $50,000 in the aggregate (excluding
those purchase orders or Contracts set forth in Section 3.15(a)(ix) of the
Company Disclosure Schedule);

(x) each dealer, distribution, joint marketing, strategic alliance or
development Contract;

(xi) each sales representative, original equipment manufacturer, manufacturing,
value added, remarketer, reseller, or independent software vendor, or other
Contract for distribution of the products, technology or services of the Company
or any Subsidiary;

(xii) each nondisclosure, confidentiality or similar Contract other than such
Contracts with customers, employees and prospective customers and employees;

(xiii) each Contract required to be disclosed on Section 3.14(h) and 3.14(i) of
the Company Disclosure Schedule;

(xiv) each of the Company’s standard agreements pursuant to which the owners of
the radio station(s) listed in Section 3.15(a)(xv) of the Company Disclosure
Schedule agree to give the Company certain blocks of advertisement time in
exchange for a percentage of revenue received (the “RevenueSuite Agreement”);

 

-43-



--------------------------------------------------------------------------------

(xv) each Contract required to be disclosed on Section 3.14(u) of the Company
Disclosure Schedule; and

(xvi) each other Contract that involves $15,000 individually or $50,000 in the
aggregate or more and is not cancelable without penalty within 30 days.

(b) Each Material Contract to which the Company or any Subsidiary is a party or
any of its properties or assets (whether tangible or intangible) is subject is a
valid and binding agreement of the Company (or such Subsidiary, as applicable)
enforceable against each of the parties thereto in accordance with its terms,
and is in full force and effect with respect to the Company (or such Subsidiary,
as applicable) and, to the Knowledge of the Company, any other party thereto.

(c) The Company (or such Subsidiary, as applicable) is in compliance with and
has not breached, violated or defaulted under, or received notice that it has
breached, violated or defaulted under, any of the terms or conditions of any
such Material Contract, nor to the Knowledge of the Company is any party
obligated to the Company (or such Subsidiary, as applicable) pursuant to any
such Material Contract subject to any breach, violation or default thereunder,
nor does the Company have Knowledge of any event that with the lapse of time,
giving of notice or both would constitute such a breach, violation or default by
the Company (or such Subsidiary, as applicable) or any such other party. True
and complete copies of each Material Contract disclosed in the Company
Disclosure Schedule or required to be disclosed pursuant to Section 3.15 have
been made available to Parent.

(d) All outstanding indebtedness of the Company may be prepaid without penalty.

(e) No more than an aggregate of ten percent (10%) of the Standard Form
Agreements to which the Company or any Subsidiary is a party or any of their
respective properties or assets (whether tangible or intangible) are subject
(i) are not enforceable against each of the parties thereto in accordance with
their terms; or (ii) are not in full force and effect with respect to the
Company (or such Subsidiary, as applicable) and, to the Knowledge of the
Company, any other party thereto.

3.16 Interested Party Transactions.

(a) Except as set forth in Section 3.16(a) of the Company Disclosure Schedule,
no officer, director, or Stockholder of the Company or any Subsidiary (nor any
ancestor, sibling, descendant or spouse of any of such Persons, or any trust,
partnership or corporation in which any of such Persons has or has had an
interest), has or has had, directly or indirectly, (i) any interest in any
entity (other than the Company and the Subsidiaries) which furnished or sold, or
furnishes or sells, services, products, technology or Intellectual Property that
the Company or any Subsidiary furnishes or sells, or proposes to furnish or
sell, or (ii) any interest in any entity (other than the Company and the
Subsidiaries) that purchases from or sells or furnishes to the Company or any
Subsidiary, any goods or services, or (iii) other than as set forth in
Section 3.15(a) of the Company Disclosure Schedule, any interest in, or is a
party to, any Contract to which the Company or any Subsidiary is a party;
provided, however, that ownership of no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation shall not be deemed to
be an “interest in any entity” for purposes of this Section 3.16. To the
Knowledge of the Company, there are no agreements, contracts, or commitments
with regard to contribution or indemnification between or among any of the
Stockholders.

(b) All transactions pursuant to which any Interested Party has purchased any
services, products, or technology from, or sold or furnished any services,
products or technology to, the Company or any Subsidiary that were entered into
on or after the inception of the Company have been on an arms-length basis on
terms no less favorable to the Company than would be available from an
unaffiliated party.

 

-44-



--------------------------------------------------------------------------------

3.17 Company Authorizations. Each consent, license, permit, grant or other
authorization (i) pursuant to which the Company or any Subsidiary currently
operates or holds any interest in any of its properties, or (ii) which is
required for the operation of the Company’s or any Subsidiary’s business as
currently conducted or currently contemplated to be conducted or the holding of
any such interest (collectively, “Company Authorizations”) has been issued or
granted to the Company (or such Subsidiary, as applicable). The Company
Authorizations are in full force and effect and constitute all Company
Authorizations required to permit the Company and each Subsidiary to operate or
conduct its businesses or hold any interest in their respective properties or
assets.

3.18 Litigation. Except as set forth in Section 3.18 of the Company Disclosure
Schedule, there is no action, suit, claim or proceeding of any nature pending,
or to the Knowledge of the Company, threatened, against the Company, any
Subsidiary, their properties (tangible or intangible) or any of their officers
or directors (in such capacity). To the Knowledge of the Company, there is no
investigation pending or threatened, against the Company, any Subsidiary, any of
their properties (tangible or intangible) or any of their officers or directors
by or before any Governmental Entity.

3.19 Minute Books. The minutes of the Company and the Subsidiaries delivered to
counsel for Parent contain complete and accurate records of all material actions
taken, and summaries of all meetings held, by the Stockholders and the Board of
Directors of the Company and each Subsidiary (and any committees thereof) since
the time of incorporation of the Company or such Subsidiary, as the case may be.
At the Closing, the minute books of the Company and the Subsidiaries will be in
the possession of the Company.

3.20 Environmental Matters.

(a) Hazardous Material. Neither the Company nor any Subsidiary has: (i) operated
any underground storage tanks at any property that the Company or any Subsidiary
has at any time owned, operated, occupied or leased, or (ii) released any amount
of any substance that has been designated by any Governmental Entity or by
applicable federal, state or local law to be radioactive, toxic, hazardous or
otherwise a danger to health, reproduction or the environment, including PCBs,
asbestos, petroleum, and urea-formaldehyde and all substances listed as
hazardous substances pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or defined as a hazardous
waste pursuant to the United States Resource Conservation and Recovery Act of
1976, as amended, and the regulations promulgated pursuant to said laws (a
“Hazardous Material”), but excluding office and janitorial supplies properly and
safely maintained. No Hazardous Materials are present in, on or under any
property, including the land and the improvements, ground water and surface
water thereof, that the Company or any Subsidiary has at any time owned,
operated, occupied or leased.

(b) Hazardous Materials Activities. Neither the Company nor any Subsidiary has
transported, stored, used, manufactured, disposed of, released or exposed their
employees or others to Hazardous Materials in violation of any law or in a
manner that would result in liability to the Company or any Subsidiary, nor has
the Company or any Subsidiary disposed of, transported, sold, or manufactured
any product containing a Hazardous Material (any or all of the foregoing being
collectively referred to herein as “Hazardous Materials Activities”) in
violation of any rule, regulation, treaty or statute promulgated by any
Governmental Entity to prohibit, regulate or control Hazardous Materials or any
Hazardous Material Activity.

(c) Permits. The Company and the Subsidiaries currently hold all environmental
approvals, permits, licenses, clearances and consents (the “Environmental
Permits”) necessary for the conduct of their Hazardous Material Activities and
other businesses of the Company and the Subsidiaries as such activities and
businesses are currently being conducted and as currently contemplated to be
conducted.

 

-45-



--------------------------------------------------------------------------------

(d) Environmental Liabilities. No action, proceeding, revocation proceeding,
amendment procedure, writ, injunction or claim is pending, or to the Knowledge
of the Company, threatened, concerning any Environmental Permit, Hazardous
Material or any Hazardous Materials Activity of the Company or any Subsidiary.
The Company has no Knowledge of any fact or circumstance which could result in
any environmental litigation or liability which could reasonably be expected to
impose upon the Company or any Subsidiary any environmental liability.

(e) Reports and Records. The Company has delivered to Parent all records in the
Company’s and each of its Subsidiary’s possession concerning the Hazardous
Materials Activities of the Company and the Subsidiaries relating to its
business and all environmental audits and environmental assessments of any
Leased Real Property conducted at the request of, or otherwise in the possession
of the Company. The Company and the Subsidiaries have complied with all
environmental disclosure obligations imposed by applicable law with respect to
this transaction.

(f) Notwithstanding anything to the contrary herein, the representations and
warranties contained in this Section 3.20 are the only representations and
warranties being made with respect to any environmental health or safety matter,
including natural resources, related to the Company or its Subsidiaries.

3.21 Brokers’ and Finders’ Fees. Neither the Company nor any Subsidiary has
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agents’ commissions, fees related to investment banking or
similar advisory services or any similar charges in connection with this
Agreement or any transaction contemplated hereby, nor will Parent or the
Surviving Corporation incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of the Company or any Subsidiary.

3.22 Employee Benefit Plans and Compensation.

(a) Definitions. For all purposes of this Agreement, the following terms shall
have the following respective meanings:

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

“Company Employee Plan” shall mean any material plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, welfare benefits, fringe benefits or other employee
benefits or remuneration of any kind, whether written, unwritten or otherwise,
funded or unfunded, including each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by the Company or any ERISA Affiliate for the
benefit of any Employee, or with respect to which the Company or any ERISA
Affiliate has or may have any liability or obligation and any International
Employee Plan.

“DOL” shall mean the United States Department of Labor.

“Employee” shall mean any current or former employee, consultant, independent
contractor or director of the Company or any ERISA Affiliate.

“Employee Agreement” shall mean each management, employment, severance,
separation, consulting, contractor, relocation, repatriation, expatriation,
loan, visa, work permit or other agreement, or contract (including, any offer
letter or any agreement providing for acceleration of Company Options) between
the Company or any ERISA Affiliate and any Employee.

 

-46-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any other current or former Person or entity under
common control with the Company within the meaning of Section 414(b), (c),
(m) or (o) of the Code, and the regulations issued thereunder.

“FMLA” shall mean the Family Medical Leave Act of 1993, as amended.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“International Employee Plan” shall mean each Company Employee Plan or Employee
Agreement that has been adopted or maintained by the Company or any ERISA
Affiliate, whether formally or informally, or with respect to which the Company
or any ERISA Affiliate will or may have any liability, for the benefit of
Employees who perform services outside the United States.

“IRS” shall mean the United States Internal Revenue Service.

“PBGC” shall mean the United States Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean each Company Employee Plan that is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA.

“WARN” shall mean the Worker Adjustment and Retraining Notification Act.

(b) Schedule. Section 3.22(b)(1) of the Company Disclosure Schedule contains an
accurate and complete list of each Company Employee Plan and each Employee
Agreement. Neither the Company nor any ERISA Affiliate has made any legally
binding commitment to establish any new Company Employee Plan or Employee
Agreement, to modify any Company Employee Plan or Employee Agreement (except to
the extent required by law or to conform any such Company Employee Plan or
Employee Agreement to the requirements of any applicable law, in each case as
previously disclosed to Parent in writing, or as required by this Agreement), or
to enter into any Company Employee Plan or Employee Agreement.
Section 3.22(b)(2) of the Company Disclosure Schedule sets forth a table setting
forth the name and salary of each employee of the Company and each Subsidiary as
of the date hereof. To the Knowledge of the Company, no Key Employee currently
intends to terminate his or her employment. Section 3.22(b)(3) of the Company
Disclosure Schedule contains an accurate and complete list of all Persons that
have had in the past 12 months a consulting or advisory relationship with the
Company and each Subsidiary.

(c) Documents. The Company has provided to Parent (i) correct and complete
copies of all documents embodying each Company Employee Plan and each Employee
Agreement including all amendments thereto and all related trust documents,
(ii) the three most recent annual reports (Form Series 5500 and all schedules
and financial statements attached thereto), if any, required under ERISA or the
Code in connection with each Company Employee Plan, (iii) if the Company
Employee Plan is funded, the most recent annual and periodic accounting of
Company Employee Plan assets, (iv) the most recent summary plan description
together with the summary(ies) of material modifications thereto, if any,
required under ERISA with respect to each Company Employee Plan, (v) all
material written agreements and contracts relating to each Company Employee
Plan, including administrative service agreements and group insurance contracts,
(vi) correspondence within the past three years to or from any governmental
agency relating to any Company Employee Plan, (vii) all model COBRA forms and
related notices, (viii) all policies pertaining to fiduciary liability insurance
covering the fiduciaries for each Company Employee

 

-47-



--------------------------------------------------------------------------------

Plan, (ix) all discrimination tests for each Company Employee Plan since
inception, (x) all registration statements, annual reports (Form 11-K and all
attachments thereto) and prospectuses prepared in connection with each Company
Employee Plan and (xi) the most recent IRS determination or opinion letter
issued with respect to each Company Employee Plan.

(d) Employee Plan Compliance. The Company and each Subsidiary has performed all
obligations required to be performed by it under, is not in default or violation
of, and the Company has no Knowledge of any default or violation by any other
party to, any Company Employee Plan, and each Company Employee Plan has been
established and maintained in accordance with its terms and in compliance in all
material respects with all applicable laws, statutes, orders, rules and
regulations, including ERISA or the Code. Any Company Employee Plan intended to
be qualified under Section 401(a) of the Code has obtained a favorable
determination letter (or opinion letter, if applicable) as to its qualified
status under the Code. No “prohibited transaction,” within the meaning of
Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Company
Employee Plan. There are no actions, suits or claims pending or, to the
Knowledge of the Company, threatened (other than routine claims for benefits)
against any Company Employee Plan or against the assets of any Company Employee
Plan. Each Company Employee Plan can be amended, terminated or otherwise
discontinued after the Effective Time in accordance with its terms, without
liability to Parent, the Company or any ERISA Affiliate (other than ordinary
administration expenses and contributions relating to services performed before
such amendment, termination or discontinuance). There are no audits, inquiries
or proceedings pending or, to the Knowledge of the Company or any officers of
any ERISA Affiliates, threatened by the IRS, DOL, or any other Governmental
Entity with respect to any Company Employee Plan. Neither the Company nor any
ERISA Affiliate is subject to any penalty or Tax with respect to any Company
Employee Plan under Section 502(i) of ERISA or Sections 4975 through 4980 of the
Code. The Company has timely made all contributions and other payments required
by and due under the terms of each Company Employee Plan. Each “nonqualified
deferred compensation plan” (as defined in Section 409A(d)(1) of the Code) has
been operated since January 1, 2005 in good faith compliance with Section 409A
of the Code and IRS Notice 2005-1. No nonqualified deferred compensation plan
has been “materially modified” (within the meaning of IRS Notice 2005-1) at any
time after October 3, 2004.

(e) No Pension Plan. Neither the Company nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in, or contributed to,
any Pension Plan subject to Part 3 of Subtitle B of Title I of ERISA, Title IV
of ERISA or Section 412 of the Code.

(f) No Self-Insured Plan. Neither the Company nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in or contributed to any
self-insured plan that provides medical, dental or any other similar employee
benefits to employees (including any such plan pursuant to which a stop-loss
policy or contract applies).

(g) Collectively Bargained, Multiemployer and Multiple-Employer Plan. At no time
has the Company or any ERISA Affiliate contributed to or been obligated to
contribute to any multiemployer plan (as defined in Section 3(37) of ERISA).
Neither the Company nor any ERISA Affiliate has at any time ever maintained,
established, sponsored, participated in or contributed to any multiple employer
plan or to any plan described in Section 413 of the Code.

(h) No Post-Employment Obligations. No Company Employee Plan or Employee
Agreement provides, or reflects or represents any liability to provide,
post-termination or retiree life insurance, health or other employee welfare
benefits to any Person for any reason, except as may be required by COBRA or
other applicable statute, and neither the Company nor any Subsidiary has ever
represented, promised or contracted (whether in oral or written form) to any
Employee (either individually or to Employees as a group) or any other Person
that such Employee(s) or other Person would be provided with life insurance,
health or other employee welfare benefits, except to the extent required by
statute.

 

-48-



--------------------------------------------------------------------------------

(i) COBRA; FMLA; HIPAA. The Company and each ERISA Affiliate has, prior to the
Effective Time, complied in all material respects with COBRA, FMLA, HIPAA, the
Women’s Health and Cancer Rights Act of 1998, the Newborns’ and Mothers’ Health
Protection Act of 1996, and any similar provisions of state law applicable to
its Employees.

(j) Effect of Transaction. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby or any termination
of employment or service in connection therewith will (i) result in any payment
(including severance, golden parachute, bonus or otherwise), becoming due to any
Employee, (ii) result in any forgiveness of indebtedness, (iii) materially
increase any benefits otherwise payable by the Company or any Subsidiary or
(iv) result in the acceleration of the time of payment or vesting of any such
benefits except as required under Section 411(d)(3) of the Code.

(k) Parachute Payments. There is no agreement, plan, arrangement or other
contract covering any Employee that, considered individually or considered
collectively with any other such agreements, plans, arrangements or other
contracts, will, or could reasonably be expected to, give rise directly or
indirectly to the payment of any amount that would be characterized as a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code. There
is no agreement, plan, arrangement or other contract by which the Company is
bound to compensate any Employee for excise taxes paid pursuant to Section 4999
of the Code. Section 3.22(k) of the Company Disclosure Schedule lists all
persons whom the Company reasonably believes are “disqualified individuals”
(within the meaning of Section 280G of the Code and the regulations promulgated
thereunder) as determined as of the date hereof.

(l) Employment Matters. The Company and each Subsidiary is in compliance in all
material respects with all applicable foreign, federal, state and local laws,
rules and regulations respecting employment, employment practices, terms and
conditions of employment, employee safety and health and wages and hours, and in
each case, with respect to Employees: (i) has withheld and reported all amounts
required by law or by agreement to be withheld and reported with respect to
wages, salaries and other payments to Employees, (ii) is not liable for any
arrears of wages, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing, and (iii) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
governmental authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for Employees (other than
routine payments to be made in the normal course of business and consistent with
past practice). There are no actions, suits, claims or administrative matters
pending or, to the Company’s Knowledge, threatened against the Company, any
Subsidiary or any of their Employees relating to any Employee, Employee
Agreement or Company Employee Plan. There are no pending or, to the Company’s
Knowledge, threatened claims or actions against Company, any Subsidiary or any
Company or Subsidiary trustee under any worker’s compensation policy or
long-term disability policy. The services provided by each of the Company’s and
their ERISA Affiliates’ Employees is terminable at the will of the Company and
its ERISA Affiliates and any such termination would result in no liability to
the Company or any ERISA Affiliate. Section 3.22(l) of the Company Disclosure
Schedule lists all liabilities of the Company to any Employee that result from
the termination by the Company or Parent of such Employee’s employment or
provision of services, a change of control of the Company, or a combination
thereof. To the Knowledge of the Company, neither the Company nor any ERISA
Affiliate has direct or indirect liability with respect to any misclassification
of any Person as an independent contractor rather than as an employee, or with
respect to any employee leased from another employer.

 

-49-



--------------------------------------------------------------------------------

(m) Labor. No work stoppage or labor strike against the Company or any
Subsidiary is pending or, to the Knowledge of the Company, threatened. The
Company has no Knowledge of any activities or proceedings of any labor union to
organize any Employees. There are no actions, suits, claims, labor disputes or
grievances pending or threatened or reasonably anticipated relating to any labor
matters involving any Employee, including charges of unfair labor practices.
Neither the Company nor any Subsidiary has engaged in any unfair labor practices
within the meaning of the National Labor Relations Act. Neither the Company nor
any Subsidiary presently, nor have they in the past been, a party to, or bound
by, any collective bargaining agreement or union contract with respect to
Employees and no collective bargaining agreement is being negotiated by the
Company or any Subsidiary. Within the past year, the Company has not incurred
any liability or obligation under WARN or any similar state or local law that
remains unsatisfied, and no terminations prior to the Closing Date shall result
in unsatisfied liability or obligation under WARN or any similar state or local
law.

(n) No Interference or Conflict. To the Knowledge of the Company, no
stockholder, director, officer, Employee or consultant of the Company or any
Subsidiary is obligated under any contract or agreement, subject to any
judgment, decree, or order of any court or administrative agency that would
interfere with such person’s efforts to promote the interests of the Company or
any Subsidiary or that would interfere with the Company’s or any Subsidiary’s
business. Neither the execution nor delivery of this Agreement, nor the carrying
on of the Company’s or any Subsidiary’s business as presently conducted or
proposed to be conducted nor any activity of such officers, directors, Employees
or consultants in connection with the carrying on of the Company’s or any
Subsidiary’s business or businesses as presently conducted or currently proposed
to be conducted will, to the Knowledge of the Company, conflict with or result
in a breach of the terms, conditions, or provisions of, or constitute a default
under, any contract or agreement under which any of such officers, directors,
Employees, or consultants is now bound.

(o) International Employee Plan. Neither the Company nor any ERISA Affiliate
currently or has it ever had the obligation to maintain, establish, sponsor,
participate in, be bound by or contribute to any International Employee Plan.

(p) Employee Compensation, Status and Performance Matters. Section 3.22(p) of
the Company Disclosure Schedule contains a complete and accurate list of the
employees of the Company as of the date hereof and shows with respect to each
such employee (i) the employee’s name, position held, all remuneration payable
and other benefits provided or which the Company is bound to provide (whether at
present or in the future) to each such employee, or any person connected with
any such person, and includes, if any, particulars of all profit sharing,
incentive and bonus arrangements to which the Company is a party, whether
legally binding or not, (ii) the date of hire, (iii) vacation eligibility for
the current calendar year, (iv) leave status (including type of leave, expected
return date for non-disability related leaves and expiration dates for
disability leaves), (v) visa status, and (vi) the name of any union, collective
bargaining agreement or other similar labor agreement covering such employee.

3.23 Insurance. Section 3.23 of the Company Disclosure Schedule contains a
complete and accurate list of all insurance policies and fidelity bonds covering
the assets, business, equipment, properties, operations, employees, officers and
directors of the Company and each Subsidiary. There is no claim by the Company
or any Subsidiary pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds. All premiums due and payable under all such policies and
bonds have been paid, and the Company, the Subsidiaries and their affiliates are
otherwise in material compliance with the terms of such policies and bonds (or
other policies and bonds providing substantially similar insurance coverage).
The Company has no Knowledge of threatened termination of, or premium increase
with respect to, any of such policies.

 

-50-



--------------------------------------------------------------------------------

3.24 Compliance with Laws. Except as disclosed in Section 3.24 of the Company
Disclosure Schedule, the Company and each Subsidiary has complied in all
material respects with, is not in violation in any material respect of, and has
not received any notices of violation with respect to, any foreign, federal,
state or local statute, law or regulation.

3.25 Export Control Laws. Except as disclosed in Section 3.25 of the Company
Disclosure Schedule, the Company and each Subsidiary has at all times conducted
its export transactions in material compliance with (i) all applicable U.S.
export and reexport controls, including the United States Export Administration
Act and Regulations and Foreign Assets Control Regulations and (ii) all other
applicable import/export controls in other countries in which the Company
conducts business. Without limiting the foregoing:

(a) Except as disclosed in Section 3.25(a) of the Company Disclosure Schedule,
the Company and each Subsidiary has obtained all material export licenses,
license exceptions and other consents, notices, waivers, approvals, orders,
authorizations, registrations, declarations and filings with any Governmental
Entity required for (i) the export and reexport of products, services, software
and technologies and (ii) releases of technologies and software to foreign
nationals located in the United States and abroad (“Export Approvals”);

(b) The Company and each Subsidiary is in material compliance with the terms of
all applicable Export Approvals;

(c) There are no pending or, to the Knowledge of the Company, threatened claims
against the Company or any Subsidiary with respect to such Export Approvals; and

(d) No Export Approvals for the transfer of export licenses to Parent or the
Surviving Corporation are required, or such Export Approvals can be obtained
expeditiously without material cost.

3.26 Customers and Suppliers.

(a) Section 3.26(a) of the Company Disclosure Schedule lists each Person (other
than the Company or its Subsidiaries) that has purchased or licensed either
broadcast automation system Products from or on behalf of the Company or any
Subsidiary or has entered into a RevenueSuite Agreement with the Company or any
Subsidiary (the “Customers”), and (ii) for each Customer, the Product so
purchased or licensed, indicating (A) which of such Customers have purchased or
licensed the Company’s (or its Subsidiaries’) broadcast programming automation
systems (each such Customer, a “Programming Automation Customer”) and
identifying, for each Programming Automation Customer, the names of the radio
station(s) (including call letters) that use such broadcast programming
automation system (each such radio station, a "Covered Radio Station") and the
aggregate number of such Covered Radio Stations and (B) which of such Customers
have entered into RevenueSuite Agreements (each such Customer, a “RevenueSuite
Customer”) and identifying the Covered Radio Stations that are parties to or are
covered by each such RevenueSuite Agreement.

(b) Section 3.26(b) of the Company Disclosure Schedule lists the 15 largest
suppliers of the Company and its Subsidiaries on the basis of cost of goods or
services purchased for the 12-month period ending on the Current Balance Sheet
Date.

(c) To the Company's Knowledge, the Covered Ratio Stations that are covered by
the Programming Automation Customers identified in Section 3.26(a) of the
Company Disclosure Schedule represent approximately [***] percent ([***]%) of
the total U.S. commercial radio installations for which the Company has
information on the use of radio automation software. Except as disclosed in
Section 3.26(c) of the Company Disclosure Schedule, RevenueSuite Customers
representing no more than

 

-51-

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ten percent (10%) of the Covered Radio Stations have (i) ceased or significantly
reduced their business with the Company, or threatened to cease or significantly
reduce their business with the Company or (ii) to the Knowledge of the Company,
been threatened with bankruptcy or insolvency.

(d) Except as disclosed in Section 3.26(d) of the Company Disclosure Schedule,
none of the suppliers listed in Section 3.26(b) of the Company Disclosure
Schedule has (i) ceased or reduced, in any material respect, its sales or
provision of services to the Company or any Subsidiary, (ii) to the Knowledge of
the Company, threatened to cease or materially reduce such sales or provision of
services or (iii) to the Knowledge of the Company, been threatened with
bankruptcy or insolvency.

3.27 Complete Copies of Materials. Each document (or summaries of same) that has
been made available to Parent or its counsel, including all Contracts and other
documents listed on the Company Disclosure Schedule, is true, correct and
complete. The phrase “made available to Parent” when used herein shall be deemed
to mean that such information has been delivered to Parent in an unrestricted
and unredacted form in the online data room located at
http://sp.dmarc.net/sites/google/default.aspx.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

Each of Parent and Sub hereby represents and warrants to the Company, subject to
such exceptions as are specifically disclosed in the disclosure schedule
(referencing the appropriate section and subsection numbers) supplied by Parent
to the Company (the “Parent Disclosure Schedule”) and dated as of the date
hereof, (A) on the date hereof and, (B) if the Closing occurs, as of the Closing
Date (except where a representation or warranty is made as of the date hereof or
a specific date herein), as though made on the Closing Date, as set forth below.
Notwithstanding anything herein to the contrary, the representations and
warranties contained in this Article IV are the only representations and
warranties being made by Parent and Sub in this Agreement.

4.1 Organization. Parent is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of Delaware, and Sub is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of Delaware. Each of Parent and Sub has the corporate power to
own its properties and to carry on its business as currently conducted and to
conduct the Business.

4.2 Authority. Each of Parent and Sub has all requisite corporate power and
authority to enter into this Agreement and any Related Agreements to which it is
a party and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by each of Parent and Sub of this Agreement and any
Related Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of Parent and Sub, and no further action
is required on the part of Parent and Sub to authorize this Agreement and any
Related Agreements to which it is a party and the transactions contemplated
hereby and thereby. This Agreement and any Related Agreements to which Parent
and Sub are parties have been duly executed and delivered by Parent and Sub and,
assuming the due authorization, execution and delivery by the other parties
hereto and thereto constitute the valid and binding obligations of Parent and
Sub, enforceable against each of Parent and Sub in accordance with their terms.

4.3 No Conflict. The execution and delivery by Parent and Sub of this Agreement
and any Related Agreement to which Parent or Sub is a party, and the
consummation of the transactions contemplated hereby or thereby, will not result
in or give rise to a Conflict under (a) any provision of Parent’s certificate of
incorporation, as amended to date, and bylaws, as amended to date (the “Parent
Charter Documents”) or (b) any judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Parent or Sub or any of their properties or
assets (whether tangible or intangible). Neither the Parent Charter Documents
nor any

 

-52-



--------------------------------------------------------------------------------

material Contract to which Parent or Sub is a party or to which any of their
properties or assets (whether tangible or intangible) are bound prohibits or
prevents the consummation of the Merger or Parent’s ability to conduct the
Business.

4.4 Consents. No consent, notice, waiver, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Entity, or a party
to any material Contract to which Parent or Sub is a party (so as not to trigger
any Conflict) is required by or with respect to Parent or Sub in connection with
the execution and delivery of this Agreement and any Related Agreements to which
Parent or Sub is a party or Parent and Sub’s consummation of the Merger and the
transactions contemplated hereby and thereby, except for (a) such consents,
notices, waivers, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable securities laws, (b) the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware and (c) the filing of notification, and expiration or early termination
of the waiting period under, the HSR Act, as well as any required approval under
foreign antitrust laws, if applicable.

4.5 Litigation. Except as set forth in Section 4.5 of the Parent Disclosure
Schedule, (a) there is no action, suit, claim or proceeding of any nature
pending against Parent, Sub, their properties (tangible or intangible) or any of
their officers or directors (in such capacity), that would, either individually
or in the aggregate, have a material adverse effect on the ability of Parent or
Sub to consummate the Merger and the transactions contemplated hereby or
prohibit or prevent Parent from conducting the Business or (b) to the Knowledge
of Parent and Sub, there is no action, suit, claim or proceeding of any nature
threatened against Parent, Sub, their properties (tangible or intangible) or any
of their officers or directors (in such capacity), that would, either
individually or in the aggregate, have a material adverse effect on the ability
of Parent or Sub to consummate the Merger and the transactions contemplated
hereby. To the Knowledge of Parent or Sub, there is no investigation pending or
threatened against Parent, Sub, their properties (tangible or intangible) or any
of their officers or directors (in such capacity) by or before any Governmental
Entity, that would, either individually or in the aggregate, prohibit or prevent
(a) the consummation of the Merger or (b) Parent from conducting the Business.

ARTICLE V

CONDUCT PRIOR TO THE EFFECTIVE TIME

5.1 Conduct of Business of the Company and the Subsidiaries. During the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Effective Time, the Company and each
Subsidiary agree to use commercially reasonable efforts to operate the business
of the Company and each Subsidiary, except (i) as specifically disclosed in
Section 5.1 of the Company Disclosure Schedule, (ii) with the prior written
consent of Parent or (iii) as specifically contemplated by this Agreement, in
the ordinary course consistent with past practices, to pay their respective
debts and Taxes when due (subject to the right of Parent to review and approve
any Tax Returns in accordance with this Agreement), to pay or perform other
obligations when due, and, to the extent consistent therewith, to preserve
intact their respective present business organizations, keep available the
services of their respective present officers and Employees, preserve their
respective assets and technology and preserve their respective relationships
with customers, suppliers, distributors, licensors, licensees, and others having
business dealings with them, all with the goal of preserving unimpaired the
goodwill and ongoing businesses of the Company and each Subsidiary at the
Effective Time, except as specifically disclosed in Section 5.1 of the Company
Disclosure Schedule. Without limiting the generality of the foregoing, except
(i) as expressly contemplated by this Agreement, (ii) as expressly set forth in
Section 5.1 of the Company Disclosure Schedule, or (iii) with the prior written
consent of Parent, neither the Company nor any of its Subsidiaries shall from
and after the date of this Agreement:

(a) other than in the ordinary course of business consistent with past
practices, undertake any expenditure, transaction or commitment exceeding
$15,000 individually or $50,000 in the aggregate;

 

-53-



--------------------------------------------------------------------------------

(b) other than pursuant to Standard Form Agreements, sell, lease, license or
otherwise dispose of any of their respective properties or assets, including the
sale of any accounts receivable, except properties or assets (whether tangible
or intangible) which are not Intellectual Property and only in the ordinary
course of business and consistent with past practices; grant or otherwise create
or consent to the creation of any easement, covenant, restriction, assessment or
charge affecting any owned property or leased property or any part thereof; or
convey, assign, sublease, license or otherwise transfer all or any portion of
any owned property or leased property or any interest or rights therein;

(c) (i) other than pursuant to Standard Form Agreements, sell, license or
transfer to any Person any Company Intellectual Property Right or enter into any
Contract with respect to any Company Intellectual Property with any Person or
with respect to any Intellectual Property Rights of any Person, (ii) buy or
license any Intellectual Property Rights or enter into any Contract with respect
to the Intellectual Property Rights of any Person, or (iii) enter into any
Contract with respect to the development of any Intellectual Property Rights
with a third party;

(d) other than in the ordinary course of business consistent with past
practices, propose or consent to change or change pricing or royalties charged
by the Company or any Subsidiary to customers or licensees, or the pricing or
royalties set or charged by persons who have licensed Intellectual Property
Rights to the Company or an Subsidiary;

(e) terminate or extend, or amend, waive, modify, or violate the terms of, any
Material Contract disclosed on the Company Disclosure Schedule (or agree to do
so), or, other than Standard Form Agreements, enter into any Contract which
would have been required to have been disclosed in Section 3.15(a) of the
Company Disclosure Schedule had such Contract been entered into prior to the
date hereof;

(f) engage in or enter into any transaction or commitment, or relinquish any
material right, outside the ordinary course of business and consistent with past
practice;

(g) enter into or amend, waive or modify the terms of any Contract pursuant to
which any other party is granted marketing, distribution, development or similar
rights of any type or scope with respect to any Products or technology of the
Company or any Subsidiary;

(h) other than as required by law, judicial order or decree, commence or settle
any lawsuit, threat of any lawsuit or proceeding or other investigation by or
against the Company or any Subsidiary or relating to any of their businesses,
properties or assets;

(i) declare, set aside, or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any Company Capital Stock or
capital stock of any Subsidiary, or split, combine or reclassify any Company
Capital Stock or capital stock of any Subsidiary or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for such shares, or repurchase, redeem or otherwise acquire, directly or
indirectly, any such shares (or options, warrants or other rights exercisable
therefor), except in accordance with the agreements evidencing Company Options
or Company Warrants;

(j) other than Company Capital Stock issued upon the exercise of Company Options
granted under the Plans and Company Warrants (to the extent disclosed in
Section 3.2(c) of the Company Disclosure Schedule) in accordance with their
terms, issue, grant, deliver or sell or authorize or propose the issuance,
grant, delivery or sale of, or purchase or propose the purchase of, any shares
of Company Capital

 

-54-



--------------------------------------------------------------------------------

Stock or capital stock of any Subsidiary or any securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue or purchase any such shares
or other convertible securities;

(k) cause or permit any amendments to the Charter Documents or Subsidiary
Organizational Documents;

(l) acquire or agree to acquire by merging or consolidating with, or by
purchasing any assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets or equity securities which are material, individually or in the
aggregate, to the businesses of the Company or any Subsidiary;

(m) enter into any agreement to purchase or sell any interest in real property,
grant any security interest in any real property, enter into any lease,
sublease, license or other occupancy agreement with respect to any real property
or alter, amend, modify or terminate any of the terms of any Lease Agreements;

(n) incur any indebtedness or guarantee any indebtedness or issue or sell any
debt securities or guarantee any debt securities or other obligations of others;

(o) grant any loans to others or purchase debt securities of others or amend the
terms of any outstanding loan agreement;

(p) grant any severance or termination pay (in cash or otherwise) to any
Employee, including any officer, except payments made pursuant to standard
written agreements outstanding on the date hereof and disclosed in the Company
Disclosure Schedule;

(q) adopt or amend any Company Employee Plan (including the Cash Bonus Plan),
enter into any employment contract, pay or agree to pay any special bonus or
special remuneration to any director or Employee of the Company or any
Subsidiary, or increase or agree to increase the salaries, wage rates, or other
compensation or benefits of any Employees, except payments made pursuant to
standard written agreements outstanding on the date hereof and disclosed in the
Company Disclosure Schedule;

(r) take any action to accelerate (either partially or fully) the vesting or
exercisability of any Company Options or the vesting or of any Company Capital
Stock;

(s) revalue any of its assets (whether tangible or intangible), including
without limitation writing off notes or accounts receivable, settle, discount or
compromise any accounts receivable, or reverse any reserves other than in the
ordinary course of business and consistent with past practice;

(t) pay, discharge or satisfy, in an amount in excess of $15,000 in any one
case, or $50,000 in the aggregate, any claim, liability, loan or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction in the ordinary course of business of
liabilities reflected or reserved against in the Current Balance Sheet;

(u) make or change any material election in respect of Taxes, adopt or change
any accounting method in respect of Taxes, enter into any closing agreement,
settle any claim or assessment in respect of Taxes, consent to any extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes, or file any material Tax Return (including any amended Tax Return),
unless such Tax Return has been provided to Parent for review within a
reasonable period prior to the due date for filing and Parent has consented to
such filing;

 

-55-



--------------------------------------------------------------------------------

(v) other than Standard Form Agreements, enter into any licensing, distribution,
joint venture, strategic alliance or joint marketing or any similar arrangement
or agreement;

(w) hire, offer to hire or terminate any Employees, or encourage any Employees
to resign from the Company or any Subsidiary;

(x) adopt or change the accounting policies or procedures of the Company or any
Subsidiary, including with respect to reserves for doubtful accounts, or payment
or collection policies or practices; or

(y) take, commit or agree in writing or otherwise to take, any of the actions
described in Sections 5.1(a) through Section 5.1(x), inclusive, or any other
action that would (i) prevent the Company or any Subsidiary from performing, or
cause the Company or any Subsidiary not to perform, its covenants hereunder in
any material respect, or (ii) cause or result in any of its representations and
warranties contained herein being untrue or incorrect in any material respect
(without giving effect to any limitation as to “materiality” set forth therein).

5.2 No Solicitation.

(a) Until the earlier of (i) the Effective Time, or (ii) the date of termination
of this Agreement pursuant to the provisions of Section 9.1 hereof, neither the
Company nor any of the Company’s affiliates shall (nor shall the Company permit
any of its officers, directors, employees, stockholders, agents, representatives
or affiliates to), directly or indirectly, take any of the following actions
with any party other than Parent and its designees: (a) solicit, encourage,
seek, entertain, support, assist, initiate or participate in any inquiry,
negotiations or discussions, or enter into any agreement, with respect to any
offer or proposal to acquire all or any material part of the business,
properties or technologies of the Company or any of its Subsidiary, or any
amount of the Company Capital Stock or capital stock of any Subsidiary (whether
or not outstanding), whether by merger, purchase of assets, purchase of Company
Capital Stock (except for the conversion of Preferred Stock as contemplated
herein), tender offer, license or otherwise, or effect any such transaction,
(b) disclose any information not customarily disclosed to any Person concerning
the business, technologies or properties of the Company or any of its
Subsidiaries, or afford to any Person access to their respective properties,
technologies, books or records, not customarily afforded such access, (c) assist
or cooperate with any Person to make any proposal to purchase all or any part of
the Company Capital Stock or assets of the Company or any Subsidiary, or
(d) enter into any agreement with any Person providing for the acquisition of
the Company or any Subsidiary (other than inventory in the ordinary course of
business), whether by merger, purchase of assets, purchase of Company Capital
Stock (except for the conversion of Preferred Stock as contemplated herein),
license, tender offer or otherwise. In the event that the Company or any of the
Company’s affiliates shall receive, prior to the Effective Time or the
termination of this Agreement in accordance with Section 9.1 hereof, any offer,
proposal, or request, directly or indirectly, of the type referenced in
clause (a), (c) or (d) above, or any request for disclosure or access as
referenced in clause (b) above, the Company shall immediately (x) suspend any
discussions with such offeror or party with regard to such offers, proposals, or
requests and (y) notify Parent thereof, including information as to the identity
of the offeror or the party making any such offer or proposal and the specific
terms of such offer or proposal, as the case may be, and such other information
related thereto as Parent may reasonably request.

(b) The parties hereto agree that irreparable damage would occur in the event
that the provisions of this Section 5.2 were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed by the
parties hereto that Parent shall be entitled to an immediate injunction or
injunctions, without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting any bond or other security, to
prevent breaches of the provisions of this

 

-56-



--------------------------------------------------------------------------------

Section 5.2 and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which Parent may be entitled at law or in
equity. Without limiting the foregoing, it is understood that any violation of
the restrictions set forth above by any officer, director, agent, representative
or affiliate of the Company or any Subsidiary shall be deemed to be a breach of
this Agreement by the Company.

5.3 Procedures for Requesting Parent Consent. If the Company desires to take an
action which would be prohibited pursuant to Section 5.1 hereof without the
written consent of Parent, prior to taking such action, the Company shall
request such written consent by sending an e-mail or facsimile to each of the
following individuals, each of whom shall use commercially reasonable efforts to
reply within five (5) Business Days to such request for written consent (it
being understood that the written consent of only one such individual shall be
required prior to the Company taking such action):

Susan Wojcicki

Telephone: (650) 253-0000

E-mail address: susan@google.com

David Friedberg

Telephone: (650) 253-0000

E-mail address: dfriedberg@google.com

Matthew Sucherman

Telephone: (650) 253-0000

E-mail address: matthew@google.com

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1 Company Stockholder Approval.

(a) Immediately following the execution of this Agreement, the Company shall
deliver to Parent a true, correct and complete copy of the Written Consent,
evidencing the adoption by the Requisite Stockholder Vote of the Merger, this
Agreement and the transactions contemplated hereby, including (i) the deposit of
the Escrow Amounts into the Escrow Fund, (ii) the right of the Indemnified
Parties to setoff the amount of any Losses with respect to which the Indemnified
Parties are entitled to indemnification against any Contingent Payments that
have not been paid as of the Claim Date and (iii) the appointment of the
Stockholder Representative as the agent and attorney-in-fact for the
Stockholders, having the powers and rights to limited liability and
indemnification set forth herein. The Company shall have also obtained and
delivered to Parent a Proxy and Securityholder Agreement from each of the
Stockholders listed on Schedule 6.1(a).

(b) The Company shall promptly, but in no event later than 10 Business Days
after the date hereof deliver notice to its Stockholders who have not executed
the Written Consent of the adoption by Written Consent of this Agreement, the
Merger and the transactions contemplated hereby, including each of the matters
set forth in Section 6.1(a) hereof, pursuant to and in accordance with the
applicable provisions of Delaware Law and the Charter Documents.

(c) The board of directors of the Company shall not withdraw, alter, modify,
change or revoke (i) its recommendation to the Stockholders to vote in favor of
this Agreement, the Merger and the transactions contemplated hereby (the “Board
Recommendation”) nor (ii) its approval of this Agreement, the Merger and the
transactions contemplated hereby; provided, however, that the board of directors
of the

 

-57-



--------------------------------------------------------------------------------

Company may change its Board Recommendation if the board of directors reasonably
concludes in good faith, after receipt of advice from outside legal counsel,
that the failure of the board of directors to change such Board Recommendation
would result in a breach of its fiduciary obligations to the Stockholders of the
Company under applicable law.

(d) Immediately following the execution of this Agreement, the Company shall
submit to the Stockholders for approval (in a manner satisfactory to Parent) by
such number of Stockholders as is required by the terms of Section 280G(b)(5)(B)
of the Code, any payments and/or benefits that Parent determines may separately
or in the aggregate, constitute “parachute payments” (within the meaning of
Section 280G of the Code and the regulations promulgated thereunder), such that
such payments and benefits shall not be deemed to be “parachute payments” under
Section 280G of the Code, and prior to the Effective Time the Company shall
deliver to Parent evidence satisfactory to Parent (i) that a Stockholder vote
was solicited in conformance with Section 280G and the regulations promulgated
thereunder and the requisite Stockholder approval was obtained with respect to
any payments and/or benefits that were subject to the Stockholder vote (the
“280G Approval”), or (ii) that the 280G Approval was not obtained and as a
consequence, that such “parachute payments” shall not be made or provided,
pursuant to the waivers of those payments and/or benefits which were executed by
the affected individuals on the date of this Agreement.

6.2 Access to Information. The Company shall afford Parent and its accountants,
counsel and other representatives, reasonable access during the period from the
date hereof and prior to the Effective Time to (i) all of the properties, books,
contracts, commitments and records of the Company, including all design
processes, methodologies and source code with respect to the Company
Intellectual Property, (ii) all other information concerning the business,
properties and personnel (subject to restrictions imposed by applicable law) of
the Company and its Subsidiaries as Parent may reasonably request, and (iii) all
Employees of the Company and its Subsidiaries as identified by Parent. The
Company agrees to provide to Parent and its accountants, counsel and other
representatives copies of internal financial statements (including Tax Returns
and supporting documentation) promptly upon request. No information or knowledge
obtained in any investigation pursuant to this Section 6.2 or otherwise shall
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Merger in
accordance with the terms and provisions hereof.

6.3 Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 6.2 hereof, or
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, shall be governed by the terms of the
Non-Disclosure Agreement. In this regard, the Company acknowledges that Parent’s
Class A Common Stock is publicly traded and that any information obtained during
the course of its due diligence could be considered to be material non-public
information within the meaning of federal and state securities laws.
Accordingly, the Company acknowledges and agrees not to engage in any
discussions, correspondence or transactions in Parent’s Class A Common Stock in
violation of applicable securities laws.

6.4 Public Disclosure. Except as provided in Section 6.1, neither the Company
nor any of its representatives shall issue any statement or communication to any
third party (other than to its agents that are bound by confidentiality
restrictions and to Stockholders and holders of Company Options and Bonus Units)
regarding the subject matter of this Agreement or the transactions contemplated
hereby, including, if applicable, the termination of this Agreement and the
reasons therefor, without the consent of Parent. Until the earlier of (a) the
Effective Time or (b) the date of termination of this Agreement pursuant to the
provisions of Section 9.1 hereof, Parent shall not issue any statement or
communication to any third party (other than its agents that are bound by
confidentiality restrictions) regarding the subject matter of this Agreement or
the transactions contemplated hereby, including, if applicable, the termination
of this Agreement and the reasons therefor, without the consent of the Company
(which shall not be unreasonably withheld or delayed), except that this
restriction shall be subject to Parent’s obligation to comply with applicable
securities laws and the rules of The Nasdaq Stock Market.

 

-58-



--------------------------------------------------------------------------------

6.5 Reasonable Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties hereto shall use commercially reasonable efforts
to take promptly, or cause to be taken promptly, all actions, and to do
promptly, or cause to be done promptly, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated hereby, to cause all conditions to the obligations
of the other parties hereto to effect the Merger to occur, to obtain all
necessary waivers, consents, approvals and other documents required to be
delivered hereunder and to effect all necessary registrations and filings and to
remove any injunctions or other impediments or delays, legal or otherwise, in
order to consummate and make effective the transactions contemplated by this
Agreement for the purpose of securing to the parties hereto the benefits
contemplated by this Agreement; provided, however, that no party shall be
required to agree to (a) any license, sale or other disposition or holding
separate (through establishment of a trust or otherwise) of any shares of
capital stock or of any business, assets or properties of Parent, its
subsidiaries or affiliates or of the Company, (b) the imposition of any
limitation on the ability of Parent, its subsidiaries or affiliates or the
Company to conduct their respective businesses or own any capital stock or
assets or to acquire, hold or exercise full rights of ownership of their
respective businesses and, in the case of Parent, the businesses of the Company,
or (c) the imposition of any impediment on Parent, its subsidiaries or
affiliates or the Company under any statute, rule, regulation, executive order,
decree, order or other legal restraint governing competition, monopolies or
restrictive trade practices (any such action described in (a), (b) or (c), an
“Action of Divestiture”). Nothing herein shall require any party to litigate
with any Governmental Entity.

6.6 Notification of Certain Matters. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Effective Time, the Company or Parent, as the case may be, shall give
prompt notice to the others of the occurrence or non-occurrence of any event,
the occurrence or non-occurrence of which is reasonably likely to cause (a) any
of their respective representations or warranties contained in this Agreement to
be untrue or inaccurate at or prior to the Effective Time, (b) any failure of
the Company or Parent, as the case may be, to comply with or satisfy any of
their respective covenants, conditions or agreements or (c) any of their
respective conditions set forth in Section 7.2 or Section 7.3, as the case may
be, to become incapable of being satisfied; provided, however, that the delivery
of any notice pursuant to this Section 6.6 shall not limit or otherwise affect
any remedies available to the party receiving such notice. No disclosure by the
Company or Parent pursuant to this Section 6.6 shall be deemed to amend or
supplement their respective Disclosure Schedules or prevent or cure any
misrepresentation, breach of warranty or breach of covenant by such party.

6.7 Additional Documents and Further Assurances. Each party hereto, at the
request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be reasonably
necessary or desirable for effecting completely the consummation of the Merger
and the transactions contemplated hereby.

6.8 Conversion of Preferred Stock. The Company shall use commercially reasonable
efforts to cause each holder of Company Preferred Stock to convert all shares of
Company Preferred Stock held by such holder to shares of Company Common Stock in
accordance with the Company’s Certificate of Incorporation prior to the
Effective Time.

6.9 Treatment of Company Warrants. Subject to the review and approval of Parent
(not to be unreasonably withheld), the Company shall take all actions necessary
to effect the provisions set forth in Section 1.6(c) under all Company Warrants
and all Company Warrant agreements, including without limitation any necessary
amendments to any Company Warrants and the delivery of all required notices
under such Company Warrants.

 

-59-



--------------------------------------------------------------------------------

6.10 Amendment to Plans. Subject to the review and approval of Parent (not to be
unreasonably withheld), the Company shall take all actions necessary to effect
the provisions set forth in Section 1.6(c) under all Plans, all Company Option
agreements and any other plan or arrangement of the Company (whether written or
oral, formal or informal), including without limitation any necessary amendments
to any Plans and the delivery of all required notices under such Plans.

6.11 Consents. At the request and direction of Parent, the Company shall use
commercially reasonable efforts to obtain all necessary consents, waivers and
approvals of any parties to any Material Contract as are required thereunder in
connection with the Merger or for any such Material Contracts to remain in full
force and effect, all of which are required to be listed in Section 3.5 of the
Company Disclosure Schedule, so as to preserve all rights of, and benefits to,
the Company under such Material Contract from and after the Effective Time. Such
consents, waivers and approvals shall be in a form reasonably acceptable to
Parent.

6.12 Terminated Agreements. The Company shall use commercially reasonable
efforts to cause each of the Contracts listed on Schedule 7.2(k) hereto (the
“Terminated Agreements”) to be terminated, effective as of and contingent upon
the Closing, including sending all required notices, such that each such
Contract shall be of no further force or effect immediately following the
Effective Time. Upon the Closing, the Company shall have paid all amounts owed
under the Terminated Agreements (as a result of the termination of the
Terminated Agreements or otherwise), and the Surviving Corporation will not
incur any claim, liability or obligation (absolute, accrued, asserted or
unasserted, contingent or otherwise) under any Terminated Agreement following
the Closing Date. The Company shall be responsible for making any payments
required to terminate the Terminated Agreements. In the event the Merger does
not close for any reason (other than pursuant to Sections 9.1(b) (if Parent is
in breach) or 9.1(f)), Parent shall not have any liability to the Company, the
Stockholders or any other Person for any costs, claims, liabilities or damages
resulting from the Company seeking to obtain such terminations.

6.13 Modified Agreements. The Company shall use commercially reasonable efforts
to modify each of the agreements listed on Schedule 7.2(l) (the “Modified
Agreements”) hereto in the manner set forth on Schedule 7.2(l) hereto effective
as of and contingent upon the Closing, so that the required modifications are in
effect immediately following the Effective Time. The Company shall be
responsible for making any payments required in connection with the Modified
Agreements.

6.14 Notices. The Company shall send each of the notices set forth on
Schedule 7.2(m) (the “Notices”) hereto promptly following the date hereof. The
Company shall be responsible for making any payments required in connection with
the Notices.

6.15 Proprietary Information and Inventions Assignment Agreement. The Company
shall use commercially reasonable efforts to cause each current employee of the
Company and its Subsidiaries and each former employee of the Company and its
Subsidiaries who is listed on Schedule 7.2(n) hereto, to have entered into and
executed, and each person who becomes an employee of the Company or any
Subsidiary after the date hereof and prior to the Closing shall be required by
the Company to enter into and execute, an Employee Proprietary Information
Agreement with the Company and each of its Subsidiaries effective as of such
employee’s first date of employment or service. The Company shall use
commercially reasonable efforts to cause each current consultant or contractor
of the Company and its Subsidiaries, and each former consultant or contractor of
the Company and its Subsidiaries who is listed on Schedule 7.2(n) hereto, to
have entered into and executed, and each Person who becomes a consultant or
contractor of the Company or any Subsidiary after the date hereof and prior to
the Closing shall be required by the Company to enter into and execute, a
Consultant Proprietary Information Agreement with the Company and each of its
Subsidiaries effective as of such consultant or contractor’s first date of
service.

 

-60-



--------------------------------------------------------------------------------

6.16 New Employment Arrangements.

(a) Parent may offer certain Employees, including the Key Employees, “at-will”
employment by Parent and/or the Surviving Corporation, to be effective as of the
Closing Date, upon proof of a legal right to work in the United States. Such
“at-will” employment will: (i) be set forth in offer letters on Parent’s
standard form (each, an “Offer Letter”), (ii) be subject to and in compliance
with Parent’s applicable policies and procedures, including employment
background checks and the execution of Parent’s employee proprietary information
agreement, governing employment conduct and performance, (iii) have terms,
including the position and salary, which will be determined by Parent,
(iv) include, if applicable, a waiver by the Employee of any future equity-based
compensation to which such Employee may otherwise have been entitled,
(v) include, if applicable, a valid release by certain Employees and
(vi) supersede any prior express or implied employment agreements, arrangement
or offer letter in effect prior to the Closing Date.

(b) Subsequent to the execution of this Agreement, the Company shall use
commercially reasonable efforts to cause each Key Employee to sign an Offer
Letter and to cause such Offer Letter to remain in full force and effect through
the Closing Date.

6.17 Agreements and Documents Delivered at Signing. The Company shall use
commercially reasonable efforts to cause each agreement and document that was
executed by any Person and delivered to Parent prior to or concurrent with the
execution of this Agreement, including the Non-Disclosure Agreement, each
Securityholder Agreement and each Proxy, to remain in full force and effect
through the Closing Date.

6.18 Non-Competition Agreements. The Company shall use commercially reasonable
efforts to cause the individuals listed on Schedule 7.2(p) to execute and
deliver to Parent a Non-Competition Agreement in substantially the form attached
hereto as Exhibit G (the “Non-Competition Agreements”).

6.19 Resignation of Officers and Directors. The Company shall cause each officer
and director of the Company and its Subsidiaries to execute a resignation letter
in the form attached hereto as Exhibit H (the “Director and Officer Resignation
Letter”), effective as of the Effective Time.

6.20 Releases of Officers. The Company shall cause each officer of the Company
and its Subsidiaries to execute a release in the form attached hereto Exhibit I
(the “Officer Release Letter”), effective as of the Effective Time.

6.21 Termination of 401(k) Plan. Effective as of no later than the day
immediately preceding the Closing Date, each of the Company and any ERISA
Affiliate shall terminate any and all Company Employee Plans intended to include
a Code Section 401(k) arrangement (each, a “401(k) Plan”) (unless Parent
provides written notice to the Company that such 401(k) plans shall not be
terminated). Unless Parent provides such written notice to the Company, no later
than five Business Days prior to the Closing Date, the Company shall provide
Parent with evidence that such Company Employee Plan(s) have been terminated
(effective as of no later than the day immediately preceding the Closing Date)
pursuant to resolutions of the Board of Directors of the Company, or such ERISA
Affiliate, as the case may be. The form and substance of such resolutions shall
be subject to review and approval of Parent. The Company also shall take such
other actions in furtherance of terminating such Company Employee Plan(s) as
Parent may reasonably require. In the event that termination of a 401(k) Plan
would reasonably be anticipated to trigger liquidation charges, surrender
charges or other fees then such charges and/or fees shall be included in Third
Party Expenses and shall be the responsibility of the Company, and the Company
shall take such actions as are necessary to reasonably estimate the amount of
such charges and/or fees and provide such estimate in writing to Parent no later
than 15 calendar days prior to the Closing Date.

 

-61-



--------------------------------------------------------------------------------

6.22 Expenses. Whether or not the Merger is consummated, all fees and expenses
incurred in connection with the Merger including all legal, accounting,
financial advisory, consulting and all other fees and expenses of third parties
incurred by a party in connection with the negotiation and effectuation of the
terms and conditions of this Agreement and the transactions contemplated hereby,
including, but not limited to, any payments made or anticipated to be made by
the Company as a brokerage or finders’ fee, agents’ commission or any similar
charge (“Third Party Expenses”), shall be the obligation of the respective party
incurring such fees and expenses; provided, however, that, if the Merger is
consummated, Parent shall pay up to a maximum of the Third Party Expense Cap in
reasonable and documented Third Party Expenses incurred by the Company in
connection with the negotiation and effectuation of the terms and conditions of
this Agreement and the transactions contemplated hereby. The Company shall
provide Parent with a statement of its estimated Third Party Expenses showing
detail of both the paid and unpaid Third Party Expenses incurred by the Company
as of the Closing Date not less than three Business Days prior to the Closing
Date in form reasonably satisfactory to Parent (the “Statement of Expenses”),
and the Statement of Expenses shall be certified as true and correct in form
acceptable to Parent as of the Closing Date by the Company’s Chief Financial
Officer. The Statement of Expenses will reflect all Third Party Expenses
incurred and expected to be incurred by the Company as a result of the
negotiation and effectuation of this Agreement and the transactions contemplated
hereby (including any Third Party Expenses anticipated to be incurred after the
Closing). Any Third Party Expenses incurred by the Company that are not
reflected on the Statement of Expenses, and thus not part of the Third Party
Expense Adjustment Amount (“Excess Third Party Expenses”), shall be paid out of
the Escrow Amount and shall not be subject to the Basket.

6.23 Spreadsheet. The Company shall deliver three Business Days prior to the
Closing Date to Parent and the Exchange Agent a spreadsheet (the “Spreadsheet”)
substantially in the form attached hereto as Schedule 6.23, which spreadsheet
shall be certified as complete and correct by the Chief Executive Officer and
Chief Financial Officer of the Company as of the Closing and which shall
include, among other things, as of the Closing:

(a) all Stockholders and their respective addresses, the number of shares of
Company Capital Stock held by such Stockholders (including the respective
certificate numbers), the date of acquisition of such shares, such Stockholder’s
Pro Rata Portion, the amount of the Initial Merger Consideration to be paid to
each Stockholder, the amount of the Launch Contingent Payment that may be paid
to each Stockholder to the extent that such Launch Contingent Payment may be
paid, the amount of cash to be deposited into the Escrow Fund on behalf of each
Stockholder in respect of the Initial Escrow Amount and the Additional Escrow
Amount for the Launch Contingent Payment, if any, and such other information
relevant thereto or which the Exchange Agent may reasonably request;

(b) all Warrantholders and their respective addresses, the number of shares of
Company Capital Stock underlying the Company Warrants held by such
Warrantholders (including the respective certificate numbers, if applicable),
the date of acquisition of such Company Warrants, such Warrantholder’s Pro Rata
Portion, the amount of the Initial Merger Consideration to be paid to each
Warrantholder, the amount of the Launch Contingent Payment that may be paid to
each Warrantholder to the extent that such Launch Contingent Payment may be
paid, the amount of cash to be deposited into the Escrow Fund on behalf of each
Warrantholder in respect of the Initial Escrow Amount and the Additional Escrow
Amount for the Launch Contingent Payment, if any, and such other information
relevant thereto or which the Exchange Agent may reasonably request; and

(c) all holders of Bonus Units and their respective addresses, the number of
Bonus Units held by each holder (or to be held by such holder immediately prior
to the Effective Time), the grant dates of such Bonus Units, the vesting
arrangement with respect to such Bonus Units and indicating, the Pro Rata
Portion attributed to the Cash Bonus Plan, the amount of the Initial Merger
Consideration to be paid or reserved for each holder of Bonus Units, the amount
of the Launch Contingent Payment that may be

 

-62-



--------------------------------------------------------------------------------

allocated to the Cash Bonus Plan to the extent that such Launch Contingent
Payment may be paid, the amount of cash to be deposited into the Escrow Fund on
behalf of the Cash Bonus Pool in respect of the Initial Escrow Amount and the
Additional Escrow Amount for the Launch Contingent Payment, if any, and such
other information relevant thereto or which the Exchange Agent may reasonably
request.

6.24 Release of Liens. The Company shall file, or shall have filed, all
agreements, instruments, certificates and other documents, in form and substance
reasonably satisfactory to Parent, that are necessary or appropriate to effect
the release of all Liens set forth in Schedule 7.2(u) hereto.

6.25 FIRPTA Compliance. On the Closing Date, the Company shall deliver to Parent
a statement (a “FIRPTA Compliance Certificate”) in a form reasonably acceptable
to Parent to the effect that no interest in the Company is a U.S. real property
interest.

6.26 Director and Officer Liability and Indemnification. For each person who is
an officer of the Company or a member of the Company’s Board of Directors
immediately prior to the Effective Time (each, a “Company Indemnified Person”),
Parent shall, and shall cause the Surviving Corporation to, fulfill and honor
the obligations of the Company pursuant to any indemnification provisions under
the Charter Documents as in effect on the date hereof or pursuant to the
indemnification agreements listed in Section 6.26 of the Company Disclosure
Schedule for a period of not less than six (6) years following the Effective
Time; provided, however, that the obligations of Parent and the Surviving
Corporation pursuant to this Section 6.26 (a) shall be subject to any limitation
imposed by applicable law, and (b) shall not be deemed to release any Company
Indemnified Person or any affiliate of such Company Indemnified Person who is
also an officer or director of the Company from his, her or its indemnity
obligations under Article VIII hereof, nor shall such Company Indemnified Person
or any affiliate of such Company Indemnified Person have any right of
contribution, indemnification or right of advancement from the Surviving
Corporation or Parent with respect to any Loss claimed by any of the Indemnified
Parties against such Company Indemnified Person or any affiliate of such Company
Indemnified Person in his, her or its capacity as a Stockholder or Warrantholder
pursuant to Article VIII hereof.

ARTICLE VII

CONDITIONS TO THE MERGER

7.1 Conditions to Obligations of Each Party to Effect the Merger. The respective
obligations of the Company, Parent and Sub to effect the Merger shall be subject
to the satisfaction or waiver, at or prior to the Effective Time, of the
following conditions:

(a) No Order. No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction, order or other legal restraint (whether temporary, preliminary or
permanent) which is in effect and which has the effect of making the Merger
illegal or otherwise prohibiting or preventing consummation of the Merger.

(b) No Injunctions; Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger shall be in effect, nor shall any proceeding brought
by a Governmental Entity seeking any of the foregoing be threatened or pending.

(c) Regulatory Approvals/HSR Act. If applicable, all waiting periods under the
HSR Act relating to the transactions contemplated hereby will have expired or
terminated early and all material foreign antitrust approvals required to be
obtained prior to the Merger in connection with the transactions contemplated
hereby have been obtained.

 

-63-



--------------------------------------------------------------------------------

7.2 Conditions to Obligations of Parent and Sub. The obligations of Parent and
Sub to effect the Merger shall be subject to the satisfaction at or prior to the
Effective Time of each of the following conditions, any of which may be waived,
in writing, exclusively by Parent and Sub:

(a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Company in this Agreement that are qualified by “materiality”
(including “Material Adverse Effect”) or contain any other materiality exception
or qualification shall have been, or shall be (as the case may be), true and
correct in all respects, and the representations and warranties of the Company
in this Agreement that are not so qualified shall have been, or shall be (as the
case may be), true and correct in all material respects, in each case as of the
date hereof and as of the Closing Date (other than the representations and
warranties of the Company as of a specified date, which shall have been, or
shall be (as the case may be), true and correct as of such date), and (ii) the
Company shall have performed and complied in all material respects with all
covenants and obligations under this Agreement required to be performed and
complied with by such parties as of the Closing.

(b) No Material Adverse Effect. There shall not have occurred any Material
Adverse Effect with respect to the Company since the Balance Sheet Date.

(c) Stockholder Approval. Stockholders constituting the Closing Stockholder
Consent shall have approved this Agreement, the Certificate of Merger, the
Merger, and the transactions contemplated hereby and thereby.

(d) 280G Stockholder Approval. With respect to any payments and/or benefits that
Parent determines may constitute “parachute payments” under Section 280G of the
Code with respect to any Employees, the Stockholders shall have (i) approved,
pursuant to the method provided for in the regulations promulgated under
Section 280G of the Code, any such “parachute payments” or (ii) shall have voted
upon and disapproved such parachute payments, and, as a consequence, such
“parachute payments” shall not be paid or provided for in any manner and Parent
and its subsidiaries shall not have any liabilities with respect to such
“parachute payments.”

(e) Board Approval. This Agreement, the Merger and the transactions contemplated
hereby shall have been unanimously approved by the Board of Directors of the
Company, which approval shall not have been revoked.

(f) Litigation. There shall be no action, suit, claim, order, injunction or
proceeding of any nature pending, or overtly threatened, against Parent or the
Company, their respective properties or any of their respective officers,
directors or subsidiaries arising out of, or in any way connected with, the
Merger or the other transactions contemplated by the terms of this Agreement
wherein an unfavorable judgment, decree or order would (i) prevent the
performance of this Agreement or the consummation of any of the transactions
contemplated hereby, (ii) declare unlawful the transactions contemplated by this
Agreement, (iii) cause such transactions to be rescinded or (iv) otherwise
seeking any of the results set forth in Section 7.1(a) hereof.

(g) Conversion of Preferred Stock. Each share of Company Preferred Stock shall
have been converted into shares of Company Common Stock in accordance with the
Company’s Certificate of Incorporation.

(h) Treatment of Company Options. The Company shall have taken all necessary
actions in accordance with Section 6.10 hereof to provide for the cancellation
of all Company Options outstanding prior to the Effective Date in exchange for
the Bonus Units described in Section 1.6(c) hereof.

 

-64-



--------------------------------------------------------------------------------

(i) Exercise or Termination of Company Warrants. The Company shall have taken
all necessary actions in accordance with Section 6.9 hereof to provide for the
conversion of all Company Warrants that are outstanding prior to the Effective
Date for the Merger Consideration described in Section 1.6(c) hereof, and each
such Company Warrant shall have been either (i) converted by the holder(s) of
such Company Warrants in accordance with Section 1.6(c) or (ii) to the extent
not converted, terminated or canceled as of immediately prior to the Effective
Time either pursuant to their own terms or pursuant to an agreement with the
holder(s) thereof, and the Company shall have delivered to Parent written
evidence of such exercise, termination or cancellation.

(j) Third Party Consents. The Company shall have delivered to Parent all
necessary consents, waivers and approvals of parties to any Material Contract
set forth on Schedule 7.2(j) hereto as are required thereunder in connection
with the Merger, or for any such Contract to remain in full force and effect
without limitation, modification or alteration after the Effective Time.

(k) Termination of Agreements. The Company shall have terminated each of those
agreements listed on Schedule 7.2(k) hereto effective as of and contingent upon
the Closing and, from and after the Closing, each such agreement shall be of no
further force or effect.

(l) Modification of Agreements. The Company shall have modified those agreements
listed on Schedule 7.2(l) hereto in the manner set forth on Schedule 7.2(l)
hereto effective as of and contingent upon the Closing.

(m) Notices for Agreements. The Company shall have sent the notices set forth on
Schedule 7.2(m) hereto.

(n) Proprietary Information and Inventions Assignment Agreement. The Company
shall have provided evidence reasonably satisfactory to Parent that as of the
Closing each Person listed on Schedule 7.2(n) has entered into and executed an
Employee Proprietary Information Agreement or Consultant Proprietary Information
Agreement, as applicable.

(o) New Employment Arrangements. Each Key Employee (i) shall have entered into
“at-will” employment arrangements with Parent and/or the Surviving Corporation
pursuant to their execution of an Offer Letter which shall be in full force and
effect, (ii) shall have agreed to be employees of Parent after the Closing,
(iii) shall be employees of the Company immediately prior to the Effective Time
and (iv) shall not have notified (whether formally or informally) Parent or the
Company of such employee’s intention of leaving the employ of Parent or the
Company following the Effective Time; provided, however, that, other than Chad
Steelberg and Ryan Steelberg, the aggregate amount of salary and bonus described
in the Offer Letter provided by Parent to such Key Employee is at least equal to
such Key Employee’s salary with the Company as of the date hereof.

(p) Non-Competition Agreements. Each of the individuals listed on Schedule
7.2(p) shall have executed and delivered to Parent at the Closing a
Non-Competition Agreement.

(q) Resignation and Release of Officers and Directors. Parent shall have
received a duly executed (i) Director and Officer Resignation Letter from each
of the officers and directors of the Company and its Subsidiaries and
(ii) Officer Release Letter from each of the officers of the Company and its
Subsidiaries effective as of the Effective Time.

(r) Termination of 401(k) Plans. Unless Parent has explicitly instructed
otherwise pursuant to Section 6.21 hereof, Parent shall have received from the
Company evidence reasonably satisfactory to Parent that all 401(k) Plans have
been terminated pursuant to resolution of the Board of Directors of the Company
or the ERISA Affiliate, as the case may be, (the form and substance of which

 

-65-



--------------------------------------------------------------------------------

shall have been subject to review and approval of Parent), effective as of no
later than the day immediately preceding the Closing Date, and Parent shall have
received from the Company evidence of the taking of any and all further actions
as provided in Section 6.21 hereof.

(s) Statement of Expenses. Parent shall have received from the Company the
Statement of Expenses pursuant to Section 6.22 hereof three Business Days prior
to the Closing Date, and such Statement of Expenses shall be certified as true
and correct in form acceptable to Parent as of the Closing Date by the Company’s
Chief Financial Officer.

(t) Spreadsheet. Parent and the Exchange Agent shall have received from the
Company three Business Days prior to the Closing Date the Spreadsheet pursuant
to Section 6.23 hereof, which shall have been certified as of the Closing Date
as complete and correct by the Chief Executive Officer and the Chief Financial
Officer of the Company.

(u) Release of Liens. Parent shall have received from the Company a duly and
validly executed copy of all agreements, instruments, certificates and other
documents, in form and substance reasonably satisfactory to Parent, that are
necessary or appropriate to evidence the release of all Liens set forth in
Schedule 7.2(u) hereto.

(v) Legal Opinion. Parent shall have received a legal opinion from legal counsel
to the Company in the form attached hereto as Exhibit J, and with respect to the
capitalization of the Company, a legal opinion from Reed Smith LLP in the form
attached hereto as Exhibit K.

(w) Certificate of the Company. Parent shall have received a certificate from
the Company, validly executed by the Chief Executive Officer and Chief Financial
Officer of the Company for and on the Company’s behalf, to the effect that, as
of the Closing:

(i) the representations and warranties of the Company in this Agreement that are
qualified by “materiality” (including “Material Adverse Effect”) or contain any
other materiality exception or qualification shall have been, or shall be (as
the case may be), true and correct in all respects, and the representations and
warranties of the Company in this Agreement that are not so qualified shall have
been, or shall be (as the case may be), true and correct in all material
respects, in each case as of the date hereof and as of the Closing Date (other
than the representations and warranties of the Company as of a specified date,
which shall have been, or shall be (as the case may be), true and correct as of
such date);

(ii) the Company has performed and complied in all material respects with all
covenants and obligations under this Agreement required to be performed and
complied with by the Company as of the Closing; and

(iii) to the Company’s Knowledge, the conditions to the obligations of Parent
and Sub set forth in this Section 7.2 have been satisfied (unless otherwise
waived in accordance with the terms hereof).

(x) Certificate of Secretary of Company. Parent shall have received a
certificate, validly executed by the Secretary of the Company, certifying as to
(i) the terms and effectiveness of the Charter Documents, (ii) the valid
adoption of resolutions of the Board of Directors of the Company (whereby the
Merger and the transactions contemplated hereunder were unanimously approved by
the Board of Directors) and (iii) that the Stockholders constituting the Closing
Stockholder Consent have adopted and approved the Merger, this Agreement and the
consummation of the transactions contemplated hereby.

(y) Certificate of Good Standing. Parent shall have received a long-form
certificate of good standing from the Secretary of State of the State of
Delaware which is dated within five (5) Business

 

-66-



--------------------------------------------------------------------------------

Days prior to Closing with respect to the Company. Parent shall have received a
Certificate of Status of Foreign Corporation of the Company issued by the
Secretary of State of the State of California dated within five (5) Business
Days prior to the Closing.

(z) FIRPTA Certificate. Parent shall have received a copy of the FIRPTA
Compliance Certificate.

7.3 Conditions to Obligations of the Company. The obligations of the Company to
effect the Merger shall be subject to the satisfaction at or prior to the
Effective Time of each of the following conditions, any of which may be waived,
in writing, exclusively by the Company:

(a) Representations, Warranties and Covenants. (i) the representations and
warranties of Parent and Sub in this Agreement that are qualified by
“materiality” (including “Material Adverse Effect”) or contain any other
materiality exception or qualification shall have been, or shall be (as the case
may be), true and correct in all respects, and the representations and
warranties of Parent and Sub in this Agreement that are not so qualified shall
have been, or shall be (as the case may be), true and correct in all material
respects, in each case as of the date hereof and as of the Closing Date (other
than the representations and warranties of Parent and Sub as of a specified
date, which shall have been, or shall be (as the case may be), true and correct
as of such date), and (ii) each of Parent and Sub shall have performed and
complied in all material respects with all covenants and obligations under this
Agreement required to be performed and complied with by such parties as of the
Closing.

(b) Litigation. There shall be no action, suit, claim, order, injunction or
proceeding of any nature pending, or overtly threatened, against Parent
properties or any of its officers, directors or subsidiaries arising out of, or
in any way connected with, the Merger or the other transactions contemplated by
the terms of this Agreement wherein an unfavorable judgment, decree or order
would prohibit or prevent (i) the consummation of the Merger or (ii) Parent from
engaging in the Business.

(c) Certificate of Parent. The Company shall have received a certificate from
Parent validly executed by a Vice President of Parent for and on its behalf to
the effect that, as of the Closing:

(i) the representations and warranties of Parent and Sub in this Agreement that
are qualified by “materiality” (including “Material Adverse Effect”) or contain
any other materiality exception or qualification shall have been, or shall be
(as the case may be), true and correct in all respects, and the representations
and warranties of Parent and Sub in this Agreement that are not so qualified
shall have been, or shall be (as the case may be), true and correct in all
material respects, in each case as of the date hereof and as of the Closing Date
(other than the representations and warranties of Parent and Sub as of a
specified date, which shall have been, or shall be (as the case may be), true
and correct as of such date);

(ii) Parent and Sub have performed and complied in all material respects with
all covenants and obligations under this Agreement required to be performed and
complied with by such parties as of the Closing; and

(iii) to Parent’s Knowledge, the conditions to the obligations of the Company
set forth in this Section 7.3 have been satisfied (unless otherwise waived in
accordance with the terms hereof).

(d) Certificate of Good Standing. The Company shall have received a long-form
certificate of good standing from the Secretary of State of the State of
Delaware which is dated within five (5) Business Days prior to Closing with
respect to each of Parent and Sub. The Company shall have received a Certificate
of Status of Foreign Corporation of each of Parent and Sub issued by the
Secretary of State of the State of California dated within five (5) Business
Days prior to the Closing.

 

-67-



--------------------------------------------------------------------------------

(e) Legal Opinion. The Stockholder Representative, on behalf of the
Stockholders, shall have received a legal opinion from legal counsel to Parent
in the form attached hereto as Exhibit L.

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ESCROW

8.1 Survival of Representations and Warranties. The representations and
warranties of the Company contained in this Agreement, any Related Agreement to
which the Company is a party or in the certificate delivered pursuant to
Section 7.2(w) herein, shall survive for a period of eighteen (18) months
following the Closing Date (the date of expiration of such eighteen (18) month
period, the “Survival Date”); provided, however, that the representations and
warranties of the Company contained in Section 3.5 (No Conflict), Section 3.12
(Restrictions on Business Activities), Section 3.14 (Intellectual Property),
Section 3.15 (Agreements, Contracts and Commitments), Section 3.18 (Litigation),
Section 3.24 (Compliance with Laws) hereof shall survive for a period of 36
months following the Closing Date and the representations and warranties of the
Company contained in Section 3.2 (Company Capital Structure), Section 3.11 (Tax
Matters), Section 3.22 (Employee Benefit Plans and Compensation) hereof shall
survive until the expiration of the applicable statute of limitations,
respectively. The representations and warranties of Parent and Sub contained in
this Agreement or in any certificate delivered pursuant to this Agreement, shall
survive for a period of 36 months following the Closing Date. Notwithstanding
the foregoing, claims for fraud with respect to a representation or warranty
contained herein on the part of the parties to this Agreement shall not expire.

8.2 Indemnification.

(a) By virtue of the Merger, the Stockholders, Warrantholders and the holders of
Bonus Units agree to severally and not jointly (and in proportion to each
Stockholder and Warrantholder’s Pro Rata Portion and, in the case of all the
holders of Bonus Units in the aggregate, the Cash Bonus Plan’s Pro Rata Portion)
indemnify and hold harmless Parent and its officers, directors, affiliates,
employees, agents and representatives, including the Surviving Corporation (the
“Indemnified Parties”), against all claims, losses, liabilities, damages,
deficiencies, diminution in value, costs, interest, awards, judgments, penalties
and expenses, including attorneys’ and consultants’ fees and expenses and
including any such expenses incurred in connection with investigating, defending
against or settling any of the foregoing (hereinafter individually a “Loss” and
collectively “Losses”) incurred or sustained by the Indemnified Parties, or any
of them (including the Surviving Corporation), directly or indirectly, as a
result of (the following, the “Indemnifiable Matters”):

(i) any breach or inaccuracy of a representation or warranty of the Company
contained in Article III of this Agreement or in the certificate delivered by or
on behalf of the Company pursuant to Section 7.2(w) of this Agreement;

(ii) any failure by the Company prior to the Closing to perform or comply with
any covenant applicable to any of them contained in this Agreement;

(iii) any Dissenting Share Payments;

(iv) any Excess Third Party Expenses;

(v) any of the matters disclosed on Schedule 8.2(a)(v) hereto; or

(vi) any payment or consideration arising under any consents, notices, waivers
or approvals of any party under any Material Contract or for any such Material
Contract to remain in full force or effect following the Effective Time or in
connection with the termination of any Terminated Agreements, in each case
pursuant to Sections 6.11, 6.12 and 7.2 hereof.

 

-68-



--------------------------------------------------------------------------------

The Stockholders and Warrantholders (including any officer or director of the
Company or any Subsidiary, in such capacity prior to the Effective Time) shall
not have any right of contribution, indemnification or right of advancement from
the Surviving Corporation or Parent with respect to any Loss incurred by an
Indemnified Party.

(b) For the purpose of determining the amount of the Loss resulting from a
breach or inaccuracy of a representation or warranty of the Company (but not for
the purpose of determining the existence of such breach or inaccuracy), any
“materiality” or “Material Adverse Effect” qualifiers or words of similar import
contained in such representation or warranty giving rise to the claim of
indemnity hereunder shall in each case be disregarded and without effect (as if
such standard or qualification were deleted from such representation or
warranty).

(c) In the case any Indemnified Party claims a diminution in value as part of a
Loss, the parties hereto agree that the amount of such Loss shall not be
determined by applying a multiplier to revenues, income or other income
statement item.

(d) Nothing in this Agreement shall limit the right of Parent, any other
Indemnified Party or any other party thereto to pursue remedies under any
Related Agreement against the parties thereto.

(e) In the case of a breach of any representation, warranty or covenant by
Parent or Sub in this Agreement or the certificate delivered by or on behalf of
Parent and Sub pursuant to Section 7.3(c) of this Agreement, the Stockholder
Representative, on behalf of the Stockholders, shall have recourse to any
available remedy under applicable law (including claims for breach of contract);
provided, however, that any dispute arising from any claim of breach of any such
representation, warranty or covenant shall be resolved in accordance with the
provisions of Section 10.10 hereof.

8.3 Maximum Payments; Remedy.

(a) Except as set forth in Section 8.3(b) and Section 8.3(c) hereof, the maximum
aggregate amount the Indemnified Parties may recover pursuant to the indemnity
set forth in this Article VIII hereof for Losses shall be limited to the lesser
of (i) twenty percent (20%) of the sum of (A) (1) the Merger Consideration
actually paid to the Stockholders, (2) the Merger Consideration actually paid to
the Warrantholders and (3) the Merger Consideration contributed to the Cash
Bonus Plan, plus (B) the Merger Consideration earned but not yet paid (in each
case, including the Escrow Amounts), as of the date that the Claim becomes a
Payable Claim or (ii) one hundred twenty-seven million dollars ($127,000,000).

(b) Nothing in this Article VIII shall limit the liability of any Stockholder or
Warrantholder or any other Person in respect of Losses arising out of any fraud
on the part of such Stockholder, Warrantholder or other Person with respect to a
representation or warranty, or willful breach on the part of any party hereto of
any covenant contained in this Agreement or any certificates or other
instruments delivered pursuant to this Agreement, or willful breach by any party
to any Related Agreement of any covenant contained in such Related Agreement.

(c) Nothing in this Article VIII shall limit the liability of Parent, the
Company, the Stockholders or any other Person for any breach of their respective
representations, warranties or covenants contained in this Agreement, any
Related Agreements or in any certificates or other instruments delivered
pursuant to this Agreement if the Merger does not close.

 

-69-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, the parties hereto agree
and acknowledge that any Indemnified Party may bring a claim for indemnification
for any Loss under this Article VIII notwithstanding the fact that such
Indemnified Party had knowledge of the breach, event or circumstance giving rise
to such Loss prior to the Closing or waived any condition to the Closing related
thereto.

(e) Notwithstanding the foregoing, no Indemnified Party shall be entitled to
indemnification for any Losses hereunder until the aggregate amount of all
Losses under all claims of all Indemnified Parties shall exceed Five Hundred
Thousand Dollars ($500,000) (the “Basket”), at which time all Losses incurred
shall be subject to indemnification hereunder in full including the amount of
the Basket; provided, however, that the provisions of this Section 8.3(e) shall
not apply as a threshold to any and all claims or payments made with respect to
all Losses incurred pursuant to clauses (iii)-(vi) of Section 8.2(a), which
shall be indemnified in full without regard to the Basket.

(f) Subject to Sections 8.3(b) and 8.3(c), the indemnification provisions of
this Article VIII shall be the exclusive remedy of the Indemnified Parties for
the recovery of any Losses arising out of this Agreement, including the
certificate delivered by or on behalf of the Company pursuant to Section 7.2(w);
provided, however, that nothing in this Agreement shall limit (i) the liability
of any party under any Related Agreements or (ii) Parent’s ability to seek
injunctive relief for any breach of Sections 5.2, 6.3 and 6.4.

(g) No claim may be asserted by an Indemnified Party for breach of any
representation, warranty or covenant contained herein, unless a written notice
of such claim is received by the Stockholder Representative pursuant to
Section 8.4(a), on or prior to the date on which the representation, warranty or
covenant on which such claim is based ceases to survive as set forth in
Section 8.1, in which case such representation, warranty or covenant shall
survive as to such claim until such claims has been finally resolved.

(h) Except to the extent that the Losses resulted from fraud with respect to any
representation or warranty or willful breach of any covenant committed by any
Person, claims by an Indemnified Party for Losses pursuant to this Agreement
shall only be satisfied (and, for the avoidance of doubt, claims by an
Indemnified Party for Losses pursuant to this Agreement may not be satisfied in
any other way): (A) first, from the Escrow Fund, and (B) second, by setoff
against any amounts owed to the Stockholders, Warrantholders or Cash Bonus Plan
under this Agreement (provided that Contingent Payments shall not be deemed
owed, for this purpose, unless the contingencies to such payments have been
satisfied). Notwithstanding the immediately preceding sentence, claims by an
Indemnified Party for Losses pursuant to this Agreement resulting from fraud
with respect to any representation or warranty or willful breach of any covenant
committed by any Person may be satisfied in full in any manner available to such
Indemnified Party, including claims on the Escrow Fund, setoff against any
amounts owed to the Stockholders, Warrantholders or Cash Bonus Plan or claims
against the Person committing such fraud or willful breach directly.

8.4 Claims for Indemnification; Resolution of Conflicts.

(a) Claims for Indemnification.

(i) An Indemnified Party may seek recovery of Losses pursuant to this
Article VIII by delivering to the Stockholder Representative (and, in the case
of recovery sought directly from one or more Stockholders or Warrantholders
directly, delivering to such Stockholder(s) or Warrantholder(s)) an Officer’s
Certificate in respect of such claim. The date of such delivery of an Officer’s
Certificate is referred to herein as the “Claim Date” of such Officer’s
Certificate (and the claims for indemnification contained therein). For purposes
hereof, “Officer’s Certificate” shall mean a certificate

 

-70-



--------------------------------------------------------------------------------

signed by any officer of Parent: (A) stating that an Indemnified Party has paid,
sustained, incurred, or accrued, or reasonably anticipates that it will have to
pay, sustain, incur or accrue Losses and (B) specifying in reasonable detail the
individual items of Losses included in the amount so stated, the date each such
item was paid, sustained, incurred, or accrued, or the basis for such
anticipated liability, and the nature of the Indemnifiable Matter to which such
item is related.

(ii) In the event that an Indemnified Party pursues a claim directly against any
Stockholder(s), Warrantholder(s) or any other Person as permitted by
Section 8.4(a)(i), subject to the provisions of Section 8.4(a)(iii),
Section 8.4(b) and Section 10.10 hereof, each Person from whom indemnification
is sought (an “Indemnifying Party”) shall promptly, and in no event later than
30 days after delivery of an Officer’s Certificate to each such Indemnifying
Party, wire transfer to the Indemnified Party an amount of cash equal to the
amount of the Loss; provided, however, if such Stockholder(s) or
Warrantholder(s) objects to the claim pursuant to Section 8.4(a)(iii), the claim
shall be resolved and the indemnification shall be performed, if required,
pursuant to Section 8.4(b) and Section 10.10 hereof.

(iii) The Stockholder Representative (or, in the case of a claim directly
against one or more Stockholder(s) or Warrantholder(s), such Stockholder(s) or
Warrantholder(s)) may object to a claim for indemnification set forth in an
Officer’s Certificate by delivering to the Indemnified Party seeking
indemnification (and, in the case of a claim against the Escrow Fund, to the
Escrow Agent) a written statement of objection to the claim made in the
Officer’s Certificate (an “Objection Notice”), provided, however, that, to be
effective, such Objection Notice must (A) be delivered to the Indemnified Party
(and, in the case of a claim for recourse against the Escrow Fund, to the Escrow
Agent) prior to midnight (California time) on or prior to the Objection Deadline
and (B) set forth in reasonable detail the nature of the objections to the
claims in respect of which the objection is made, which could include Parent’s
failure to provide reasonable detail regarding the nature of the Indemnifiable
Matter.

(iv) If the Stockholder Representative (or the Stockholder(s) or
Warrantholder(s), in the event that indemnification is being sought hereunder
directly from such Stockholder(s) or Warrantholder(s)) does not object in
writing within the 30-day period after delivery by the Parent of the Officer’s
Certificate, and if Parent shall have given a second notice to the Stockholder
Representative (or the Stockholder(s) or Warrantholder(s) in the event that
indemnification is being sought hereunder directly from such Stockholder(s) or
Warrantholder(s)) of such failure to object and the Stockholder Representative
(or such Indemnifying Party) shall not have objected within thirty (30) days
after receipt of such second notice (such date, the “Objection Deadline”), such
failure to so object shall be an irrevocable acknowledgment by the Stockholder
Representative and the Stockholders or Warrantholders that the Indemnified Party
is entitled to the full amount of the claims for Losses set forth in such
Officer’s Certificate (and such entitlement shall be conclusively and
irrefutably established) (any such claim, an “Unobjected Claim”).

(b) Resolution of Conflicts.

(i) In case the Stockholder Representative (or the Stockholder(s) or
Warrantholder(s), in the event that indemnification is being sought hereunder
directly from such Stockholder(s) or Warrantholder(s)) timely delivers an
Objection Notice in accordance with Section 8.4(a)(iii) hereof, the dispute
shall be resolved in accordance with the provisions of Section 10.10 hereof. If
the Stockholder Representative (or the objecting Stockholder(s) or
Warrantholder(s)) and Parent reach an agreement with respect to such dispute
pursuant to Sections 10.10(a) or 10.10(b) or otherwise, a memorandum setting
forth such agreement shall be prepared and signed by both parties (a “Settlement
Memorandum”) and, in the case of a claim against the Escrow Fund, shall be
furnished to the Escrow Agent and, in the case of a claim directly against the
Stockholder(s) or Warrantholder(s), to the Stockholders or Warrantholders (any
claims covered by such an agreement, “Settled Claims”). The Escrow Agent shall
be entitled to rely on any such Settlement Memorandum and make distributions
from the Escrow Fund in accordance with the terms thereof.

 

-71-



--------------------------------------------------------------------------------

(ii) The procedures described in Section 10.10 shall apply to any dispute among
the Stockholders or Warrantholders and the Indemnified Parties under this
Article VIII hereof, whether relating to claims upon the Escrow Fund or to any
other indemnification obligations set forth in this Article VIII.

(iii) If no agreement with respect to a dispute relating to indemnification
obligations of this Article VIII can be reached after good faith negotiation
(and, if applicable, mediation) prior to 45 days after delivery of an Objection
Notice with respect to such claim, any party to such dispute may demand
arbitration of the matter unless the amount of the Loss that is at issue is the
subject of a pending litigation with a third party, in which event arbitration
shall not be commenced until such amount is ascertained, or both parties agree
to arbitration prior to such time, and in either such event the matter shall be
settled by arbitration conducted pursuant to Section 10.10. The decision of the
arbitrator or a majority of the three arbitrators, as the case may be, under
Section 10.10 as to the validity and amount of any claim in such Officer’s
Certificate shall be final, binding, and conclusive upon the parties to this
Agreement and any other Stockholders or Warrantholders. Such decision shall be
written and shall be supported by written findings of fact and conclusions which
shall set forth the award, judgment, decree or order awarded by the
arbitrator(s) (a “Written Decision”), and the Escrow Agent shall be entitled to
rely on, and make distributions from the Escrow Fund in accordance with, the
terms of such Written Decision. Claims determined by arbitration are referred to
as “Resolved Claims.” Within 30 days of a decision of the arbitrator(s)
requiring payment by one party to another, such party shall make the payment to
such other party, including any distributions out of the Escrow Fund, as
applicable.

8.5 Setoff for Losses.

(a) By virtue of this Agreement and as partial security for the indemnity
obligations provided for in Section 8.2 hereof and subject to the limitations
set forth in Section 8.3 and the other limitations and conditions in this
Article VIII, the Indemnified Parties shall have the right in the manner
provided in this Section 8.5 to setoff the amount of any Losses with respect to
which the Indemnified Parties are entitled to indemnification hereunder against
any Contingent Payments that have not been paid as of the Claim Date.

(b) At the time that any Contingent Payment is due and payable as provided
herein (such a Contingent Payment, a “Payable Contingent Payment”), such Payable
Contingent Payment shall be reduced as follows:

(i) Any Payable Contingent Payment shall, subject to the limitations set forth
in Section 8.3 and the other limitations and conditions of this Article VIII be
irrevocably reduced by the amount of any Payable Claims (as defined below) that
arise prior to the payment of such Payable Contingent Payment, and any such
setoff against a Payable Contingent Payment shall (to the extent of such setoff)
satisfy the indemnification obligation in respect of such Payable Claim. For the
avoidance of doubt, in the event that a Payable Claim cannot be satisfied by
setoff pursuant to this Section 8.5 because of the limitation set forth in
Section 8.3(a), the unsatisfied portion of such Claim may be satisfied by setoff
against any future Payable Contingent Payments to the extent that such future
Payable Contingent Payments enable the recovery of additional Losses within the
limits of Section 8.3(a).

(ii) Any Payable Contingent Payment shall be reduced as of the date such Payable
Contingent Payment is made by the amount of any Unresolved Claims (as defined
below) pending resolution of any such Unresolved Claims, and any such amount
shall not be distributed to the Exchange Agent at such time (such amount, a
“Contingent Payment Holdback”). Parent shall deposit such

 

-72-



--------------------------------------------------------------------------------

Contingent Payment Holdback into an escrow fund with the Escrow Agent. If such
Unresolved Claims become Payable Claims, such claims shall, subject to
Section 8.5(b)(i), be satisfied by setoff against the Contingent Payment
Holdback. As soon as all Unresolved Claims have been resolved and any such
resolved claims that become Payable Claims have been setoff against the
Contingent Payment Holdback, Parent shall cause the Escrow Agent to deliver to
the Exchange Agent for distribution the remaining portion of the Contingent
Payment Holdback, if any.

(c) A “Payable Claim” shall mean a claim for indemnification of Losses, to the
extent that such claim has not been satisfied by cash payment, Escrow Fund
distribution or setoff against a Contingent Payment, which is (i) a Resolved
Claim, (ii) an Authorized Claim (as defined in Section 8.6(d)), (iii) a Settled
Claim, or (iv) an Unobjected Claim. An “Unresolved Claim” shall mean any claim
specified in any Officer’s Certificate, to the extent that such claim is not a
Payable Claim and has not been satisfied by cash payment, Escrow Fund
distribution or setoff against a Contingent Payment.

8.6 Escrow Arrangements.

(a) Escrow Fund. By virtue of this Agreement and as partial security for the
indemnity obligations provided for in Section 8.2 hereof, at the Effective Time,
Parent will deposit with the Escrow Agent the Initial Escrow Amount and, if and
when the Launch Contingent Payment becomes due and payable, the Additional
Escrow Amounts, without any act of the Stockholders (any and all of such
deposits to constitute an escrow fund to be governed by the terms set forth
herein). The Escrow Amounts and any Additional Escrow Amounts (plus any interest
paid on such Escrow Amounts in accordance with Section 8.6(c)(ii) hereof)
(collectively, the “Escrow Fund”) shall be available to compensate the
Indemnified Parties for any claims by such parties for any Losses suffered or
incurred by them and for which they are entitled to recovery under this
Article VIII. The Escrow Agent may execute this Agreement following the date
hereof and prior to the Closing, and such later execution, if so executed after
the date hereof, shall not affect the binding nature of this Agreement as of the
date hereof between the other signatories hereto.

(b) Escrow Period; Distribution upon Termination of Escrow Periods. Subject to
the following requirements, the Escrow Fund shall be in existence immediately
following the Effective Time and shall terminate at 5:00 p.m., local time at
Parent’s corporate headquarters in California, on the date 30 days following the
Survival Date (the “Escrow Period”), and the Escrow Agent shall distribute any
remaining funds in the Escrow Account to the Stockholders, Warrantholders and
Cash Bonus Plan following such termination; provided, however, that the Escrow
Fund shall not terminate with respect to any amount in respect of any Unresolved
Claims relating to facts and circumstances existing prior to the Survival Date,
and any such amount shall not be distributed to the Stockholders, Warrantholders
and Cash Bonus Plan at such time (such amount, an “Escrow Distribution
Holdback”). As soon as all such claims have been resolved, the Escrow Agent
shall deliver the remaining portion of the Escrow Fund, if any, not required to
satisfy such Unresolved Claims. Deliveries of the remaining Escrow Amounts out
of the Escrow Fund to the Stockholders, Warrantholders and the Cash Bonus Plan
pursuant to this Section 8.6(b) shall be made in proportion to their respective
Pro Rata Portions of the remaining amounts in the Escrow Fund, with the amount
delivered to each Stockholder, Warrantholder and the Cash Bonus Plan rounded to
the nearest cent ($0.01) (with amounts of $0.005 and above rounded up).

(c) Protection of Escrow Fund.

(i) The Escrow Agent shall hold and safeguard the Escrow Fund during the Escrow
Period, shall treat such fund as a trust fund in accordance with the terms of
this Agreement and shall hold and dispose of the Escrow Fund only in accordance
with the terms of this Article VIII. The Escrow Agent shall hold and safeguard
the Payment Adjustment Funds during the period beginning upon Parent’s

 

-73-



--------------------------------------------------------------------------------

deposit of such funds with the Escrow Agent until such time as such funds are
distributed in accordance with the terms of Article II, shall treat such fund as
a trust fund in accordance with the terms of this Agreement and shall hold and
dispose of the Payment Adjustment Funds only in accordance with the terms of
Article VIII.

(ii) The Escrow Amounts and the Payment Adjustment Funds shall be invested in
U.S. Treasury bills with maturities of not more than 30 days and any interest
paid on such Escrow Amounts or Payment Adjustment Funds, as applicable, shall be
added to the Escrow Fund or Payment Adjustment Funds, as applicable, and become
a part thereof. For any period of time before such U.S. Treasury bills can be
purchased by the Escrow Agent or after such bills mature, the Escrow Amounts and
the Payment Adjustment Funds, as applicable, shall be invested in a business
money market account of the Escrow Agent (or another nationally recognized
banking institution) and any interest paid on such Escrow Amounts or Payment
Adjustment Funds, as applicable, shall be added to the Escrow Fund or Payment
Adjustment Funds, as applicable, and become a part thereof and available for
satisfaction of claims in the case of the Escrow Amounts and Payment Overage
claims in the case of the Payment Overage Funds. The parties hereto agree that
Parent is the owner of any cash in the Escrow Fund and the Payment Adjustment
Funds, and that all interest on or other taxable income, if any, earned from the
investment of such cash pursuant to this Agreement shall be treated for tax
purposes as earned by Parent. At the end of Parent’s taxable year, an amount
equal to income earned from the investment of cash contained in the Escrow Fund
and the Payment Adjustment Funds, as applicable, shall be deemed distributed to
the Stockholders and Warrantholders in accordance with their percentage
interests in the Escrow Fund and the Payment Adjustment Funds, as applicable,
and then recontributed by the Stockholders and Warrantholders to the Escrow Fund
or the Payment Adjustment Funds, as applicable. The deemed distribution
represents interest for the deferral of payment of a portion of the Merger
Consideration resulting from the escrow arrangement. The Stockholders and
Warrantholders shall be responsible for any Taxes due with respect to the deemed
distribution.

(d) Claims for Indemnification. Upon receipt by the Escrow Agent at any time on
or before the last day of the Escrow Period of an Officer’s Certificate, the
Escrow Agent shall, subject to the provisions of Section 8.3(g) and
Section 8.4(b) hereof, deliver to Parent, as promptly as practicable, cash held
in the Escrow Fund equal to the Losses claimed in the Officer’s Certificate;
provided, however, until the Objection Deadline relating to an Officer’s
Certificate, the Escrow Agent shall make no delivery to Parent of any Escrow
Amounts pursuant to this Section 8.6(d) unless the Escrow Agent shall have
received written authorization from the Stockholder Representative to make such
delivery (a claim with respect to which such an authorization has been
delivered, an “Authorized Claim”). Upon the Objection Deadline relating to an
Officer’s Certificate, to the extent that no Objection Notice has been timely
delivered with respect to Losses claimed in such Officer’s Certificate, the
Escrow Agent shall make delivery of cash from the Escrow Fund equal to the
amount of Losses claimed in the Officer’s Certificate.

(e) Escrow Agent’s Duties.

(i) The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein, and as set forth in any additional written
escrow instructions which the Escrow Agent may receive after the date of this
Agreement which are signed by an officer of Parent and the Stockholder
Representative, and may rely and shall be protected in relying or refraining
from acting on any instrument reasonably believed to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall not
be liable for any act done or omitted hereunder as Escrow Agent while acting in
good faith and in the exercise of reasonable judgment, and any act done or
omitted pursuant to the advice of legal counsel shall be conclusive evidence of
such good faith.

(ii) The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person, excepting
only orders or process of courts

 

-74-



--------------------------------------------------------------------------------

of law, and is hereby expressly authorized to comply with and obey orders,
judgments or decrees of any court. In case the Escrow Agent obeys or complies
with any such order, judgment or decree of any court, the Escrow Agent shall not
be liable to any of the parties hereto or to any other person by reason of such
compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

(iii) The Escrow Agent shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

(iv) The Escrow Agent shall not be liable for the expiration of any rights under
any statute of limitations with respect to this Agreement or any documents
deposited with the Escrow Agent.

(v) In performing any duties under this Agreement, the Escrow Agent shall not be
liable to any party for damages, losses or expenses, except for negligence or
willful misconduct on the part of the Escrow Agent. The Escrow Agent shall not
incur any such liability for (A) any act or failure to act made or omitted in
good faith, or (B) any action taken or omitted in reliance upon any instrument,
including any written statement of affidavit provided for in this Agreement that
the Escrow Agent shall in good faith believe to be genuine, nor will the Escrow
Agent be liable or responsible for forgeries, fraud, impersonations, or
determining the scope of any representative authority. In addition, the Escrow
Agent may consult with legal counsel in connection with performing the Escrow
Agent’s duties under this Agreement and shall be fully protected in any act
taken, suffered, or permitted by him/her in good faith in accordance with the
advice of counsel. The Escrow Agent is not responsible for determining and
verifying the authority of any person acting or purporting to act on behalf of
any party to this Agreement.

(vi) If any controversy arises between the parties to this Agreement, or with
any other party, concerning the subject matter of this Agreement, its terms or
conditions, the Escrow Agent will not be required to determine the controversy
or to take any action regarding it. The Escrow Agent may hold all documents and
the Escrow Amounts or Payment Adjustment Funds, as applicable, and may wait for
settlement of any such controversy by final appropriate legal proceedings or
other means as, in the Escrow Agent’s discretion, may be required, despite what
may be set forth elsewhere in this Agreement. In such event, the Escrow Agent
will not be liable for damages. Furthermore, the Escrow Agent may at its option,
file an action of interpleader requiring the parties to answer and litigate any
claims and rights among themselves. The Escrow Agent is authorized to deposit
with the clerk of the court all documents and the Escrow Amounts held in escrow,
except all costs, expenses, charges and reasonable attorney fees incurred by the
Escrow Agent due to the interpleader action and which the parties jointly and
severally agree to pay. Upon initiating such action, the Escrow Agent shall be
fully released and discharged of and from all obligations and liability imposed
by the terms of this Agreement.

(vii) The parties and their respective successors and assigns agree jointly and
severally to indemnify and hold Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses, including reasonable costs of
investigation, counsel fees, including allocated costs of in-house counsel and
disbursements that may be imposed on the Escrow Agent or incurred by the Escrow
Agent in connection with the performance of its duties under this Agreement,
including but not limited to any litigation arising from this Agreement or
involving its subject matter, other than those arising out of the negligence or
willful misconduct of the Escrow Agent.

(viii) The Escrow Agent may resign at any time upon giving at least thirty
(30) days written notice to the Parent and the Stockholder Representative;
provided, however, that no such resignation shall become effective until the
appointment of a successor escrow agent which shall be accomplished as follows:
Parent and the Stockholder Representative shall use their best efforts to
mutually

 

-75-



--------------------------------------------------------------------------------

agree on a successor escrow agent within thirty (30) days after receiving such
notice. If the parties fail to agree upon a successor escrow agent within such
time, the Escrow Agent shall have the right to appoint a successor escrow agent
authorized to do business in the State of California. The successor escrow agent
shall execute and deliver an instrument accepting such appointment and it shall,
without further acts, be vested with all the estates, properties, rights,
powers, and duties of the predecessor escrow agent as if originally named as
escrow agent. Upon appointment of a successor escrow agent, the Escrow Agent
shall be discharged from any further duties and liability under this Agreement.

(f) Fees. All fees of the Escrow Agent for performance of its duties hereunder
shall be paid by Parent in accordance with the standard fee schedule of the
Escrow Agent. It is understood that the fees and usual charges agreed upon for
services of the Escrow Agent shall be considered compensation for ordinary
services as contemplated by this Agreement. In the event that the conditions of
this Agreement are not promptly fulfilled, or if the Escrow Agent renders any
service not provided for in this Agreement, or if the parties request a
substantial modification of its terms, or if any controversy arises, or if the
Escrow Agent is made a party to, or intervenes in, any litigation pertaining to
the Escrow Fund, the Payment Adjustment Funds or their subject matter, the
Escrow Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all costs, attorney’s fees, including allocated costs of in-house
counsel, and expenses occasioned by such default, delay, controversy or
litigation.

(g) Successor Escrow Agents. Any corporation into which the Escrow Agent in its
individual capacity may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Escrow Agent in its individual capacity shall be a
party, or any corporation to which substantially all the corporate trust
business of the Escrow Agent in its individual capacity may be transferred,
shall be the Escrow Agent under this Escrow Agreement without further act.

8.7 Third-Party Claims. In the event Parent becomes aware of a third party claim
(a “Third Party Claim”) which Parent reasonably believes may result in a demand
against the Escrow Fund or for other indemnification pursuant to this
Article VIII, Parent shall notify the Stockholder Representative (or, in the
event indemnification is being sought hereunder directly from an Indemnifying
Party, such Indemnifying Party) of such claim, and the Stockholder
Representative shall be entitled on behalf of the Stockholders and
Warrantholders (or, in the event indemnification is being sought hereunder
directly from one or more Stockholder or Warrantholder, such Stockholder(s) or
Warrantholder(s) shall be entitled), at their expense, to participate in, but
not to determine or conduct, the defense of such Third Party Claim. Parent shall
have the right in its sole discretion to conduct the defense of, and to settle,
any such claim; provided, however, that except with the consent of the
Stockholder Representative (or, in the event indemnification is being sought
hereunder directly from one or more Stockholder or Warrantholder, such
Stockholder(s) or Warrantholder(s)), no settlement of any such Third Party Claim
with third party claimants shall be determinative of (a) the amount of Losses
relating to such matter or (b) whether Parent is entitled to indemnification
pursuant to this Article VIII. In the event that the Stockholder Representative
has consented to any such settlement, the Stockholders and Warrantholders shall
have no power or authority to object under any provision of this Article VIII to
the amount of the Losses with respect to such settlement. If there is a Third
Party Claim that, if adversely determined would give rise to a right of recovery
for Losses hereunder, then any amounts incurred or sustained by the Indemnified
Parties in defense of such Third Party Claim, regardless of the outcome of such
claim, shall be deemed Losses hereunder.

8.8 Stockholder Representative.

(a) Each of the Stockholders and Warrantholders hereby appoints Rick Dallas as
its agent and attorney-in-fact as the Stockholder Representative for and on
behalf of the Stockholders and Warrantholders to give and receive notices and
communications, to authorize payment to Parent from the

 

-76-



--------------------------------------------------------------------------------

Escrow Fund or by setoff in satisfaction of claims by Parent, to object to such
payments, to agree to, negotiate, enter into settlements and compromises of, and
demand arbitration and comply with orders of courts and awards of arbitrators
with respect to such claims, and with respect to other disputes that may arise
under this Agreement (including relating to any Contingent Payments), and to
take all other actions that are either (i) necessary or appropriate in the
judgment of either of the Stockholder Representative for the accomplishment of
the foregoing or (ii) specifically mandated by the terms of this Agreement. Such
agency may be changed by the Stockholders and Warrantholders from time to time
upon not less than thirty (30) days prior written notice to Parent; provided,
however, that the Stockholder Representative may not be removed unless holders
of a two-thirds interest of the Escrow Fund agree to such removal and to the
identity of the substituted agent. A vacancy in the position of Stockholder
Representative may be filled by the holders of a majority in interest of the
Escrow Fund. No bond shall be required of the Stockholder Representative, and
the Stockholder Representative shall not receive any compensation for its
services. Notices or communications to or from the Stockholder Representative
shall constitute notice to or from the Stockholders and Warrantholders.

(b) The Stockholder Representative shall not be liable for any act done or
omitted hereunder as Stockholder Representative while acting in good faith and
in the exercise of reasonable judgment. Stockholders and Warrantholders on whose
behalf the Escrow Amounts were contributed to the Escrow Fund shall indemnify
the Stockholder Representative and hold the Stockholder Representative harmless
against any loss, liability or expense incurred without negligence or bad faith
on the part of the Stockholder Representative and arising out of or in
connection with the acceptance or administration of the Stockholder
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Stockholder Representative (“Stockholder
Representative Expense”). Following the termination of the Escrow Period and the
resolution of all pending claims made by the Indemnified Parties for Losses, the
Stockholder Representative shall have the right to recover the Stockholder
Representative Expenses from any remaining portion of the Escrow Fund prior to
any distribution to the Stockholders, Warrantholders and the Cash Bonus Plan,
and prior to any such distribution, shall deliver to the Escrow Agent a
certificate setting forth the Stockholder Representative Expenses actually
incurred. Upon receipt of such certificate, the Escrow Agent shall pay such
Stockholder Representative Expenses to the Stockholder Representative.
Notwithstanding the foregoing, the Stockholder Representative’s right to recover
Stockholder Representative Expenses shall not prejudice Parent’s right to
recover the full amount of indemnifiable Losses that Parent is entitled to
recover from the Escrow Fund. Additionally, the Stockholder Representative may
setoff Stockholder Representation Expenses against any Payable Contingent
Payments which are not part of a Contingent Payment Holdback (until such
holdback is available to be released to the Stockholders, Warrantholders and the
Cash Bonus Plan).

(c) A decision, act, consent or instruction of the Stockholder Representative,
including but not limited to an amendment, extension or waiver of this Agreement
pursuant to Section 9.3 and Section 9.4 hereof, shall constitute a decision of
the Stockholders and Warrantholders and shall be final, binding and conclusive
upon the Stockholders and Warrantholders; and the Escrow Agent and Parent may
rely upon any such decision, act, consent or instruction of the Stockholder
Representative as being the decision, act, consent or instruction of the
Stockholders and Warrantholders. The Escrow Agent and Parent are hereby relieved
from any liability to any person for any acts done by them in accordance with
such decision, act, consent or instruction of the Stockholder Representative.

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

9.1 Termination. Except as provided in Section 9.2 hereof, this Agreement may be
terminated and the Merger abandoned at any time prior to the Effective Time:

(a) by mutual agreement of the Company and Parent;

 

-77-



--------------------------------------------------------------------------------

(b) by Parent or the Company if the Closing Date shall not have occurred by
March 31, 2006, which date shall automatically be extended to the four-month
anniversary of the date of this Agreement if the Closing Date shall not have
occurred as a result of a failure to satisfy any of the conditions set forth in
Section 7.1(a) Section 7.1(b) or Section 7.1(c); provided, however, that the
right to terminate this Agreement under this Section 9.1(b) shall not be
available to any party whose action or failure to act has been a principal cause
of or resulted in the failure of the Merger to occur on or before such date and
such action or failure to act constitutes breach of this Agreement;

(c) by Parent or the Company if any Governmental Entity shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, order or other legal restraint which is in
effect and which has the effect of making the Merger illegal.

(d) by Parent or the Company if there shall be any action taken, or any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the Merger by any Governmental Entity, which would constitute an Action of
Divestiture;

(e) by Parent if neither Parent nor Sub is in material breach of their
obligations under this Agreement and there has been a breach of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement such that the conditions set forth in Section 7.2(a) hereof would not
be satisfied and such breach has not been cured within twenty (20) calendar days
after written notice thereof to the Company; provided, however, that no cure
period shall be required for a breach which by its nature cannot be cured; or

(f) by the Company if the Company is not in material breach of its obligations
under this Agreement, and there has been a breach of any representation,
warranty, covenant or agreement of Parent contained in this Agreement such that
the conditions set forth in Section 7.3(a) hereof would not be satisfied and
such breach has not been cured within twenty (20) calendar days after written
notice thereof to Parent; provided, however, that no cure period shall be
required for a breach which by its nature cannot be cured.

(g) By Parent if the Written Consent is not delivered by the Requisite
Stockholder Vote within eighteen (18) hours following the exchange of signature
pages by Parent, Sub, the Company and the Stockholder Representative.

9.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1 hereof, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of Parent or the Company,
or their respective officers, directors or stockholders, if applicable;
provided, however, that each party hereto and each other Person shall remain
liable for its breaches of this Agreement, Related Agreements or in any
certificate or other instruments delivered pursuant to this Agreement prior to
its termination; and provided further, however, that the provisions of
Sections 6.3, 6.4, 6.22 and 8.3(c) hereof, Article X hereof and this Section 9.2
shall remain in full force and effect and survive any termination of this
Agreement pursuant to the terms of this Article IX.

9.3 Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of the party against
whom enforcement is sought; provided, however, that, following the Closing, the
written consent of the Stockholder Representative shall also be required to
approve any amendment on behalf of the Company. For purposes of this
Section 9.3, the Stockholders and Warrantholders agree that any amendment of
this Agreement as to which the Stockholder Representative has given his written
consent shall be binding upon and effective against the Stockholders and
Warrantholders whether or not they have signed such amendment.

 

-78-



--------------------------------------------------------------------------------

9.4 Extension; Waiver. At any time prior to the Closing, Parent, on the one
hand, and the Company and the Stockholder Representative, on the other hand,
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations of the other party hereto, (b) waive any inaccuracies in
the representations and warranties made to such party contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
covenants, agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. For purposes of this Section 9.4, the Stockholders agree
that any extension or waiver signed by the Stockholder Representative shall be
binding upon and effective against all Stockholders whether or not they have
signed such extension or waiver.

ARTICLE X

GENERAL PROVISIONS

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice or, if specifically provided for elsewhere
in this Agreement such as Section 5.3, by email); provided, however, that
notices sent by mail will not be deemed given until received:

(a) if to Parent or Sub, to:

 

Google Inc.

1600 Amphitheatre Parkway

Mountain View, California 94043

Attention: General Counsel

Facsimile No.: (650) 618-1806

with a copy to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention:

  David J. Segre, Esq.               Christian E. Montegut, Esq.            

Facsimile No.: (650) 493-6811

 

-79-



--------------------------------------------------------------------------------

(b) if to the Company or the Stockholder Representative, to:

Oryx Capital International, Inc.

272 East Deerpath Road, Suite 212

Lake Forest, IL 60045

Attention: H. Richard Dallas

Facsimile No.: (847) 739-0104

with a copy to:

Gibson, Dunn & Crutcher LLP

1801 California Street, Suite 4200

Denver, Colorado 80202

Attention: Steven Talley, Esq.

Facsimile No.: (303) 313-2840

(c) If to the Escrow Agent, to:

U.S. Bank, National Association

Corporate Trust Services

One California Street, Suite 2100

San Francisco, California 94111

Attention: Michael P. Susnow, Vice President

Facsimile No.: (415) 273-4591

10.2 Interpretation. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

10.3 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

10.4 Entire Agreement; Assignment. This Agreement, the Exhibits hereto, the
Company Disclosure Schedule, the Parent Disclosure Schedule and other Schedules
hereto, the Non-Disclosure Agreement, and the documents and instruments and
other agreements among the parties hereto referenced herein: (a) constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof, (b) except as provided in
Section 6.26, are not intended to confer upon any other person any rights or
remedies hereunder, and (c) shall not be assigned by operation of law or
otherwise, except that Parent may assign its rights and delegate its obligations
hereunder to its affiliates as long as Parent remains ultimately liable for all
of Parent’s obligations hereunder. All Exhibits, the Company Disclosure
Schedule, the Parent Disclosure Schedule and other Schedules attached hereto are
hereby incorporated by reference into, and made a part of, this Agreement. The
disclosures contained in the Company Disclosure Schedule and other Schedules
hereto shall be deemed to relate to representations and warranties in any
Section of the Agreement to which such disclosures relate, either expressly or
as is obvious on the face of such disclosures.

10.5 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons

 

-80-



--------------------------------------------------------------------------------

or circumstances will be interpreted so as reasonably to effect the intent of
the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

10.6 Other Remedies. Except as set forth in Sections 8.3(f) through 8.3(g), any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

10.7 Governing Law; Exclusive Jurisdiction. Except to the extent the Delaware
General Corporation Law is applicable to the Merger, this Agreement shall be
governed by and construed in accordance with the laws of the State of
California, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Subject to Section 10.10 hereof, each
of the parties hereto irrevocably consents to the exclusive jurisdiction and
venue of any court within Santa Clara County, State of California, in connection
with any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of California for such persons and waives
and covenants not to assert or plead any objection which they might otherwise
have to such jurisdiction, venue and such process. Subject to Section 10.10
hereof, each party agrees not to commence any legal proceedings related hereto
except in such courts.

10.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

10.9 Legal Representation. In any dispute or proceeding arising under or in
connection with this Agreement including, without limitation, under
Article VIII, the Stockholders shall have the right, at their election, to
retain the firm of Gibson, Dunn & Crutcher LLP to represent them in such matter,
and Parent, for itself and for its successors and assigns and for the
Indemnified Parties and their respective successors and assigns, hereby
irrevocably waives and consents to any such representation in any such matter.
The Parent acknowledges that the foregoing provision shall apply whether or not
Gibson, Dunn & Crutcher LLP provides legal services to the Stockholders or the
Company after the Closing Date. Parent, for itself and its successors and
assigns, and for the Indemnified Parties and their respective successors and
assigns, hereby irrevocably acknowledges and agrees that all communications
among the Stockholders and their counsel, including without limitation Gibson,
Dunn & Crutcher LLP, made in connection with the negotiation, preparation,
execution, delivery and closing under, or any dispute or proceeding arising
under or in connection with, this Agreement, or any matter relating to any of
the foregoing, are privileged communications among the Stockholders and such
counsel, and neither Parent, nor any Person purporting to act on behalf of or
through Parent, will seek to obtain the same by any process.

10.10 Resolution of Conflicts; Arbitration. Any claim or dispute arising out of
or related to this Agreement, or the interpretation, making, performance, breach
or termination thereof, shall (except as specifically set forth in this
Agreement) be resolved pursuant to the procedures set forth below.

(a) The parties to the dispute shall attempt in good faith to agree upon the
respective rights of the parties with respect to such dispute.

(b) Either party may, but shall not be obligated to, initiate non-binding
mediation of the dispute with the assistance of a neutral arbitrator belonging
to and under the rules of the CPR Institute for Dispute Resolution. The party
requesting the mediation shall arrange for mediation services, subject to the
approval of the other party, which shall not be unreasonably withheld. Mediation
shall take place in Santa

 

-81-



--------------------------------------------------------------------------------

Clara County, California during reasonable business hours and upon reasonable
advance notice. Mediation may be scheduled to begin at any time, but with at
least ten (10) business days’ written notice to all parties. If one party
initiates mediation, the parties (i) shall participate in the mediation in good
faith and shall devote reasonable time and energy to the mediation so as to
promptly resolve the dispute or conclude that they cannot resolve the dispute
and (ii) shall not pursue other remedies while such mediation is proceeding,
other than injunctive relief.

(c) If no such agreement can be reached after good faith negotiation (and, if
applicable, mediation) prior to 30 days after commencement of such negotiation
(and, if applicable, mediation) (or in the case of a dispute over a claim for
indemnification under Article VIII, prior to 30 days following delivery of an
Objection Notice with respect to such claim) either party may demand arbitration
of the matter, and the matter shall be settled by binding arbitration pursuant
to this Section 10.10 in the County of Santa Clara, California in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction. The arbitrator(s) shall have the
authority to grant any equitable and legal remedies that would be available in
any judicial proceeding instituted to resolve a dispute.

(d) Selection of Arbitrators. Such arbitration shall be conducted by a single
arbitrator chosen by mutual agreement of the parties. Alternatively, at the
request of either party before the commencement of arbitration, the arbitration
shall be conducted by three independent arbitrators, none of whom shall have any
competitive interests with any of the parties, in which case each party shall
each select one arbitrator, and the two arbitrators so selected shall select a
third arbitrator. If the dispute concerns the determination of any Contingent
Payment described in Article II, the third arbitrator must be an independent
accounting firm of national stature that is neutral and has no competitive
interests with Parent or the Stockholder Representative (including without
limitation that such accounting firm shall not have provided substantial
services to Parent, the Stockholder Representative or any Stockholder within the
three (3) year period preceding the arbitration proceeding); provided, however,
that if the dispute concerns the determination of the Launch Contingent Payment,
the third arbitrator shall (in addition to the other requirements of this
Section 10.10(d)) have substantial experience in the integration of management
information systems; provided further, however, that if the dispute concerns the
determination of an Inventory Contingency Payment or a Revenue Contingency
Payment, the third arbitrator shall (in addition to the other requirements of
this Section 10.10(d)) have substantial experience in the radio industry.

(e) Discovery. In any arbitration under this Section 10.10, each party shall be
limited to calling a total of five witnesses both for purposes of deposition and
the arbitration hearing, unless the arbitrator(s) determines that such a
limitation would be unfair to one or more of the parties; provided that the
parties agree that the number of allowed witnesses shall be as few as possible
and any increase to a number in excess of five shall be strictly limited to such
additional witnesses as is minimally necessary (as determined by the
arbitrator(s) to avoid such unfairness). Subject to the foregoing limitation on
the number of witnesses, the arbitrator or arbitrators, as the case may be,
shall set a limited time period and establish procedures designed to reduce the
cost and time for discovery while allowing the parties an opportunity, adequate
in the sole judgment of the arbitrator or majority of the three arbitrators, as
the case may be, to discover relevant information from the opposing parties
about the subject matter of the dispute. The arbitrator, or a majority of the
three arbitrators, as the case may be, shall rule upon motions to compel or
limit discovery and shall have the authority to impose sanctions for discovery
abuses, including attorneys’ fees and costs, to the same extent as a competent
court of law or equity, should the arbitrators or a majority of the three
arbitrators, as the case may be, determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification.

(f) Decision. The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to the validity and amount of any claim in
such Officer’s Certificate shall be final, binding,

 

-82-



--------------------------------------------------------------------------------

and conclusive upon the parties to this Agreement. Such decision shall be
written and delivered to Parent, the Stockholder Representative and the Escrow
Agent and shall be supported by written findings of fact and conclusions which
shall set forth the award, judgment, decree or order awarded by the
arbitrator(s). Within 30 days of a decision of the arbitrator(s) requiring
payment by one party to another, such party shall make the payment to such other
party, including any distributions out of the Escrow Fund, as applicable. The
parties agree to use all commercially reasonably efforts to cause the
arbitration hearing to be conducted within 75 days after the appointment of the
mutually-selected arbitrator or the last of the three arbitrators, as the case
may be, and to use all reasonable efforts to cause the decision of the
arbitrator(s) to be furnished within 90 days after the appointment of the
mutually-selected arbitrator or the last of the three arbitrators, as the case
may be.

(g) Other Relief. The parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration provision and without abridgement of the powers of the
arbitrator(s).

(h) Costs and Expenses. The parties agree that each party shall pay its own
costs and expenses (including counsel fees) of any such arbitration, and each
party waives its right to seek an order compelling the other party to pay its
portion of its costs and expenses (including counsel fees) for any arbitration;
provided, however, that the arbitrator(s) may, in their discretion, determine to
compel a party to pay all or a portion of the costs and expenses (including
counsel fees) of the other party(ies) if the arbitrator(s) determine that such
party has acted in bad faith with respect to the matters that are the subject of
the arbitration.

[remainder of page intentionally left blank]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Sub, the Company, the Escrow Agent and the
Stockholder Representative have caused this Agreement to be signed, all as of
the date first written above.

 

GOOGLE INC. By:  

/s/ David C. Drummond

  David C. Drummond   Vice President, Corporate Development DMARC BROADCASTING,
INC. By:  

/s/ Chad Steelberg

  Chad Steelberg   Chief Executive Officer By:  

/s/ Ryan Steelberg

  Ryan Steelberg   President ENUMCLAW, INC. By:  

/s/ David C. Drummond

  David C. Drummond   President U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ Michael P. Susnow

  Michael P. Susnow   Vice President STOCKHOLDER REPRESENTATIVE By:  

/s/ H. Richard Dallas

  H. Richard Dallas

SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER